 

Exhibit 10.1

 



 

 

CREDIT AGREEMENT

 

dated as of January 31, 2019

 

by and among

 

PLATFORM SPECIALTY PRODUCTS CORPORATION and MACDERMID, INCORPORATED,
as Borrowers,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

The Lenders AND L/C ISSUERS FROM TIME TO TIME Party HeretO,

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

 

and

 

CREDIT SUISSE LOAN FUNDING LLC,

as Syndication Agent

 

 



 

CREDIT SUISSE LOAN FUNDING LLC, BARCLAYS BANK PLC, UBS SECURITIES LLC, HSBC
SECURITIES (USA) INC., CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS BANK USA, NOMURA SECURITIES INTERNATIONAL, INC. and WELLS
FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 50 1.03 Accounting Terms 50 1.04
Rounding 51 1.05 References to Agreements and Laws 51 1.06 Times of Day 51 1.07
Letter of Credit Amounts 51 1.08 Conversion of Foreign Currencies 51 1.09
Divisions 52 1.10 Limited Condition Transactions 52       ARTICLE II THE
COMMITMENTS AND CREDIT EXTENSIONS 53       2.01 The Loans 53 2.02 Borrowings,
Conversions and Continuations of Loans 53 2.03 Letters of Credit 55 2.04
[Reserved] 63 2.05 Prepayments 63 2.06 Termination or Reduction of Commitments
67 2.07 Repayment of Loans 67 2.08 Interest 68 2.09 Fees 68 2.10 Computation of
Interest and Fees 69 2.11 Evidence of Indebtedness 69 2.12 Payments Generally 70
2.13 Sharing of Payments 71 2.14 Incremental Facilities 72 2.15 Defaulting
Lender 75 2.16 Extension of Term Loans and Revolving Credit Commitments 79      
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 82       3.01 Taxes 82 3.02
Illegality 83 3.03 Inability to Determine Rates 84 3.04 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans 85 3.05
Funding Losses 86 3.06 Matters Applicable to all Requests for Compensation. 86
3.07 Pro Rata Treatment 86 3.08 Survival 87

 

i

 

 

ARTICLE IV GUARANTY 87       4.01 The Guaranty 87 4.02 Obligations Unconditional
87 4.03 Reinstatement 88 4.04 Certain Additional Waivers 88 4.05 Remedies 88
4.06 Rights of Contribution 88 4.07 Guarantee of Payment; Continuing Guarantee
89 4.08 Keepwell 89       ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 89
      5.01 Conditions to Initial Credit Extension 89 5.02 Conditions to all
Credit Extensions 91       ARTICLE VI REPRESENTATIONS AND WARRANTIES 92      
6.01 Existence, Qualification and Power; Compliance with Laws 92 6.02
Authorization; No Contravention 92 6.03 Governmental Authorization; Other
Consents 92 6.04 Binding Effect 92 6.05 Financial Statements; No Material
Adverse Effect 93 6.06 Litigation 93 6.07 No Default 93 6.08 Properties 93 6.09
Environmental Compliance 94 6.10 Insurance 95 6.11 Taxes 95 6.12 ERISA
Compliance 95 6.13 Subsidiaries; Equity Interests 96 6.14 Margin Regulations;
Investment Company Act 96 6.15 Disclosure 96 6.16 Compliance with Laws 97 6.17
Intellectual Property; Licenses, Etc. 97 6.18 Solvency 97 6.19 Casualty, Etc. 97
6.20 Perfection, Etc. 97 6.21 Swap Obligations 97 6.22 Labor Matters 98 6.23
OFAC and Anti-Corruption Laws 98 6.24 Senior Indebtedness 98       ARTICLE VII
AFFIRMATIVE COVENANTS 99       7.01 Financial Statements 99 7.02 Certificates;
Other Information 100 7.03 Notices 101 7.04 Payment of Obligations 101 7.05
Preservation of Existence, Etc. 102 7.06 Maintenance of Properties 102 7.07
Maintenance of Insurance 102 7.08 Compliance with Laws 102

 

ii

 

  

7.09 Books and Records 102 7.10 Inspection Rights 102 7.11 Use of Proceeds 103
7.12 Additional Guarantees and Collateral 103 7.13 Compliance with Environmental
Laws 106 7.14 Further Assurances 106 7.15 Collateral and Guarantee Limitations
106 7.16 Credit Rating 107 7.17 Post-Closing Matters 107 7.18 OFAC and
Anti-Corruption Laws 108       ARTICLE VIII NEGATIVE COVENANTS 108       8.01
Liens 108 8.02 Indebtedness 110 8.03 Fundamental Changes 114 8.04 Dispositions
115 8.05 Restricted Payments 116 8.06 Change in Nature of Business 118 8.07
Transactions with Affiliates 118 8.08 Burdensome Agreements 119 8.09 Use of
Proceeds 120 8.10 Financial Covenant 120 8.11 Amendments of Organization
Documents and Certain Other Agreements 121 8.12 Accounting Changes 122 8.13 Sale
and Leaseback Transactions 122 8.14 No Other “Designated Senior Indebtedness”
122       ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 122       9.01 Events of
Default 122 9.02 Remedies Upon Event of Default 124 9.03 Application of Funds
125       ARTICLE X THE AGENTS AND THE ARRANGERS 126       10.01 Appointment and
Authority 126 10.02 Delegation of Duties 126 10.03 Rights as a Lender 126 10.04
Exculpatory Provisions 126 10.05 Reliance by Agents 127 10.06 Non-Reliance on
Agents and Other Lenders 128 10.07 Resignation of Agent 128 10.08 Administrative
Agent May File Proofs of Claim 128 10.09 Collateral and Guaranty Matters 129
10.10 No Other Duties, Etc. 130 10.11 Certain ERISA Matters 130

 

iii

 

 

ARTICLE XI MISCELLANEOUS 131       11.01 Amendments, Etc. 131 11.02 Notices and
Other Communications; Facsimile Copies 133 11.03 No Waiver; Cumulative Remedies
135 11.04 Expenses; Indemnity; Damage Waiver 135 11.05 Payments Set Aside 136
11.06 Successors and Assigns 137 11.07 Confidentiality 142 11.08 Setoff 143
11.09 Interest Rate Limitation 143 11.10 Counterparts 143 11.11 Integration 143
11.12 Survival of Representations and Warranties 143 11.13 Severability 144
11.14 Tax Forms 144 11.15 Replacement of Lenders 145 11.16 Governing Law 146
11.17 Binding Effect 147 11.18 Waiver of Right to Trial by Jury 147 11.19 USA
PATRIOT Act Notice 147 11.20 Waiver of Notice of Termination 147 11.21 Headings
147 11.22 Joint and Several Obligations 148 11.23 Judgment Currency 149 11.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 149

 

SCHEDULES           1.01(a) Existing Letters of Credit   1.01(c) Mortgaged
Properties   1.01(d) Existing Investments   1.01(e) Dormant Subsidiaries  
1.01(f) Subsidiary Guarantors   1.01(g) Immaterial Subsidiaries   2.01
Commitments and Pro Rata Shares   6.06 Litigation   6.09 Environmental Matters  
6.12 ERISA   6.13 Subsidiaries   6.17 Intellectual Property Matters   6.22 Labor
Matters   7.17 Post-Closing Matters   8.01(c) Existing Liens   8.02 Existing
Indebtedness   8.04 Certain Dispositions   11.02 Administrative Agent’s Office,
Certain Addresses for Notices  

 

EXHIBITS

 

A Assignment and Assumption B Committed Loan Notice C Compliance Certificate D
Solvency Certificate

 



iv 

 

 

    E Perfection Certificate F Pledge and Security Agreement G Subsidiary
Joinder Agreement H-1 Term Loan Note H-2 Revolving Credit Note I Prepayment
Notice

 

v

 

 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of January 31, 2019 by and among
Platform Specialty Products Corporation, a Delaware corporation (“PSP”),
MacDermid, Incorporated, a Connecticut corporation (“MacDermid”), the Guarantors
from time to time party hereto, the lenders from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), the L/C Issuers
from time to time party hereto and Barclays Bank PLC, as administrative agent
(in such capacity and together with its successors, the “Administrative Agent”)
and collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) and Credit Suisse Loan Funding LLC, as syndication agent (in
such capacity, the “Syndication Agent”).

 

WHEREAS, PSP has requested that, substantially simultaneously with the
consummation of the Arysta Sale, (a) the Term Loan Lenders extend Initial Term
Loans in an aggregate principal amount of $750,000,000, (b) the Revolving Credit
Lenders provide Initial Revolving Credit Commitments in an aggregate principal
amount of $330,000,000 and (c) the L/C Issuers agree to issue Letters of Credit
in an aggregate amount available to be drawn not in excess of the Letter of
Credit Sublimit; and

 

WHEREAS, the Lenders and the L/C Issuers are willing to provide such extensions
of credit, subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2022 Senior Notes” means those certain 6.50% senior notes due 2022 denominated
in Dollars issued pursuant to the terms of the 2022/2023 Senior Notes Indenture.

 

“2022/2023 Senior Notes Indenture” means that certain Indenture, dated February
2, 2015, among PSPC Escrow Corp., Computershare Trust Company, N.A., as trustee,
and Société Générale Bank & Trust, as paying agent, registrar and transfer agent
for the 2023 Senior Notes, governing the 2022 Senior Notes and the 2023 Senior
Notes, as amended by that certain First Supplemental Indenture, dated February
13, 2015, among PSP, the Initial Guarantors named therein, Computershare Trust
Company, N.A., as trustee, and Société Générale Bank & Trust, as paying agent,
registrar and transfer agent, and as further amended by that certain Second
Supplemental Indenture, dated May 20, 2015, that certain Third Supplemental
Indenture, dated January 26, 2016, and that certain Fourth Supplemental
Indenture, dated April 13, 2016, each as among PSP, each of the subsidiaries of
PSP identified as a “Subsequent Guarantor” on the signature pages thereto, the
other guarantors named therein, Computershare Trust Company, N.A., as trustee,
and Société Générale Bank & Trust, as paying agent, registrar and transfer
agent.

 

“2023 Senior Notes” means those certain 6.00% senior notes due 2023 denominated
in Euros issued pursuant to the terms of the 2022/2023 Senior Notes Indenture.

 

“2025 Senior Notes” means those certain 5.875% senior notes due 2025 denominated
in Dollars issued pursuant to the terms of the 2025 Senior Notes Indenture.

 

1

 

 

“2025 Senior Notes Indenture” means that certain Indenture, dated November 24,
2017, among PSP, the guarantors named therein and Computershare Trust Company,
N.A., as trustee for the 2025 Senior Notes.

 

“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition”.

 

“Acquired Indebtedness” means with respect to any specified Person (i)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, provided
such Indebtedness is not incurred (x) in connection with, or in contemplation
of, such other Person merging with or into, or becoming a Subsidiary of, such
specified Person or (y) for purposes of financing the acquisition of such other
Person; and (ii) Indebtedness that is secured by a Lien encumbering any asset
acquired by such specified Person.

 

“Additional Borrower” has the meaning specified in Section 2.14(a).

 

“Adjusted Eurocurrency Rate” means, for any Interest Period, an interest rate
per annum equal to the greater of (a) 0.00% per annum and (b) the product of (A)
the Eurocurrency Rate in effect for such Interest Period and (B) Statutory
Reserves.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify PSP and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisory Agreement” means the Advisory Services Agreement, dated as of October
31, 2013 between PSP and Mariposa Capital, LLC.

 

“Affiliate” means, with respect to any Person, another Person (other than, in
the case of the Loan Parties, a Subsidiary of such Person) that directly, or
indirectly through one or more intermediaries, Governs or is Governed by or is
under common Governance with the Person specified. “Govern” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Governing” and “Governed”
have meanings correlative thereto.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Agents” has the meaning specified in Section 10.01(b).

 

“Agreement” means this Credit Agreement.

 

“Alternate Currency LIBO Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Alternative Currency” means, (x) with respect to Revolving Credit Loans, Yen,
Euros and Pounds Sterling and (y) with respect to a New Term Loan Facility,
Euros and Pounds Sterling.

 

2

 

 

“Anti-Corruption Laws” means the (i) United States Foreign Corrupt Practices Act
of 1977, as amended, (ii) the United Kingdom Bribery Act of 2010 and any
applicable anti-bribery or anti-corruption related provisions and/or
anti-bribery, and corruption and/or anti-money laundering laws of any
jurisdiction in which a Borrower conducts business.

 

“Anticipated Cure Deadline” shall have the meaning assigned to such term in
Section 8.10(b).

 

“Applicable Rate” means (a) with respect to any Initial Term Loan that is (i) a
Eurocurrency Rate Loan, 2.25% per annum and (ii) a Base Rate Loan, 1.25% per
annum, (b) with respect to any Revolving Credit Loan that is (i) a Eurocurrency
Rate Loan, 2.25% per annum and (ii) a Base Rate Loan, 1.25% per annum, (c) with
respect to the Letter of Credit Fees, 2.25% per annum and (d) with respect to
the Commitment Fees, (i) until delivery of a Compliance Certificate for the
first full fiscal quarter ending after the Closing Date, 0.50% per annum and
(ii) at any time thereafter, (x) 0.50% per annum if the First Lien Net Leverage
Ratio as of the most recent determination date is greater than 1.50 to 1.00 or
(y) 0.375% per annum if the First Lien Net Leverage Ratio as of the most recent
determination date is less than or equal to 1.50 to 1.00.

 

“Approved Fund” has the meaning specified in Section 11.06(g).

 

“Approved Member State” means each of the following: Belgium, Canada, France,
Germany, Italy, Luxembourg, The Netherlands, Spain, Sweden and the United
Kingdom.

 

“Arrangers” means Credit Suisse Loan Funding LLC, Barclays Bank PLC, UBS
Securities LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Nomura Securities
International, Inc. and Wells Fargo Securities, LLC.

 

“Arysta Sale” means the sale by PSP of its agricultural solutions business,
which consists of Arysta LifeScience Inc. and its subsidiaries, to UPL
Corporation Ltd. or an Affiliate thereof.

 

“Arysta Sale Agreement” means the Share Purchase Agreement dated July 20, 2018
by and between PSP, as the seller, and UPL Corporation Ltd. as the purchaser.

 

“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by PSP or any of its Restricted Subsidiaries to any Person other than
a Loan Party of (a) any Equity Interests of any Restricted Subsidiary (other
than directors’ qualifying shares and employee options granted in the ordinary
course of business) or (b) any other assets of PSP or any of its Restricted
Subsidiaries, including Equity Interests of any Person that is not a Subsidiary
(other than (i) inventory disposed of in the ordinary course of business or the
disposition of excess, damaged, obsolete, worn out or no longer needed assets,
scrap and Cash Equivalents, (ii) dispositions between Restricted Subsidiaries
permitted by Section 8.04(c), clause (c) of the definition of “Permitted
Intercompany Transaction” with respect to dispositions or acquisitions of any
Subsidiary of a Borrower that is not a Loan Party or clause (d) of the
definition of “Permitted Intercompany Transaction” relating to Dispositions with
respect to any Excluded Subsidiary), (iii) dispositions permitted by Section
8.04(h) and dispositions of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted hereunder and (iv) any Permitted
Sale Leaseback Transaction); provided that any asset sale or series of related
asset sales described above having a value not in excess of $5,000,000 in any
single transaction or series of related transactions shall be deemed not to be
an “Asset Sale” for purposes of this Agreement and provided further that the
Arysta Sale shall not be deemed to be an “Asset Sale” for purposes of this
Agreement.

 

3

 

 

“Assignee Group” means, with respect to any Lender, such Lender’s Affiliates and
Approved Funds with respect to such Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A or such other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
PSP and its then Restricted Subsidiaries for the fiscal years ended December 31,
2017, December 31, 2016 and December 31, 2015 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of PSP and its then Restricted Subsidiaries, including the notes
thereto.

 

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

4

 

 

“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which shall not be less than zero) determined on a cumulative basis
equal to the sum of (without duplication): an amount equal to (i) $100,000,000
plus (ii) Net Cash Proceeds from any sale or issuance of Equity Interests of PSP
(excluding Disqualified Stock) to the extent such Net Cash Proceeds are received
by PSP after the Closing Date (other than any Net Cash Proceeds (x) from any
Cure Amount, (y) to the extent such Net Cash Proceeds have been used to build
any other basket for the incurrence of Indebtedness or the making of any
Investment or Restricted Payment or (z) from the sale of any Equity Interests to
any employee, director, officer, manager or consultant of PSP, any direct or
indirect parent of PSP and any Subsidiary of PSP), plus (iii) Net Cash Proceeds
of Indebtedness and Disqualified Stock of PSP, in each case, issued after the
Closing Date, which has been exchanged or converted into Equity Interests
(excluding Disqualified Stock) of PSP (other than with respect to any such
exchange or conversion involving the sale or issuance of Equity Interests to any
employee, director, officer, manager or consultant of PSP, any direct or
indirect parent of PSP and any Subsidiary of PSP), plus (iv)(x) the cumulative
amount of Excess Cash Flow for all fiscal years of PSP completed after the
Closing Date (commencing with the fiscal year ending on December 31, 2019) and
prior to the Reference Date minus (y) the portion of such Excess Cash Flow that
has been (or will be) after the Closing Date and on or prior to the Reference
Date required to be offered to prepay the Loans in accordance with Section
2.05(b) (without giving effect to any dollar-for-dollar reduction in respect of
voluntary prepayments of the Loans as therein provided), plus (v) to the extent
not (A) included in Consolidated Net Income or (B) already reflected as a return
of capital with respect to such Investment for purposes of determining the
amount of such Investment, the aggregate amount of all cash dividends and other
cash distributions received by any Borrower or any Restricted Subsidiary from
any Unrestricted Subsidiaries during the period from and including the Business
Day immediately following the Closing Date and prior to the Reference Date in
respect of Investments made by the Borrowers or any Restricted Subsidiary in
reliance on the Available Amount, plus (vi) to the extent not (A) included in
Consolidated Net Income or (B) already reflected as a return of capital with
respect to such Investment for purposes of determining the amount of such
Investment, the Investments of the Borrowers and their Restricted Subsidiaries
in any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into any Borrower or
any Restricted Subsidiaries (up to the lesser of (x) the fair market value (as
determined in good faith by PSP) of the investments of the Borrowers and their
respective Restricted Subsidiaries in such Unrestricted Subsidiary at the time
of such re-designation or merger or consolidation and (y) the fair market value
(as determined in good faith by PSP) of the original investments by the
Borrowers and their Restricted Subsidiaries in such Unrestricted Subsidiary)
plus (vii) to the extent not (A) included in Consolidated Net Income, (B)
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment or (C) required to be
applied to prepay the Loans in accordance with Section 2.05(b), the aggregate
amount of all Net Cash Proceeds received by the Borrowers or any of their
Restricted Subsidiaries in connection with the sale, transfer or other
Disposition of its ownership interest in any Unrestricted Subsidiary, to the
extent that the original Investments in such Unrestricted Subsidiary were made
in reliance on the Available Amount plus (viii) the aggregate amount of Retained
Declined Proceeds plus (ix) to the extent not (A) included in Consolidated Net
Income, (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or (C)
duplicative of any amount added pursuant to clause (ii) above that is
attributable to such proceeds, the aggregate net cash proceeds received from the
Arysta Sale pursuant to the Arysta Sale Agreement in excess of $4,050,000,000
without taking into effect debt paydowns or incurrence of new debt and related
financing transactions to the extent received on or prior to the date that is
twelve months after the Closing Date minus (x) the sum, without duplication, of
the aggregate amount of Restricted Payments made pursuant to Section 8.05(k)
after the Closing Date and on or prior to the Reference Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus ½ of 1.00%,
(b) the Prime Rate in effect on such day and (c) the Adjusted Eurocurrency Rate
determined on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurocurrency Rate Loan with a one-month Interest
Period plus 1.00%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

5

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrower Notice” has the meaning specified in Section 7.12(b)(iv).

 

“Borrowers” means PSP, MacDermid and each Additional Borrower (and each, a
“Borrower”).

 

“Borrowing” means each of a Term Loan Borrowing or a Revolving Credit Borrowing,
as the context may require.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurocurrency
market and (b)(i) when such term is used for the purposes of determining the
date on which the Eurocurrency Rate is determined for any Term Loan denominated
in Euros or Pounds Sterling for any Interest Period therefor and for purposes of
determining the first and last day of any Interest Period, a Target Operating
Day or a day of the year on which banks are not required or authorized to close
in New York; and (ii) for notices, determinations, fundings and payments in
connection with any Term Loan denominated in Euros or Pounds Sterling, a Target
Operating Day or a day of the year on which banks are not required or authorized
to close in New York.

 

“Capital Expenditures” means, for any period, with respect to any Person,
without duplication (a) the net additions to property, plant and equipment and
other capital expenditures of such Person and its consolidated subsidiaries that
are (or should be) set forth in a consolidated statement of cash flows of such
Person for such period prepared in accordance with GAAP and (b) capital lease
obligations incurred by such Person and its consolidated subsidiaries during
such period.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Restricted Subsidiaries free and
clear of all Liens:

 

(a)          (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof; (ii) securities issued
by any state or municipality within the United States of America (or, in the
case of securities arising from student loans, approved by any such state or
municipality) that are rated “A-2” or better by S&P or “P-2” or better by
Moody’s or the equivalent rating from any other nationally recognized rating
agency; and (iii) securities issued or fully guaranteed or insured by any
Approved Member State, or an agency or instrumentality thereof (provided, that
the full faith and credit of the applicable Approved Member State is pledged in
support of those securities) and having maturities of not more than one year;

 

6

 

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $250,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof; and

 

(d)          Investments classified in accordance with GAAP as Current Assets of
PSP or any of its Restricted Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Change of Control” means, an event or series of events by which:

 

(a)          a “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (x) any employee
benefit plan of such Person or its subsidiaries, and any Person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (y) Martin E. Franklin and/or his Affiliates) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the fully vested right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% of the equity securities of PSP entitled to vote for members
of the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)          MacDermid or any Additional Borrower shall cease to be a
Wholly-Owned Restricted Subsidiary of PSP; or

 

(c)          any change of control (or similar event, however denominated) with
respect to PSP or any of its Restricted Subsidiaries shall occur under any
indenture or agreement to which PSP or any of its Restricted Subsidiaries is a
party, the effect of which is to cause Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of the Threshold Amount after taking into account any
amount paid or payable under Section 2.05(b) to (i) be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or otherwise)
prior to its stated maturity date, or (ii) become subject to the requirement
that PSP or any of its Restricted Subsidiaries make an offer to repurchase,
prepay, defease or redeem such Indebtedness prior to its stated maturity date,
other than for the avoidance of doubt, with respect to the 2022 Senior Notes and
the 2023 Senior Notes.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Term Loan Commitment.

 

“Closing Date” means January 31, 2019.

 

7

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as specifically provided otherwise).

 

“Collateral” means all of the “Collateral” or “Pledged Collateral” referred to
in the Collateral Documents, the Mortgaged Property and all of the other
property and assets that are or are intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages, the Intellectual Property Security Agreements, or other similar
agreements delivered to the Collateral Agent and the Lenders pursuant to Section
7.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
any Secured Party.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form approved by the Administrative
Agent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and acceptable
to PSP.

 

8

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Charges for
such period, (ii) consolidated income tax expense for such period (including any
franchise taxes imposed in lieu of income taxes and any income taxes that would
be payable if the entity were to become a taxable entity for purposes of
federal, state or local income taxes), (iii) all amounts attributable to
depreciation and amortization for such period (including those related to any
Receivables Facility), (iv) any non-cash charges, expenses or losses (including,
but not limited to, non-cash rent expense, impairment of goodwill or other
intangible assets and exchange rate losses) of PSP or any of its Restricted
Subsidiaries for such period (excluding any such charge, expense or loss
incurred that constitutes an accrual of or a reserve for cash charges for any
future period or an amortization of a prepaid cash expense paid in a prior
period or writeoff or writedown of reserves with respect to current assets);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash items (excluding any non-cash items to the
extent representing an accrual for a future cash expenditure) shall be
subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made, (v) any extraordinary, unusual, or
non-recurring cash charges or expenses for such period (including business
optimization expenses, restructuring charges, integration, acquisition and
disposition (or potential acquisition or disposition) related costs (whether
incurred prior to, or after, the consummation of any such acquisition)) and
severance, retention bonuses, separation payments or other similar one time
compensation payments made to employees of PSP or any of its Restricted
Subsidiaries or made in connection with a Permitted Acquisition, (vi) deferred
compensation, stock-option or employee benefits-based and other equity-based
compensation expenses for such period, (vii) transaction fees and expenses in
connection with the Transactions for such period and the tender offer and/or
redemption of the 2022 Senior Notes and the 2023 Senior Notes,
(viii) transaction fees, costs and expenses during such period in connection
with any investment (including any Permitted Acquisition), Disposition,
recapitalization or issuance of Equity Interests and incurrence of Indebtedness
or similar transactions, in each case, to the extent permitted under this
Agreement and whether or not such investment, Disposition, recapitalization,
issuance of Equity Interests or Indebtedness or acquisition shall have been
consummated, (ix) losses or price adjustments to the extent reimbursable by
third parties in connection with any Permitted Acquisition, as determined in
good faith by PSP, for such period; provided, however, that if the
Administrative Agent, acting reasonably, determines in such period or the
immediately succeeding period that such losses or price adjustments, or any
portion thereof (which, in each case, were included in Consolidated EBITDA in
such period or such immediately preceding period pursuant to this clause (ix)),
are no longer reimbursable or are not likely to be reimbursed, then such losses,
or any portion thereof, shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in each such applicable period, (x) unrealized
losses in respect of Obligations under Swap Contracts during such period,
(xi) any loss or expense during such period from a disposition or discontinued
operations or any loss or expense incurred in connection with the disposal of a
business or product line, whether or not treated as discontinued operations in
accordance with GAAP (or if not in accordance with GAAP as otherwise reasonably
acceptable to the Administrative Agent) and whether or not such disposition or
discontinuance shall have been consummated or completed, (xii) fees paid during
such period in accordance with the Advisory Agreement as in effect on the
Closing Date, (xiii) non-cash charges or amounts recorded in connection with
purchase accounting for such period (including any applicable to future
Permitted Acquisitions), (xiv) non-cash purchase accounting adjustments during
such period relating to the writedown of deferred revenue (whether billed or
unbilled) that are the result of accounting for any acquisition, (xv) fees,
costs and expenses incurred under this Agreement for such period, (xvi) the
cumulative effect of a change in accounting principles for such period and to
the extent permitted by Section 1.03(b), (xvii) expenses during such period in
connection with the settlement of any litigation or claim involving PSP or any
of its Restricted Subsidiaries, (xviii) debt discount and debt issuance costs,
fees, charges, commissions or other related or similar costs during such period,
in each case incurred in connection with Indebtedness permitted to be incurred
hereunder (whether or not such Indebtedness has been incurred), (xix) the amount
of net cost savings, operating expense reductions, other operating improvements
or initiatives and acquisition synergies projected by the Borrowers in good
faith to be realized during such period (calculated on a Pro Forma Basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with any established cost
reduction program, restructuring, acquisition, operation change, initiative or
disposition by PSP or any Restricted Subsidiary, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions, provided that (A) a duly
completed certificate signed by a Responsible Officer of the Borrowers shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 7.02(a), certifying that (x) such
cost savings, operating expense reductions and synergies are reasonably expected
and factually supportable as determined in good faith by PSP, and (y) such
actions are to be taken within 24 months after the consummation or initiation,
as the case may be, of the relevant action, which is expected to result in such
cost savings, expense reductions or synergies, (B) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (xix) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, (C) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (xix) to the extent
occurring more than eight full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (D) the aggregate amount of add backs made pursuant to this
clause (xix) shall not exceed an amount equal to 20% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (xix)), (xx) the amount of any expense related to minority interests,
(xxi) any loss resulting from the payment of earn-out obligations, (xxii) any
non-cash expenses or charges recorded in accordance with GAAP relating to
currency valuation of foreign denominated debt, and any non-cash expenses or
charges recorded in accordance with GAAP relating to equity interests issued to
non-employees in exchange for services provided in connection with any
acquisition or business arrangement (in each case, including any such
transaction undertaken but not completed), (xxiii) expenses and charges related
to the incurrence of the 2025 Senior Notes, any refinancing of the Existing
Senior Notes, the Arysta Sale and amending or incurring additional financings in
connection therewith, (xxiv) the amount of any dividends paid in cash to Series
A preferred stockholders of PSP and (xxv) any net payments made to UPL
Corporation Ltd. after the Closing Date in connection with the Arysta Sale,
including any Purchase Price Adjustment (as defined in the Arysta Sale
Agreement) and minus (b) without duplication (i) to the extent included in
determining such Consolidated Net Income, any extraordinary, unusual, or
non-recurring gains or income and all non-cash items of income or gains for such
period, all determined on a consolidated basis in accordance with GAAP,
(ii) unrealized gains in respect of Obligations under Swap Contracts, (iii) any
gains resulting from the payment of earn-out obligations and (iv) any net
proceeds received after the Closing Date in connection with the Arysta Sale,
including any Purchase Price Adjustments; provided that solely for purposes of
calculating the First Lien Net Leverage Ratio, the Total Net Leverage Ratio and
the Fixed Charge Coverage Ratio for any period (A) the Consolidated EBITDA of
any Acquired Entity acquired by any Borrower or any Restricted Subsidiaries
pursuant to a Permitted Acquisition during such period shall be included on a
Pro Forma Basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (B) the Consolidated EBITDA of
any Person or line of business sold or otherwise disposed of by any Borrower or
any Restricted Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such sale or other disposition and the repayment
of any Indebtedness in connection therewith occurred as of the first day of such
period).

 

9

 

 

“Consolidated First Lien Indebtedness” means Consolidated Indebtedness that is
secured by a first priority Lien (other than Permitted Liens) on assets of any
Borrower or Restricted Subsidiary.

 

“Consolidated Indebtedness” means, at any time, the aggregate amount of
Indebtedness of PSP and its Restricted Subsidiaries outstanding at such time, in
the amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, the sum of, without
duplication, (a) the interest expense (including imputed interest expense in
respect of capital lease obligations and Synthetic Lease Obligations) of PSP and
its Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP (including, for the avoidance of doubt, (i) any amounts
of premium or penalty payable in connection with the payment of make-whole
amounts or other prepayment premiums payable in connection with any Indebtedness
of PSP or any of its Restricted Subsidiaries, and (ii) all commissions,
discounts and other fees and charges owed in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP) plus
(b) any interest accrued during such period in respect of Indebtedness of PSP or
any of its Restricted Subsidiaries that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP and minus (c) any consolidated interest income of such Persons for
such period, in each case as recorded by PSP pursuant to GAAP. For purposes of
the foregoing, interest expense shall be determined after giving effect to any
net payments made or received by PSP or any of its Restricted Subsidiaries with
respect to interest rate Swap Contracts.

 

10

 

 

“Consolidated Net Income” means, for any period, for PSP and its Restricted
Subsidiaries on a consolidated basis, the net income (including, without
duplication, interest income but excluding extraordinary gains and extraordinary
losses, including such extraordinary items set forth in the definition of
Consolidated EBITDA) of PSP and its Restricted Subsidiaries for such period
determined before any reduction in respect of preferred stock dividends and any
amounts attributable to minority interests in PDH; provided that there shall be
excluded (a) the income or loss of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with any
Borrower or any Restricted Subsidiary or the date that such Person’s assets are
acquired by any Borrower or any of its Restricted Subsidiaries; provided,
however, that such income or loss of such Person shall be included for such
period to the extent Consolidated Net Income and Consolidated EBITDA are being
calculated on a Pro Forma Basis in accordance with this Agreement, (b) the
income of any Person (other than a Restricted Subsidiary) in which any other
Person (other than a Borrower or a Wholly-Owned Restricted Subsidiary or any
director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower or a Wholly-Owned Restricted Subsidiary by such
Person during such period, and (c) any net unrealized gain or loss (after any
offset) resulting in such period from obligations in respect of Hedge Agreements
or other derivative instruments and the application of Statement of Financial
Accounting Standards No. 133. For the avoidance of doubt, cash amounts used by
PSP or its Subsidiaries to make purchases of debt (including, without
limitation, purchases of Term Loans) shall not reduce Consolidated Net Income,
nor will any non-cash gain associated with the cancellation of such purchased
debt increase Consolidated Net Income.

 

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Indebtedness outstanding on such date
that is secured by a Lien (other than Permitted Liens) on assets of any Borrower
or Restricted Subsidiary.

 

“Consolidated Total Assets” means, as of any date, the total assets of PSP and
its consolidated Restricted Subsidiaries, determined in accordance with GAAP, as
set forth on the consolidated balance sheet of PSP as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is incurred to refinance, in whole or in part, existing Term Loans
(“Refinanced Debt”); provided, further, that (i) the final maturity date of any
such Indebtedness, (x) in the case of any Permitted Equal Priority Refinancing
Debt, shall be no earlier than the maturity date of the Refinanced Debt and (y)
in the case of any Permitted Junior Priority Refinancing Debt and/or any
Permitted Unsecured Refinancing Debt, shall be at least 91 days beyond the final
maturity date for the Refinanced Debt, (ii) the weighted average life to
maturity of any such Indebtedness shall be no shorter than the weighted average
life to maturity of the Refinanced Debt, (iii) there shall be no obligors in
respect of any such Indebtedness that are not Loan Parties, (iv) the covenants,
events of default and other terms and conditions of such Indebtedness
(excluding, for the avoidance of doubt, interest rates, margins and floors,
fees, funding discounts, original issue discounts and prepayment or redemption
premiums and terms) are, when taken as a whole, substantially identical in all
material respects to, or less favorable to the persons providing any such
Indebtedness than, those applicable to the Refinanced Debt (other than
covenants, events of default and other terms and conditions applicable only to
periods after the Latest Maturity Date), (v) except to the extent otherwise
permitted under this Agreement (subject to a dollar-for-dollar usage of any
other basket set forth in Section 8.02, if applicable), such Indebtedness shall
not have a greater principal amount (or shall not have a greater accreted value,
if applicable) than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and fees and expenses associated
with the refinancing and (vi) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith which shall also be paid,
substantially concurrently with the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained (but excluding any non-material
fees, charges, expenses or reimbursements, which may be paid when due prior to
or after such date), in each case, in accordance with this Agreement.

 

11

 

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” shall have the meaning assigned to such term in Section 8.10(b).

 

“Cure Right” shall have the meaning assigned to such term in Section 8.10(b).

 

“Current Assets” means, at any time, the consolidated current assets (other than
(i) cash and Cash Equivalents and (ii) the current portion of current and
deferred Taxes) of PSP and its Restricted Subsidiaries in accordance with GAAP.

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of PSP and its Restricted Subsidiaries at such time in accordance with GAAP, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness and any accrued interest thereon (other than interest expense that
is past due and unpaid), (b) outstanding Revolving Credit Loans and any accrued
interest thereon (other than interest expense that is past due and unpaid) and
(c) the current portion of current and deferred Taxes.

 

“Customary Intercreditor Agreement” means (a) in connection with the incurrence
of Indebtedness intended to be secured by Liens (other than Permitted Liens) on
the Collateral ranking equal in priority to the Liens on the Collateral securing
the Obligations (but without regard to the control of remedies), at the option
of PSP and the Administrative Agent acting together in good faith, a customary
intercreditor agreement, in form and substance reasonably acceptable to the
Administrative Agent and PSP, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and (b) in connection with the incurrence of Indebtedness
secured by Liens (other than Permitted Liens) on the Collateral ranking junior
to the Liens on the Collateral securing the Obligations, at the option of PSP
and the Administrative Agent acting together in good faith, a customary
intercreditor agreement, in form and substance reasonably acceptable to the
Administrative Agent and the Borrowers, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

12

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and PSP in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified PSP, the Administrative Agent or any L/C
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or PSP, to confirm in
writing to the Administrative Agent and PSP that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and PSP), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or any applicable bankruptcy law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of
written notice of such determination to PSP, each L/C Issuer and each Lender.

 

“Defaulting Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.15(a)(iv)(C).

 

“Designation Date” has the meaning set forth in Section 2.16(e).

 

“Disclosed Litigation” has the meaning set forth in Section 6.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

13

 

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder of the Equity Interest), or upon the happening of any event (other than
any event solely within the control of the issuer thereof), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Equity Interest, in whole or in
part, on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interest that so mature
or are mandatorily redeemable, are so convertible or exchangeable, so accrue
dividends, or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided further, however,
that if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of PSP or its Restricted Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by PSP in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests in such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock. Notwithstanding
the preceding sentence, any Equity Interest that would constitute Disqualified
Stock solely because the holders of the Equity Interest have the right to
require a Borrower to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale will not constitute Disqualified Stock if the
terms of such Equity Interest provide that such Borrower may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 8.05.

 

“Distribution Amount” has the meaning set forth in Section 8.05(a).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, on the applicable Valuation Date, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.08 using
the applicable Exchange Rate with respect to such Alternative Currency at the
time in effect on the Valuation Date under the provisions of such Section 1.08.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States.

 

“Dutch Auction” means an auction conducted by PSP or one of its Restricted
Subsidiaries in order to purchase Term Loans of any Tranche in accordance with
the procedures as may be agreed to between the Administrative Agent and PSP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning set forth in Section 11.06(g).

 

14

 

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person, arising (i)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law, (ii) in connection with any Environmental Liability, or (iii)
in connection with any actual or alleged damage, injury, threat or harm to
natural resources or the environment.

 

“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, agreements or governmental
restrictions relating to pollution, the protection of human health or the
environment, or the Release of any Hazardous Materials into the environment,
including those related to hazardous materials, substances or wastes (including
the exposure thereto), air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any Restricted Subsidiary directly or indirectly resulting
from or based upon (a) any non-compliance with, or liability pursuant to, any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment, disposal or presence of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed, retained or imposed with respect to any
of the foregoing.

 

“Environmental Permit” means any permit, approval, registration, identification
number, license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, and the rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which, together with any Borrower is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code or Section 302 of ERISA).

 

15

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in “insolvency” (within the meaning of
Section 4245 of ERISA), or “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate; (g) the failure to meet the minimum funding
standard of Section 412 or 430 of the Code or Sections 302 or 303 of ERISA with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Code or Section 302(c) of ERISA) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) a determination that any Pension Plan is, or is expected to be in
“at-risk” status (as defined in Section 303(i) of ERISA or Section 430(i) of the
Code); (i) the assertion of a material claim (other than routine individual
claims for benefits) against any Plan other than a Multiemployer Plan or the
assets thereof, or against any Loan Party or any of their respective ERISA
Affiliates in connection with any Plan; (j) receipt from the IRS of notice of
the failure of any Pension Plan (or any other Plan intended to be qualified
under Section 401(a) of the Code) to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code; (k) any other event or
condition with respect to any Plan that would reasonably be expected to result
in material liability of the Loan Parties, taken as a whole; or (l) the
imposition of a lien under Section 430(k) of the Code or Section 303(k) of ERISA
with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation

 

“EURIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

“Eurocurrency Liabilities” has the meaning specified in Section 3.04(c).

 

16

 

 

“Eurocurrency Rate” means for any Interest Period: (A) as to any Eurocurrency
Rate Loan denominated in Dollars, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “US LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the US LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if US LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
US LIBO Rate shall be equal to the Interpolated Rate; provided, further, that if
any such rate determined pursuant to the preceding clauses (i) or (ii) is below
zero, the Eurocurrency Rate will be deemed to be zero, (B) as to any
Eurocurrency Rate Loan denominated in Euros, (i) the rate per annum determined
by the Administrative Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the European interbank offered rate
administered by the Banking Federation of the European Union (such page
currently being the EURIBOR01) (the “EURIBO Rate”) for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (Brussels, Belgium
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the EURIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if EURIBO Rates are quoted under either of
the preceding clauses (i) or (ii), but there is no such quotation for the
Interest Period elected, the EURIBO Rate shall be equal to the Interpolated
Rate; provided, further, that if any such rate determined pursuant to the
preceding clauses (i) or (ii) is below zero, the Eurocurrency Rate will be
deemed to be zero and (C) as to any Eurocurrency Rate Loan denominated in an
Alternative Currency other than Euros, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (the “Alternate Currency LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in such Alternate Currency, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the Alternate Currency LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in such Alternate Currency, determined as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if Alternate Currency LIBO Rates are quoted under
either of the preceding clauses (i) or (ii), but there is no such quotation for
the Interest Period elected, the Alternate Currency LIBO Rate shall be equal to
the Interpolated Rate; provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

17

 

 

“Excess Cash Flow” means, for any fiscal year of PSP, (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) reductions
to noncash working capital of PSP and its Restricted Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year) including any
realized and unrealized losses relating to mark-to-market of amounts denominated
in foreign currencies resulting from the application of FASB ASC 830 (including
realized and unrealized losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized and unrealized gains from
related Hedge Agreements) (excluding any changes in working capital due to the
effects of purchase accounting adjustments)) minus (b) the sum, without
duplication, of (i) the amount of any taxes paid in cash by PSP and its
Restricted Subsidiaries with respect to such fiscal year (including any
franchise taxes imposed in lieu of income taxes), (ii) Consolidated Interest
Charges with respect to such fiscal year paid in cash, (iii) the amount of any
Capital Expenditures and the cash used during such period for investments
(including any Permitted Acquisition) made by PSP and its Restricted
Subsidiaries, in each case, to the extent permitted under this Agreement
(whether or not such Capital Expenditure, investment or acquisition shall have
been consummated) and that are made in cash during such fiscal year, except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) permanent repayments of Indebtedness,
including any premium, make-whole or penalty payments paid in respect of such
Indebtedness (other than Voluntary Prepayments and mandatory prepayments of the
Loans under Section 2.05(b)) made in cash by PSP and its Restricted Subsidiaries
during such fiscal year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn and such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness,
(v) the cash amounts added back to Consolidated EBITDA during such fiscal year
pursuant to the definition of such term (excluding, for the avoidance of doubt,
amounts added back to Consolidated EBITDA pursuant to clauses (a)(i) and (ii) in
the definition thereof to the extent such amounts are otherwise deducted from
Excess Cash Flow pursuant to this clause (b)), (vi) additions to noncash working
capital with respect to such fiscal year (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year) including any realized and unrealized gains relating to mark-to-market of
amounts denominated in foreign currencies resulting from the application of FASB
ASC 830 (including realized and unrealized gains from exchange rate fluctuations
on intercompany balances and balance sheet items, net of realized and unrealized
losses from related Hedge Agreements), (vii) cash earnout and royalty payments
made during such fiscal year to former owners of Acquired Entities that were not
deducted as expenses in determining Consolidated Net Income, (viii) the
aggregate amount of Restricted Payments made in cash during such fiscal year in
accordance with Section 8.05(a), (ix) the aggregate amount of any fees and
expenses paid in cash during such fiscal year in connection with any
Indebtedness permitted to be incurred pursuant to Section 8.02 (whether or not
consummated), (x) the aggregate amount of any dividends paid in cash to Series A
preferred stockholders of PSP during such fiscal year and (xi) the amount of
cash payments made in respect of pensions and other postemployment benefits paid
during such fiscal year, to the extent not deducted as expenses in determining
Consolidated Net Income. The working capital adjustment in clause (a)(ii) or
(b)(vi) above, as applicable, shall include (x) with respect to any Permitted
Acquisition of or by a Restricted Subsidiary consummated during such fiscal
year, the amount by which the noncash working capital attributable to such
Restricted Subsidiary as of the date of the consummation of such acquisition
exceeds (or is less than) the noncash working capital attributable to such
Restricted Subsidiary as of the end of such fiscal year and (y) with respect to
any disposition of a Restricted Subsidiary (or disposition of all or
substantially all of the assets of a Restricted Subsidiary or a line of business
of a Restricted Subsidiary) consummated during such fiscal year, the amount by
which the noncash working capital attributable to such Restricted Subsidiary as
of the beginning of such fiscal year exceeds (or is less than) the noncash
working capital attributable to such Restricted Subsidiary as of the date of
consummation of such disposition.

 

“Exchange Rate” means on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Alternative Currency. In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and PSP, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 a.m. (London time) on such date for the purchase of
Dollars for delivery two Business Days later; provided that, if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with PSP, may use any reasonable method
it deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

 

18

 

 

“Excluded Assets” has the meaning specified in the Pledge and Security
Agreement.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is disregarded
as a separate entity for U.S. federal income tax purposes and owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries (held
directly or indirectly through one or more disregarded entities).

 

“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any Unrestricted
Subsidiary, (iii) any Excluded Domestic Subsidiary, (iv) any Non-Wholly Owned
Subsidiary (for so long as such Subsidiary remains a Non-Wholly Owned
Subsidiary), (v) any Subsidiary with respect to which PSP and the Administrative
Agent reasonably agree that the cost and/or burden of providing a guaranty of
the Obligations outweighs the benefits accruing to the Lenders, (vi) any
subsidiary listed on Schedule 1.01(e) as of the Closing Date, (vii) any
Receivables Subsidiary, and (viii) solely in the case of any obligation under
any secured hedging agreement that constitutes a “swap” within the meaning of
section 1(a)(47) of the Commodity Exchange Act, any subsidiary that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act
(after giving effect to the “keepwell provisions”).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of August 6, 2014, by and among PSP and MacDermid as US
Borrowers (as defined therein), the other borrowers party thereto, the
guarantors party thereto, the lenders party thereto and Barclays Bank PLC, as
administrative agent and collateral agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Closing Date.

 

“Existing Credit Agreement Refinancing” means the repayment in full of the
Indebtedness of the Borrowers and their Subsidiaries under the Existing Credit
Agreement and the termination and release of all commitments, security interests
and guarantees in connection therewith.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(a) hereto.

 

“Existing Loans” has the meaning specified in Section 2.16(a).

 

19

 

 

“Existing Revolving Credit Commitments” has the meaning specified in Section
2.16(a).

 

“Existing Revolving Loans” has the meaning specified in Section 2.16(a).

 

“Existing Revolving Tranche” has the meaning specified in Section 2.16(a).

 

“Existing Senior Notes” means, collectively, the 2022 Senior Notes, the 2023
Senior Notes and the 2025 Senior Notes.

 

“Existing Term Loan Tranche” has the meaning specified in Section 2.16(a).

 

“Existing Term Loans” has the meaning specified in Section 2.16(a).

 

“Existing Tranche” has the meaning specified in Section 2.16(a).

 

“Extended Loans” has the meaning specified in Section 2.16(a).

 

“Extended Revolving Credit Commitments” has the meaning specified in Section
2.16(a).

 

“Extended Revolving Credit Loans” has the meaning specified in Section 2.16(a).

 

“Extended Revolving Credit Tranche” has the meaning specified in Section
2.16(a).

 

“Extended Term Loans” has the meaning specified in Section 2.16(a).

 

“Extended Term Tranche” has the meaning specified in Section 2.16(a).

 

“Extended Tranche” has the meaning specified in Section 2.16(a).

 

“Extending Lender” has the meaning specified in Section 2.16(b).

 

“Extension” has the meaning specified in Section 2.16(b).

 

“Extension Amendment” has the meaning specified in Section 2.16(c).

 

“Extension Date” has the meaning specified in Section 2.16(c).

 

“Extension Election” has the meaning specified in Section 2.16(b).

 

“Extension Request” has the meaning specified in Section 2.16(a).

 

“Extension Request Deadline” has the meaning specified in Section 2.16(b).

 

“Facility” means each of (a) the Initial Term Loan Facility, (b) any New Term
Loan Facility, (c) the Initial Revolving Credit Facility and (d) any New
Revolving Credit Facility, as the context may require.

 

“Factoring Agreement” means an agreement by and between a Borrower or a
Subsidiary of a Borrower and a Factoring Company pursuant to which a Borrower or
such Subsidiary shall, pursuant to customary terms for the size and type of
transaction involved, sell, transfer and assign its rights, title and interests
in certain accounts receivable, specifically identified therein, to a Factoring
Company.

 

20

 

 

“Factoring Company” means any counterparty to any Factoring Agreement to whom a
Borrower or any Subsidiary of a Borrower sells, transfers and assigns its right,
title and interests in certain accounts receivable pursuant to the terms of such
Factoring Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Loan Party.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Indebtedness as of such date minus the
unrestricted cash and Cash Equivalents of the Borrowers and their Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ending on such date.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four fiscal quarters most
recently ending on such date to (b) Fixed Charges for the period of the four
fiscal quarters most recently ending on such date.

 

“Fixed Charges” means, for any period, the sum of (1) the cash portion of
Consolidated Interest Charges for such period, (2) all cash dividends or other
distributions paid (excluding items eliminated in consolidation) on any series
of preferred stock during such period; and (3) all cash dividends or other
distributions paid or accrued (excluding items eliminated in consolidation) on
any series of Disqualified Stock during such period; provided that, solely for
purposes of calculating the Fixed Charge Coverage Ratio for any period, (i) the
cash portion of Consolidated Interest Charges attributable to any Indebtedness
repaid during such period shall be excluded for such period (assuming such
Indebtedness had been repaid immediately prior to the beginning of such period)
and (ii) the cash portion of Consolidated Interest Charges attributable to any
Indebtedness incurred during such period shall be annualized for such period
(assuming such Indebtedness had been incurred on the first day of such period).

 

“Flood Laws” has the meaning specified in Section 7.12(b)(iv).

 

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(d).

 

“Foreign Lender” has the meaning specified in Section 11.14(a).

 

“Foreign Plan” has the meaning specified in Section 6.12(d).

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

21

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the applicable L/C Issuer and (d) the Commitments shall have expired or been
terminated in full.

 

“Fund” has the meaning specified in Section 11.06(g).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Govern” has the meaning specified in the definition of “Affiliate.”

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government including,
without limitation, any agency of the European Union or similar monetary or
multinational authority.

 

“Granting Lender” has the meaning specified in Section 11.06(b)(vii).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

22

 

 

“Guarantors” means a collective reference to the Subsidiary Guarantors and,
except with respect to their own respective Obligations, the Borrowers; provided
that the Guarantors shall not include any Excluded Subsidiaries.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent and the Lenders pursuant to Article IV.

 

“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic, radioactive, a pollutant or
a contaminant (or words of similar regulatory intent or meaning) under
applicable Environmental Law, or which could give rise to liability under any
Environmental Law, including, but not limited to, all explosive or radioactive
substances or wastes, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and pesticides.

 

“Hedge Bank” means any Person that is an Agent, Arranger, Lender or any
Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Hedge Agreement is entered into, irrespective of whether such Person
ceases to be an Agent, Arranger, Lender or any Affiliate of any of the foregoing
after entering into the applicable Secured Hedge Agreement.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrowers to the Administrative Agent in writing that meets all of the
following criteria calculated on the Pro Forma Basis by reference to the most
recently delivered set of financial statements delivered pursuant to
Section 7.01(a): (a) the consolidated total assets of such Restricted Subsidiary
and its subsidiaries which qualify as Restricted Subsidiaries as of the date of
such financial statements, do not exceed an amount equal to 5.0% of the
Consolidated Total Assets of PSP and its Restricted Subsidiaries as of such
date; and (b) the consolidated total assets of all Immaterial Subsidiaries and
their respective subsidiaries, taken as a whole, as of the date of such
financial statements, do not exceed an amount equal to 10.0% of the Consolidated
Total Assets of the Borrowers and their Restricted Subsidiaries as of such date.
As of the Closing Date, the Borrowers designate each of the Restricted
Subsidiaries listed on Schedule 1.01(g) hereto as Immaterial Subsidiaries.

 

“Increased Amount Date” has the meaning specified in Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(a).

 

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

 

“Incremental Facilities” has the meaning assigned to such term in Section
2.14(a).

 

“Incremental Loans” has the meaning assigned to such term in Section 2.14(a).

 

“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.14(a).

 

23

 

 

“Incremental Revolving Credit Loans” has the meaning assigned to such term in
Section 2.14(a).

 

“Incremental Term Facility” has the meaning assigned to such term in Section
2.14(a).

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements, convertible securities (to the extent that they have put provisions
that are exercisable during the term of this Agreement) or other similar
instruments;

 

(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(d)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e)          capital leases and Synthetic Lease Obligations; and

 

(f)          all Guarantees of such Person in respect of any of the foregoing;

 

if and to the extent that any of the foregoing Indebtedness (other than
Guarantees, Letters of Credit and Swap Obligations) would appear as a liability
upon a balance sheet (excluding the footnotes thereto) of such Person prepared
in accordance with GAAP.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Notwithstanding the foregoing,
however, Indebtedness shall not include any obligations under (i) The Austria
Plan, MacDermid Retirement Indemnity Plans, MacDermid Profit Sharing and
Employee Stock Ownership Plan, Alent Germany GmbH Jubilee, Alpha Assembly
Solutions Germany GmbH Jubilee, Alpha Assembly Solutions Germany GmbH Pension,
MacDermid Enthone GmbH ATZ, MacDermid Cannings GmbH, MacDermid Enthone GmbH
Jubilee, MacDermid Enthone GmbH Pension, Italy MacDermid TFR, MPSMS – Seniority
Premium, MPSMS – Severance Termination, Alent Taiwan, Taiwan Former Enthone
Plan, The MacDermid Chemical Taiwan LTD Defined Benefit Pension Plan, Alent,
Inc. US Central SERP, The MacDermid Incorporated All Employees Pension Plan, The
MacDermid Supplement Executive Retirement Plan, The MacDermid, Incorporated
Retiree Medical/Dental Plan, MacDermid Retiree Medical, Anion MacDermid Brazil,
Alent, Inc. Postretirement Welfare Plan, MacDermid Incorporated Retiree Health
Plan, Nippon MacDermid Co., Ltd., any Foreign Plan, Foreign Government Scheme or
Arrangement or another employee benefit plan.

 

24

 

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Informational Website” has the meaning specified in Section 7.02.

 

“Initial Availability Period” means the period from and including the Closing
Date to but excluding the earliest of (a) the Initial Revolving Credit Maturity
Date, (b) the date of termination of the Initial Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Initial Revolving Credit Lender to make Initial Revolving Credit Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Initial Revolving Credit Commitments” means, as to each Initial Revolving
Credit Lender, its obligation to (a) make Initial Revolving Credit Loans to a
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Initial Revolving Credit Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of Initial Revolving Credit Commitments on the Closing Date is
$330,000,000.

 

“Initial Revolving Credit Facility” means the Initial Revolving Credit
Commitments and the extensions of credit made thereunder.

 

“Initial Revolving Credit Lenders” means, at any time, any Revolving Credit
Lender that has an Initial Revolving Credit Commitment or an outstanding Initial
Revolving Credit Loan at such time.

 

“Initial Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Initial Revolving Credit Maturity Date” means, with respect to any Initial
Revolving Credit Loan, the earlier of (i) the date that is five years after the
Closing Date, which date is January 31, 2024, and (ii) the date of termination
in whole of the Initial Revolving Credit Commitments and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02.

 

“Initial Term Loan” has the meaning specified in Section 2.01.

 

“Initial Term Loan Lender” means, at any time, any Lender that has an Initial
Term Loan Commitment or an outstanding Initial Term Loan at such time.

 

“Initial Term Loan Commitment” means, as to each Term Loan Lender, its
obligation to make Term Loans to the Borrowers (i) pursuant to Section 2.01 in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Loan Lender’s name on Schedule 2.01 under
the caption “Initial Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto and
(iii) pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Term Loan Lender in
compliance with Section 2.14, as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate amount of Initial
Term Loan Commitments on the Closing Date is $750,000,000.

 

25

 

 

“Initial Term Loan Facility” means the Initial Term Loan Commitments and the
Initial Term Loans made thereunder.

 

“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date, which date is January 31, 2026.

 

“Intellectual Property Security Agreement” means each Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement to be executed and
delivered by a Loan Party, substantially in the form of Exhibits A, B and C to
the Pledge and Security Agreement, respectively, or such other form approved by
the Administrative Agent.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and in the case of
any Term Loans, the applicable Term Loan Maturity Date, or in the case of
Revolving Credit Loans, the applicable Revolving Credit Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and in the case of any Term Loans, the applicable Term Loan Maturity
Date, or in the case of Revolving Credit Loans, the applicable Revolving Credit
Maturity Date.

 

“Interest Period” means, as to (a) each Term Loan that is a Eurocurrency Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed
or converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter (or twelve months, if agreed to by all
applicable Term Loan Lenders) and (b) each Revolving Credit Loan that is a
Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency Rate
Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan and
ending on the date one, two, three or six months thereafter (or one week, two
weeks or twelve months, if agreed to by all applicable Revolving Credit Lenders;
provided that each Revolving Credit Lender shall be deemed to have agreed to the
selection of any one-week or two-week Interest Period unless such Revolving
Credit Lender shall object in writing to the Administrative Agent within one
Business Day after receiving notice of such selection), in each case, as
selected by any Borrower in its Committed Loan Notice; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond, in the case of any Term
Loans, the applicable Term Loan Maturity Date, or in the case of Revolving
Credit Loans, the applicable Revolving Credit Maturity Date.

 

“Interpolated Rate” means, in relation to the US LIBO Rate, EURIBO Rate or
Alternate Currency LIBO Rate, as applicable, the rate which results from
interpolating on a linear basis between:

 

(i)          the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO
Rate, as applicable, for the longest period (for which that US LIBO Rate, EURIBO
Rate or Alternate Currency LIBO Rate, as applicable, is available) which is less
than the Interest Period of that Loan; and

 

26

 

 

(ii)         the applicable US LIBO Rate, EURIBO Rate or Alternate Currency LIBO
Rate, as applicable, for the shortest period (for which that US LIBO Rate,
EURIBO Rate or Alternate Currency LIBO Rate, as applicable, is available) which
exceeds the Interest Period of that Loan,

 

in each case, as of 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period of that Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the applicable L/C Issuer and any Borrower or any Restricted Subsidiary or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” shall have the meaning assigned to such term in Section
11.23(a).

 

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.23(a).

 

“Latest Maturity Date” shall mean, at any date, the latest maturity date of all
classes of Loans or Commitments that are outstanding on such date.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, regulations or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its Real Property or personal property
or to which such person or any of its property of any nature is subject.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

27

 

 

“L/C Issuer” means as the context may require, each of Credit Suisse AG, Cayman
Islands Branch, Barclays Bank PLC, UBS AG, Stamford Branch, HSBC Bank USA, N.A.,
Citibank, N.A., Deutsche Bank AG New York, Goldman Sachs Bank USA, Nomura
Corporate Funding Americas, LLC and Wells Fargo Bank, National Association and
any other Revolving Credit Lender that may become an L/C Issuer pursuant to
Section 2.03(m), with respect to Letters of Credit issued by such Revolving
Credit Lender. Any L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by affiliated or unaffiliated financial
institutions of such L/C Issuer, in which case the term “L/C Issuer” shall
include any such affiliated or unaffiliated financial institutions of such L/C
Issuer with respect to Letters of Credit issued by such affiliated or
unaffiliated financial institutions of such L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“LCA Election” means PSP’s election to exercise its right to designate any
acquisition (or similar Investment) as a Limited Condition Acquisition pursuant
to the terms hereof.

 

“LCA Test Date” means the date on which the definitive agreement for any such
Limited Condition Acquisition is entered into.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuers.

 

“Lender Counterparty” means any Person that is an Agent, Arranger or Lender or
any Affiliate of any of the foregoing, in each case, at the time the applicable
Secured Treasury Management Agreement is entered into, irrespective of whether
such Person ceases to be an Agent, Arranger, Lender or any Affiliate of any of
the foregoing after entering into the applicable Secured Treasury Management
Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify PSP and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit shall be a standby letter of
credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Commitment” means the commitment of the L/C Issuers to issue
Letters of Credit pursuant to Section 2.03.

 

28

 

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Initial Revolving Credit Maturity Date (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Transaction” shall mean any (i) acquisition or Investment by
one or more of the Borrowers or any Restricted Subsidiary of or in any assets,
business or Person permitted by this Agreement or (ii) repayment or redemption
of, or offer to purchase, any indebtedness permitted by this Agreement, in each
case the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each joinder agreement referred to in Section 2.14, each Subsidiary
Joinder Agreement and the Collateral Documents.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“MacDermid” has the meaning specified in the preamble hereto.

 

“Majority Facility Lenders” means (a) with respect to the Term Loan Facility,
the holders of a majority of the aggregate unpaid principal amount of the Term
Loan Commitments and Term Loans outstanding under the Term Loan Facility and (b)
with respect to the Revolving Credit Facility, the holders of a majority of the
sum of (i) the unused portion of the Revolving Credit Commitments then in effect
and (ii) the Total Outstandings at such time.

 

“Market Capitalization” means, with respect to the making of any Restricted
Payment, an amount equal to the product of (a) the total number of issued and
outstanding shares of common Equity Interests of PSP on the date of declaration
of such Restricted Payment multiplied by (b) the arithmetic mean of the closing
prices per share of such Equity Interests on the principal securities exchange
on which such Equity Interests are listed for the 30 consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of PSP and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

29

 

 

“Material Real Property” means any parcel of Real Property now or hereafter
owned in fee by any Loan Party that, together with any improvements thereon,
individually has a fair market value of at least $5,000,000 as at (i)(x) the
Closing Date, for Real Property owned as of the Closing Date or (y) the date of
acquisition for Real Property acquired after the Closing Date, in each case as
reasonably estimated in good faith by PSP or (ii) the time of any material
improvement on such Real Property described in clause (i)(y); provided that
“Material Real Property” shall not include the property located at 244–256
Culver Avenue, Jersey City, NJ 07304 for so long as such property is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“MFN Adjustment” has the meaning specified in Section 2.14(d).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of any L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) for purposes of Section 2.15,
an amount reasonably determined by the Administrative Agent and the applicable
L/C Issuer.

 

“Minimum Eurocurrency Borrowing Amount” means, (i) with respect to Section
2.02(a)(2), a principal amount equal to the Dollar Equivalent of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof and (ii) with respect to Section
2.05(a)(ii), a principal amount equal to the Dollar Equivalent of $1,000,000 or
a whole multiple of $500,000 in excess thereof.

 

“Minimum Extension Condition” has the meaning specified in Section 2.16(e).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means an agreement, including, but not limited to, a fee mortgage,
deed of trust, deeds to secure debt, assignment of rents and leases or any other
document, creating and evidencing a Lien on a Mortgaged Property and delivered
pursuant to Section 7.12, as may be amended, modified, supplemented, extended
and/or consolidated from time to time, which shall be in form reasonably
satisfactory to the Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

 

“Mortgaged Property” means (a) each owned Material Real Property located in the
United States of America and identified as a “Mortgaged Property” on Schedule
1.01(c) and (b) each Material Real Property located in the United States of
America, if any, owned by any Loan Party and which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 7.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.

 

30

 

 

“Net Cash Proceeds” means, (a) with respect to any Asset Sale, Recovery Event or
Permitted Sale Leaseback Transaction, the excess, if any, of (i) the sum of cash
and Cash Equivalents received therefrom (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by any Borrower or any Restricted Subsidiary in connection therewith and (C)
income taxes reasonably estimated to be actually payable as a result of any gain
recognized in connection therewith; provided, however, that, if (x) the
Borrowers shall deliver a certificate of a Responsible Officer of the Borrowers
to the Administrative Agent at the time of receipt thereof setting forth the
Borrowers’ intent to reinvest such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair productive assets of a kind then used or
usable in the business of the Borrowers and the Restricted Subsidiaries
(including, without limitation, through a Permitted Investment or Permitted
Acquisition) within (1) 360 days of receipt of such proceeds or (2) if the
Borrowers enter into a legally binding commitment to reinvest such proceeds
within 360 days following receipt thereof, within the earlier of 180 days
following the date such legally binding commitment is entered into and the date
on which such legally binding commitment terminates or is abandoned without the
consummation of the reinvestment contemplated thereby (such applicable period
described in clause (1) or (2), the “Reinvestment Period”) and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of the Reinvestment Period, at which time such proceeds shall be
deemed to be Net Cash Proceeds; provided, further, that any proceeds of such a
Recovery Event (from settlement of insurance or otherwise) shall be remitted to
the Borrowers so long as such proceeds are not deemed to be Net Cash Proceeds;
and (b) with respect to any issuance or disposition of Indebtedness, the cash
proceeds thereof, net of all taxes and reasonable and customary fees,
commissions, costs and other expenses incurred by the Borrowers and the
Restricted Subsidiaries in connection therewith.

 

“New Incremental Lender” has the meaning specified in Section 2.14(a).

 

“New Revolving Credit Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement.

 

“New Term Loan Commitments” mean the commitments in respect of any New Term Loan
Facility.

 

“New Term Loan Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement.

 

“New Term Loan Maturity Date” means the maturity date or expiration date of any
New Term Loan.

 

“New Term Loans” means any advance made by a Lender under a New Term Loan
Facility.

 

“NFIP” has the meaning specified in Section 7.12(b)(iv).

 

“Non-Consenting Lender” has the meaning specified in Section 11.01.

 

“Non-Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Non-Extending Lender” has the meaning specified in Section 2.16(d).

 

31

 

 

“Non-Wholly Owned Subsidiary” means any Subsidiary all of the Equity Interests
in which (except directors’ qualifying shares and as a result of the PDH
Minority Interest) are not, at the time, directly or indirectly owned by PSP,
other than any Subsidiary that becomes a Non-Wholly Owned Subsidiary after the
Closing Date as a result of (A) the Disposition or issuance of Equity Interests
of such Subsidiary, in either case, to a Person that is an Affiliate, (B) any
transaction entered into primarily for the purpose of such Subsidiary ceasing to
constitute a Guarantor or (C) the Disposition or issuance of Equity Interest of
such Subsidiary for less than the fair market value of such shares (as
reasonably determined by the Borrower).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” or “Notes” means the Term Loan Notes and/or the Revolving Credit Notes,
individually or collectively, as appropriate.

 

“Obligation Currency” has the meaning specified in Section 11.23(a).

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (i) any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising including the obligation to
pay principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, (ii) any Secured Hedge Agreement and (iii) any Secured
Treasury Management Agreement and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
reasonable sole discretion, may elect to pay or advance on behalf of such Loan
Party. Notwithstanding anything to the contrary, the “Obligations” shall not
include any Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State.

 

“OID” has the meaning specified in the definition of “Yield”.

 

“option right” has the meaning specified in the definition of “Change of
Control”.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

32

 

 

“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” has the meaning specified in Section 11.19.

 

“Paying Agent” has the meaning specified in Section 10.07.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PDH” means Platform Delaware Holdings, Inc., a Delaware corporation.

 

“PDH Minority Interest” means up to 5% of the Equity Interests of PDH held by
Tartan Holdings, LLC and others.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to either Title IV of ERISA or Section 412 of the Code and is sponsored
or maintained by any Borrower or any ERISA Affiliate or to which any Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding six plan
years.

 

“Perfection Certificate” means the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit E or such other form approved by the
Administrative Agent.

 

“Permitted Acquisition” means the acquisition by any Borrower or any
Wholly-Owned Restricted Subsidiary of all or substantially all the assets of a
Person or line of business of such Person, or of not less than 50.1% of the
outstanding Equity Interests of a Person (referred to herein as the “Acquired
Entity”); provided that (i) the Acquired Entity shall be a going concern and
shall be in a similar line of business (or one reasonably ancillary or
complementary thereto, or which is a reasonable extension, development or
expansion thereof, including, but not limited to, any line of business in the
specialty chemicals market) as that of the Borrowers and the Restricted
Subsidiaries as conducted during the current and most recently concluded
calendar year; (ii)(A) no Event of Default or Default shall have occurred and be
continuing both immediately before and immediately after the execution of the
acquisition agreement by the relevant Restricted Group member and applicable
seller(s), and (B) at the time of such transaction, PSP shall be in Pro Forma
Compliance with the financial covenant set forth in Section 8.10 (whether or not
such covenant is then applicable); provided, that if the Borrowers would not be
in Pro Forma Compliance at the time of such transaction, then the foregoing
requirement to so be in Pro Forma Compliance shall not be required so long as
the aggregate amount of the consideration paid in connection with such
acquisition of an Acquired Entity that does not become a Guarantor and any
related acquisitions of an Acquired Entity that does not become a Guarantor
pursuant to clause (e) of the definition of “Permitted Investments” (including
Indebtedness of the Acquired Entity that is assumed by or on behalf of the
Borrowers and the Restricted Subsidiaries for any such purchase or other
acquisition of an entity that does not become a Guarantor (including by way of
merger) when aggregated with the total cash and noncash consideration
(calculated on the same basis) paid by or on behalf of the Borrowers and the
Restricted Subsidiaries for all other purchases and other acquisitions made by
the Borrowers and the Restricted Subsidiaries after the Closing Date of entities
that do not become Guarantors (including by way of merger)), shall not exceed
the greater of (x) $460,000,000 and (y) 100% of the cumulative Consolidated
EBITDA for all fiscal years of PSP completed after the Closing Date and prior to
the date of such Permitted Acquisition; (iii) upon the consummation of such
Permitted Acquisition, the Acquired Entity shall be a Restricted Subsidiary,
(iv) PSP and its Restricted Subsidiaries shall not incur or assume any
Indebtedness in connection with such acquisition, except as permitted by Section
8.02; and (v) PSP shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Sections 7.12 and 7.14 and the Collateral
Documents.

 

33

 

 

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness is secured by
Liens on all or a portion of the Collateral on an equal priority basis with the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and is not secured by any property or assets of any Loan
Party other than the Collateral, (b) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness”, (c) such Indebtedness is not at any time guaranteed
by any Restricted Subsidiary that is not a Loan Party and (d) the holders of
such Indebtedness (or their representative) and the Administrative Agent and/or
Collateral Agent shall become parties to a Customary Intercreditor Agreement
providing that the Liens on the Collateral securing such obligations shall rank
equal in priority to the Liens on the Collateral securing the Obligations (but
without regard to the control of remedies).

 

“Permitted Intercompany Transaction” means (a) a merger or consolidation solely
of one or more Subsidiaries of PSP (provided that, (x) if one of such
Subsidiaries is a Loan Party, the result of such merger or consolidation is that
the surviving entity is a Loan Party, (y) if one of the Subsidiaries is a
Restricted Subsidiary, the result of such merger or consolidation is that the
surviving entity is a Restricted Subsidiary and (z) if one of such Subsidiaries
is an Additional Borrower, the result of such merger or consolidation is that
the surviving entity is an Additional Borrower); (b) a transaction consisting of
the acquisition (which may, without limitation, occur through the liquidation
and/or dissolution of a Subsidiary) of (i) all or substantially all of the
Equity Interests of any Subsidiary of PSP, (ii) all or substantially all of the
assets of any Subsidiary of the Borrowers or (iii) all or substantially all of
the assets constituting the business of a division, branch or other unit
operation of any Subsidiary of the Borrowers, in each case, by any one or more
Loan Parties (provided, that if the transaction consists of the acquisition of
the Equity Interests, assets or business of a division, branch or other unit or
operation of an Additional Borrower, the acquiring party shall be either a
Borrower or an Additional Borrower); (c) a transaction consisting of the
acquisition (which may, without limitation, occur through the liquidation and/or
dissolution of such Subsidiary) of (i) all or substantially all of the Equity
Interests of any Subsidiary of the Borrowers that is not a Loan Party, (ii) all
or substantially all of the assets of any Subsidiary of the Borrowers that is
not a Loan Party, (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Subsidiary of the
Borrowers that is not a Loan Party or (iv) any other similar intercompany
transaction by any one or more Subsidiaries of the Borrowers that is consented
to by the Administrative Agent and is not materially adverse to the Lenders as
reasonably determined by the Administrative Agent in its sole discretion;
provided that, (x) if the transaction consists of the acquisition of Equity
Interests, assets or business of a division, branch or other unit or operation
of a Subsidiary that is a Restricted Subsidiary, the acquiring party shall be a
Borrower, an Additional Borrower or a Restricted Subsidiary and (y) after giving
effect to any transaction described in clauses (a) through (c), the Borrowers
shall comply with Section 7.12 to the extent applicable and (d) the liquidation,
wind up, dissolution, deregistration or similar action with respect to any
Excluded Subsidiary.

 

34

 

 



“Permitted Investments” means:

 

(a)       Investments outstanding as of the Closing Date (such Investments in
excess of $10,000,000 are set forth on Schedule 1.01(d));

 

(b)      (i) Investments by the Borrowers and the Restricted Subsidiaries
existing on the Closing Date in the Borrowers and the Restricted Subsidiaries
and (ii) additional Investments by the Borrowers and the Restricted Subsidiaries
in the Borrowers and the Restricted Subsidiaries; provided that (A) if such
Investment shall be in the form of an investment in Equity Interests, any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Pledge
and Security Agreement (subject to the limitation referred to in the proviso of
Section 7.12(a)(iii) in the case of any First-Tier Foreign Subsidiary or
Excluded Domestic Subsidiary), (B) the aggregate amount of Investments under
this clause (b)(ii) by Loan Parties in Restricted Subsidiaries that are not
Subsidiary Guarantors (other than (1)(x) investments in Equity Interests and (y)
intercompany loans and advances, in each case, from a Loan Party to a Restricted
Subsidiary that is not a Subsidiary Guarantor the proceeds of which are used
solely to finance a Permitted Acquisition and (2) intercompany loans and
advances from a Loan Party in Restricted Subsidiaries that are not Subsidiary
Guarantors having a term not exceeding 90 days (inclusive of any roll over or
extensions of terms)) shall not exceed the sum of (I) the greater of (x)
$180,000,000 and (y) 40% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding plus (II) an amount equal to any reduction
in the amount of Investments by Loan Parties in Restricted Subsidiaries that are
not Subsidiary Guarantors set forth in clause (b)(i) above after the Closing
Date, and (C) if such Investment shall be in the form of a loan or advance, such
loan or advance shall be unsecured, and, in the case of a loan or advance owed
by a Loan Party to a Restricted Subsidiary that is not a Loan Party, shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent and, if such loan or advance shall be made by a Loan Party,
shall be evidenced by a promissory note and such promissory note shall be
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Pledge and Security Agreement;

 

(c)       deposits with, or time deposits with, including certificates of
deposits issued by, (i) any office located in the United States of any bank or
trust company that is organized under the laws of the United States or any state
thereof and has capital surplus and undivided profits aggregating at least
$100,000,000, (ii) any Lender or (iii) any foreign bank for which S&P or Moody’s
issues a rating of “A” or higher and which has capital surplus and undivided
profits aggregating at least $100,000,000;

 

(d)       Investments held by PSP or any Restricted Subsidiary in the form of
Cash Equivalents;

 

(e)       Permitted Acquisitions;

 

(f)        Investments permitted pursuant to Section 8.02, 8.03, 8.05 or 8.07;

 

(g)       Investments consisting of Permitted Swap Obligations;

 

35

 

 

(h)       intercompany loans and advances to PSP and its Restricted Subsidiaries
pursuant to Section 8.02(e); provided that such intercompany loans and advances
(i) shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 8.02(e) and (ii) shall be unsecured and
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

(i)        advances, loans or extensions of credit to customers and suppliers or
to employees, in the ordinary course of business by any Borrower or any of its
Restricted Subsidiaries;

 

(j)        other Investments in an aggregate amount not to exceed the greater of
(x) $225,000,000 and (y) 50% of Consolidated EBITDA as of the last day of the
last Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding;

 

(k)       Investments in a Receivables Subsidiary or relating to a Factoring
Agreement that, in the good faith determination of PSP are necessary or
advisable to effect any Receivables Facility or Factoring Agreement incurred in
compliance with Section 8.02 hereof or any transaction in connection therewith;
provided that such Investment is in the form of a contribution of accounts
receivable and the proceeds thereof and other assets customarily transferred in
connection therewith or as equity; and

 

(l)        Investments in joint ventures engaged in any similar line of business
(or one reasonably ancillary or complementary thereto, including, but not
limited to, anything in the specialty chemicals market) in an aggregate amount,
taken together with all other Investments made pursuant to this clause (l) that
are at that time outstanding, not to exceed the greater of $50 million and 10%
of Consolidated Total Assets.

 

For all purposes of this Agreement, the amount of any Investment shall be the
original costs of such Investment plus the cost of all additions thereto,
without adjustments for increases or decreases in value, write-ups, write-downs
or write-offs with respect to such Investment, reduced by (without duplication
of any reduction as a result of such Investment (or any portion thereof) deemed
to no longer be outstanding as of any date) any dividend, distribution, interest
payment, return of capital, repayment or other amount received in cash by PSP or
a Restricted Subsidiary in respect of such Investment.

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by any Loan Party in the form of one or more series of junior lien secured
notes, bonds or debentures or junior lien secured loans; provided that (a) such
Indebtedness is secured by all or a portion of the Collateral on a junior
priority basis to the Liens on the Collateral securing the Obligations and is
not secured by any property or assets of any Loan Party other than the
Collateral, (b) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” (provided that such Indebtedness may be secured by a Lien on the
Collateral that ranks junior to the Liens on the Collateral securing the
Obligations, notwithstanding any provision to the contrary contained in the
definition of “Credit Agreement Refinancing Indebtedness”), (c) the holders of
such Indebtedness (or their representative) and the Administrative Agent and/or
the Collateral Agent shall become parties to a Customary Intercreditor Agreement
providing that the Liens on the Collateral securing such obligations shall rank
junior to the Liens on the Collateral securing the Obligations and (d) such
Indebtedness is not at any time guaranteed by any Restricted Subsidiary that is
not a Loan Party.

 

“Permitted Liens” means:

 

(a)       in the case of Real Property, easements, restrictions, exceptions,
reservations or defects which, individually or in the aggregate, (a) do not
materially interfere with the ordinary conduct of the business of PSP or any of
its Restricted Subsidiaries at such Real Property and (b) do not materially
affect the value thereof;

 

36

 

 

(b)       non-consensual Liens, if contested in good faith by appropriate
proceedings and appropriate reserves are maintained, in accordance with
generally accepted accounting principles, with respect thereto;

 

(c)       pledges or deposits to secure obligations under workmen’s
compensation, employment and unemployment insurance and other social security
legislation or similar legislation or to secure performance in connection with
bids, tenders and contracts (other than contracts for the payment of borrowed
money) to which any Borrower or any of its Restricted Subsidiaries is a party;

 

(d)       deposits to secure public or statutory obligations of any Borrower or
any of its Restricted Subsidiaries;

 

(e)        materialmen’s, landlords’, warehousemens’, mechanics’, carriers’,
workmen’s or similar Liens arising in the ordinary course of business, or
deposits of cash or United States obligations to obtain the release of such
Liens;

 

(f)        deposits to secure surety or performance bonds and other obligations
of a like nature or appeal bonds in proceedings to which any Borrower or any of
its Restricted Subsidiaries is a party;

 

(g)       Liens for Taxes not yet due and payable or being contested in good
faith by appropriate proceedings with adequate reserves on the books of any
Borrower or the applicable Restricted Subsidiary with respect thereto in
accordance with GAAP;

 

(h)       Leases, subleases or licenses of properties owned, leased or licensed
by any Borrower or any of its Restricted Subsidiaries, in each case, entered
into in the ordinary course of business so long as such Leases, subleases and
licenses are subordinate in all respects to the Liens granted and evidenced by
the Collateral Documents and do not, individually or in the aggregate, (i)
interfere in any material respect with the ordinary conduct of the business of
any Borrower or any Restricted Subsidiary, or (ii) materially impair the use
(for its intended purposes) or the value of the property subject thereto;

 

(i)        Liens solely on any cash earnest money deposits made by PSP or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(j)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(k)       licenses of patents, trademarks, trade secrets, and other intellectual
property rights granted by any Borrowers or any Restricted Subsidiary in the
ordinary course of business, which do not interfere in any material respect with
the business of any Borrower or any of its Restricted Subsidiaries;

 

(l)        easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting Real Property
which, in the aggregate, do not in any case materially interfere with the
ordinary course of the business of PSP or any of its Restricted Subsidiaries;

 

37

 

 

(m)      judgment Liens securing judgments not constituting an Event of Default
under Article IX;

 

(n)       Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to, including obligations in respect
of Letters of Credit or bank Guarantees for the benefit of insurance carriers;

 

(o)       bankers, liens, rights of setoff and other similar Liens on deposits
in one or more accounts maintained by any Borrower or any Restricted Subsidiary,
in each case, granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements;

 

(p)       Liens in favor of Foreign Plans arising in the ordinary course of
business; and

 

(q)       Liens in favor of any Borrower or any other Guarantor; and

 

(r)        Liens granted by any Restricted Subsidiary that is not a Loan Party
in favor of any Restricted Subsidiary that is not a Loan Party.

 

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to the
extent used to refinance, refund, extend, renew or replace existing Indebtedness
(“Refinanced Indebtedness”); provided that (a) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable fees and expenses, in each case associated with such refinancing,
refunding, extension, renewal or replacement, (b) such refinancing, refunding,
extending, renewing or replacing Indebtedness has a final maturity that is no
sooner than, and a weighted average life to maturity that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated and shall have a lien priority no greater than
the priority of the liens securing the Refinanced Indebtedness to the Liens
securing the Obligations in accordance with, and otherwise subject to, the terms
of a Customary Intercreditor Agreement, (d) if any Loan Party is an obligor in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing, any obligors in respect of such
refinancing, refunding, extending, renewing or replacing Indebtedness must
either (x) be a Loan Party or (y) have been an obligor in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing and (e) such refinancing, refunding, extending,
renewing or replacing Indebtedness contains covenants and events of default and
is benefited by Guarantees, if any, which, taken as a whole, are determined in
good faith by a Responsible Officer of the Borrowers to not be materially less
favorable to the Borrowers or the applicable Restricted Subsidiary and the than
the covenants and events of default or Guarantees, if any, in respect of such
Refinanced Indebtedness.

 

“Permitted Sale Leaseback Transaction” has the meaning specified in Section
8.13.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
any Borrower or any Restricted Subsidiary existing or arising under Swap
Contracts, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view”.

 

38

 

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Loan Party in the form of one or more series of senior unsecured notes,
bonds or debentures or loans; provided that (a) such Indebtedness satisfies the
applicable requirements set forth in the provisos in the definition of “Credit
Agreement Refinancing Indebtedness” and (b) such Indebtedness is not at any time
guaranteed by any Restricted Subsidiary that is not a Loan Party.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, that is established by any
Borrower or any of its Restricted Subsidiaries or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, in any case, that is not a Foreign Plan.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed by each of the Loan Parties and the
Administrative Agent for the benefit of the holders of the Obligations, in
substantially the form of Exhibit F, as may be further amended or modified from
time to time in accordance with the terms hereof.

 

“Pledged Collateral” has the meaning assigned to it in the Pledge and Security
Agreement.

 

“Pounds Sterling” and the symbol “£” means the lawful currency of the United
Kingdom.

 

“primary obligor” has the meaning specified in the definition of “Guarantee”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to any
proposed incurrence of Indebtedness, Permitted Acquisition, Asset Sale (which
relates to assets meeting the definition of clause (c) of the definition of
“Investments”), the making of any Restricted Payment, Investment, Disposition or
any designation of any Restricted Subsidiary as an Unrestricted Subsidiary or
any Subsidiary Redesignation (including pro forma adjustments arising out of
events which are directly attributable to the proposed transaction, are
factually supportable and are expected to have a continuing impact, in each case
which adjustments (a) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (b) are certified by a
Responsible Officer of PSP as having been prepared in good faith based upon
reasonable assumptions) or other payment or event subject to a test or covenant
hereunder using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired, sold or otherwise
tested hereunder, or to be acquired, sold or tested hereunder, and the
consolidated financial statements of PSP and its Restricted Subsidiaries which
shall be reformulated as if such transaction or other event subject to testing,
and any other such transactions or events subject to testing that have been
consummated or occurred during the period, and any Indebtedness or other
liabilities incurred in connection with any such Permitted Acquisitions had been
consummated and incurred at the beginning of such period.

 

39

 

 

“Pro Forma Compliance” means, at any date of determination, that PSP shall be in
pro forma compliance with the covenant set forth in Section 8.10 to the extent
(unless otherwise stated herein to the contrary) that such covenant shall be
applicable to PSP at such time, as of the last day of the most recent fiscal
quarter end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter, and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

 

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related pro forma consolidated income statement of PSP and its Restricted
Subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period ended for which Unaudited
Financial Statements or Audited Financial Statements have been delivered,
prepared after giving effect to the Transactions and the tender offer and/or
redemption of the 2022 Senior Notes and the 2023 Senior Notes as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income).

 

“Pro Rata Share” means, (a) with respect to each Term Loan Lender at any time, a
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loans or any Tranche of Term Loans, as the case may be, funded by such
Term Loan Lender and (b) with respect to each Revolving Credit Lender with
respect to the Revolving Credit Loans, or any Tranche thereof, at any time, a
percentage (carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Credit Commitment of such Revolving Credit Lender at
such time and the denominator of which is the amount of the Total Revolving
Credit Commitments at such time; provided that if the commitment of each
Revolving Credit Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02, then
the Pro Rata Share of each Revolving Credit Lender shall be determined based on
the Pro Rata Share of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“PSP” has the meaning specified in the preamble hereto.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

40

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in Real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to PSP or any of its Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which PSP or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

 

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
PSP or any of its Restricted Subsidiaries (excluding, in each case, business
interruption insurance claims) provided that any recovery event described above
having a value not in excess of $5,000,000 in any single transaction or series
of related transactions shall be deemed not to be a “Recovery Event” for
purposes of this Agreement.

 

“Reference Date” has the meaning specified in the definition of “Available
Amount”.

 

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinanced Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing Indebtedness.”

 

“Refinancing Incremental Revolving Credit Commitments” has the meaning assigned
to such term in Section 2.14(a).

 

“Refinancing Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

 

“Register” has the meaning set forth in Section 11.06(c).

 

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

 

41

 

 

“Reinvestment Period” has the meaning specified in the definition of “Net Cash
Proceeds”.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Materials), including the
movement of any Hazardous Materials through the air, soil, surface water or
groundwater.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the incurrence by
any Borrower or any Restricted Subsidiary of any new or replacement tranche of
term loans bearing interest at an “effective” interest rate (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such bank loans, and without
taking into account any fluctuations in the Adjusted Eurocurrency Rate) that is
less than the “effective” interest rate (as determined by the Administrative
Agent on the same basis) of such Initial Term Loans, including as may be
effected through any amendment to this Agreement relating to the “effective”
interest rate of such Initial Term Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Term Loans, (b) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (c) the aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Prepayment Percentage” means (a) in the case of any Asset Sale or
Recovery Event, 100% or, if on the date of the applicable prepayment, the First
Lien Net Leverage Ratio is less than or equal to 1.75 to 1.00 but greater than
1.25 to 1.00, 50%, or if on the date of the applicable prepayment, the First
Lien Net Leverage Ratio is less than or equal to 1.25 to 1.00, 0%; (b) in the
case of any issuance or other incurrence of Indebtedness (except as incurred
pursuant to Section 8.02), 100%; (c) in the case of any Excess Cash Flow, 50%,
or, if on the date of the applicable prepayment, the First Lien Net Leverage
Ratio is less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00, 25%,
or if on the date of the applicable prepayment, the First Lien Net Leverage
Ratio is less than or equal to 2.50 to 1.00, 0%; and (d) in the case of any
Permitted Sale Leaseback Transaction, 100%.

 

42

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or assistant treasurer or
corporate secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Group” means, collectively, PSP and the Restricted Subsidiaries.

 

“Restricted Payment” means (a) any dividend or other payment or distribution
(except dividends or distributions payable solely in shares of such Person’s
common stock or to any Borrower or any of its Restricted Subsidiaries) with
respect to any capital stock or other Equity Interest of PSP or any of its
Restricted Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest (other than any
such capital stock or other Equity Interests owned by any Borrower or any of its
Restricted Subsidiaries), or on account of any return of capital to the
stockholders, partners or members (or the equivalent Persons thereof) of any
Borrower or any of its Restricted Subsidiaries, (b) any Investment other than a
Permitted Investment and (c) any prepayment, redemption, purchase, defeasance or
other satisfaction prior to the scheduled maturity thereof in any manner, or
payment in violation of any applicable subordination terms, in each case, with
respect to (i) any Indebtedness that is secured by a second priority Lien on the
assets of PSP or any of its Restricted Subsidiaries and (ii) any Indebtedness
that is subordinated in right of payment to the Obligations.

 

“Restricted Subsidiary” means any Subsidiary of PSP that is not an Unrestricted
Subsidiary.

 

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

 

“Revolving Credit Borrowing” means an Initial Revolving Credit Borrowing or any
borrowing under any Extended Revolving Credit Tranche consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period.

 

“Revolving Credit Commitment” means the Initial Revolving Credit Commitment and
any Extended Revolving Credit Commitments, as the context may require, and
“Revolving Credit Commitments” means all of them, collectively.

 

“Revolving Credit Facility” means the Initial Revolving Credit Facility and any
Extended Revolving Credit Facility, as the context may require.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or an outstanding Revolving Credit Loan at such time.

 

“Revolving Credit Loan” means the Initial Revolving Credit Loans and any
Extended Revolving Credit Loans, as the context may require.

 

“Revolving Credit Maturity Date” means, with respect to any Initial Revolving
Credit Loan, the Initial Revolving Credit Maturity Date, and with respect to any
Revolving Credit Loan under any Extended Revolving Credit Tranche, the earlier
of the maturity date set forth in the applicable Extension Amendment and the
date of termination in whole of the Extended Revolving Credit Commitments in
respect of such Extended Revolving Credit Tranche and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02.

 

43

 

 

“Revolving Credit Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Country” means any country or territory that may, from time to time,
be the target of Sanctions (presently, Cuba, Iran, North Korea, Syria, or the
Crimea region of Ukraine).

 

“Sanctioned Person” means any Person that is the target of Sanctions, including:
(a) any Person listed in any list of designated Persons maintained by OFAC or
other applicable U.S. or non-U.S. authority under Sanctions; (b) any Person 50%
or more owned or, where relevant under applicable Sanctions, controlled by any
such Person or Persons or acting for or on behalf of such Person; or (c) any
person organized or ordinarily resident in a Sanctioned Country.

 

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the OFAC, or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Indebtedness” has the meaning specified in Section 8.01(h).

 

“Section 2.16 Additional Amendment” has the meaning specified in Section
2.16(c).

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Lenders, the L/C Issuers, the Hedge Banks, the
Lender Counterparties, each co-agent or sub-agent appointed by the Agents from
time to time pursuant to Section 10.01(b) and any other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Secured Treasury Management Agreement” any Treasury Management Agreement that
is entered into by and between any Loan Party and any Lender Counterparty.

 

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of such date minus the
unrestricted cash and Cash Equivalents of PSP and its Restricted Subsidiaries as
of such date to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ending on such date.

 

44

 

 

“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, either individually or together with its subsidiaries which
qualify as Restricted Subsidiaries, taken as a whole, has (a) revenues in an
amount equal to at least 10% of the consolidated revenues of PSP and its
Restricted Subsidiaries for the most recently completed fiscal quarter for which
the Lenders have received financial statements of PSP and its Restricted
Subsidiaries pursuant to Section 7.01(a) or 7.01(b), (b) assets in an amount
equal to at least 10% of the Consolidated Total Assets of PSP and its Restricted
Subsidiaries as of the last day of the most recently completed fiscal quarter
for which the Lenders have received financial statements of PSP and its
Restricted Subsidiaries pursuant to Section 7.01(a) or 7.01(b), or (c) earnings
in an amount equal to at least 10% of the consolidated net earnings of PSP and
its Restricted Subsidiaries for the most recently completed fiscal quarter for
which the Lenders have received financial statements of PSP and its Restricted
Subsidiaries pursuant to Section 7.01(a) or 7.01(b), in each case determined in
accordance with GAAP for such period.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 11.06(b)(vii).

 

“Specified Existing Tranche” has the meaning specified in Section 2.16(a).

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Eurocurrency Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers.

 

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries listed
on Schedule 1.01(f) and each other Restricted Subsidiary that shall be required
to execute and deliver a Subsidiary Joinder Agreement pursuant to Section 7.12.

 

45

 

 

“Subsidiary Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit G or such other form approved by the Administrative Agent,
executed and delivered by a Restricted Subsidiary in accordance with the
provisions of Section 7.12.

 

“Subsidiary Redesignation” has the meaning set forth in the definition
“Unrestricted Subsidiary”.

 

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all material respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 7.12(b) or (b) otherwise reasonably acceptable to the
Collateral Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Borrower or Restricted Subsidiary,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

46

 

 

“Syndication Agent” has the meaning specified in the preamble hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer payment system (or
any successor settlement system) is not operating (as determined by the
Administrative Agent).

 

“Tax Compliance Certificate” has the meaning specified in Section 11.14(a).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term Loan” means an Initial Term Loan, a New Term Loan and/or an Extended Term
Loan, as the context may require.

 

“Term Loan Borrowing” means a Borrowing comprised of Initial Term Loans or New
Term Loans, as the context may require.

 

“Term Loan Commitment” means an Initial Term Loan Commitment or a New Term Loan
Commitment, as the context may require.

 

“Term Loan Facility” means the Initial Term Loan Facility or any New Term Loan
Facility, as the context may require.

 

“Term Loan Lender” means an Initial Term Loan Lender or a Lender in respect of a
New Term Loan Facility, as the context may require.

 

“Term Loan Maturity Date” means the Initial Term Loan Maturity Date, the New
Term Loan Maturity Date or, with respect to any Extended Term Loan, the maturity
date set forth in the applicable Extension Amendment, as the case may be.

 

“Term Loan Note” has the meaning specified in Section 2.11(a).

 

“Test Period” means a period of four consecutive fiscal quarters.

 

“Threshold Amount” means $100,000,000.

 

“Title Company” means Chicago Title Insurance Company or any other title
insurance company as shall be retained by Borrowers and reasonably acceptable to
the Administrative Agent.

 

“Title Policy” shall have the meaning assigned to such term in
Section 7.12(b)(i).

 

“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (a) Consolidated Indebtedness on such date minus the unrestricted cash and
Cash Equivalents of the Borrowers and the Restricted Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of four fiscal quarters most
recently ending on such date.

 

47

 

 

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations.

 

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time. The Total Revolving
Credit Commitment on the Closing Date is $330,000,000.

 

“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) New Term Loans with the same terms and conditions made on the
same day and increased from time to time or (3) Extended Term Loans (of the same
Extension Series) and (b) with respect to Revolving Credit Loans or commitments,
refers to whether such Revolving Credit Loans or commitments are (1) Initial
Revolving Credit Commitments or Initial Revolving Credit Loans or (2) Extended
Revolving Credit Loans or Extended Revolving Credit Commitments (of the same
Extension Series).

 

“Transactions” means (a) the borrowing of the Loans on the Closing Date, (b) the
Arysta Sale and (c) the Existing Credit Agreement Refinancing and the payment of
fees, costs and expenses in connection therewith.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, pool accounts,
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation, credit
cards and reporting and trade finance services.

 

“Triggering Event” shall have the meaning set forth in Section 8.10(a).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of PSP and its then Restricted Subsidiaries for the fiscal quarters ended March
31, 2018, June 30, 2018 and September 30, 2018 and each subsequent fiscal
quarter ended at least 45 days prior to the Closing Date, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter of PSP and its Restricted Subsidiaries.

 

“Uniform Commercial Code” and “UCC” mean (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the Closing Date. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (ii) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

48

 

 

“Unrestricted Subsidiary” means (a) any Subsidiary of PSP designated by PSP as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided that PSP shall only be permitted to so designate an Unrestricted
Subsidiary after the Closing Date and so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such designation, PSP shall be in Pro
Forma Compliance with the financial covenant set forth in Section 8.10 (whether
or not such covenant is then applicable), (iii) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by PSP or any of its Restricted
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.05, (iv) without duplication of clause (iii), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 8.05, and (v)  PSP shall have
delivered to the Administrative Agent a certificate executed by a Responsible
Officer of PSP, certifying compliance with the requirements of preceding clauses
(i) through (v), and containing the calculations required by the preceding
clause (ii) and (b) any Subsidiary of an Unrestricted Subsidiary. PSP may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement by written notice to the Administrative Agent (each, a
“Subsidiary Redesignation”); provided that (A) no Default or Event of Default
has occurred and is continuing or would result therefrom, (B) immediately after
giving effect to such Subsidiary Redesignation, PSP shall be in Pro Forma
Compliance with the financial covenant set forth in Section 8.10 (whether or not
such covenant is then applicable), (C) any Indebtedness of the applicable
Subsidiary and any Liens encumbering its property existing as of the time of
such Subsidiary Redesignation shall be deemed newly incurred or established, as
applicable, at such time, (D) PSP shall have delivered to the Administrative
Agent a certificate executed by a Responsible Officer of PSP, certifying
compliance with the requirements of preceding clauses (A) and (B), and
containing the calculations required by the preceding clause (B).
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary. No Unrestricted Subsidiary shall own any
intellectual property that is used in and material to the operation of the
business of any of the Loan Parties. No Borrower may be designated as an
Unrestricted Subsidiary. Notwithstanding any provision of the Loan Documents,
actions taken directly by an Unrestricted Subsidiary will not be deemed to have
been taken, directly or indirectly, by PSP or any Restricted Subsidiary.

 

“US Borrower” means any Borrower that is treated as a United States person
within the meaning of Section 7701(a)(30) of the Code.

 

“US LIBO Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

 

“Valuation Date” means (i) in connection with borrowing any Revolving Credit
Loan, the date two Business Days prior to the making, continuing or converting
of any Revolving Credit Loan and (ii) in connection with the repayment of any
Revolving Credit Loan, the date of such repayment.

 

“Voluntary Prepayment” means a prepayment of principal of Term Loans pursuant to
Section 2.05(a) in any year to the extent that such prepayment reduces the
scheduled installments of principal due in respect of Term Loans as set forth in
Section 2.07 in any subsequent year.

 

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary all of the
Equity Interests in which (except directors’ qualifying shares and as a result
of the PDH Minority Interest) are, at the time, directly or indirectly owned by
PSP.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

49

 

 

“Yen” and the symbol “¥” means the lawful currency of Japan.

 

“Yield” means, with respect to any Term Loan or New Term Loan, as the case may
be, on any date of determination as reasonably determined by the Administrative
Agent in consultation with PSP and consistent with generally accepted financial
practices, the sum of (x) any interest rate margin applicable to such
Indebtedness and (y) if such Indebtedness is initially issued at a discount or
the lenders making the same receive up-front fees (other than customary
arrangements and commitment fees and, if applicable, consent fees for
amendments) directly or indirectly from or on behalf of the borrower thereunder
for doing so (the amount of such discount or fee, expressed as a percentage of
the applicable Indebtedness, being referred to herein as “OID”), the amount of
such OID divided by the lesser of (A) the average life to maturity of such
Indebtedness and (B) four.

 

“Yield Differential” has the meaning specified in Section 2.14(d).

 

1.02       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)       (i)        The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

            (ii)       Article, Section, Exhibit and Schedule references are to
the Loan Document in which such reference appears.

 

            (iii)      The term “including” is by way of example and not
limitation.

 

            (iv)      The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03       Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

50

 

 

(b)       If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either PSP or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
PSP shall negotiate in good faith to amend such ratio or requirement to preserve
the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) PSP shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Any change in GAAP occurring after, but not
including, December 31, 2018 that would require on or after January 1, 2019 a
lease liability of PSP for operating leases to be treated as a capital lease or
an on-balance sheet asset or on-balance sheet liability shall be disregarded for
the purposes of determining Indebtedness and any financial ratio or compliance
or covenant requirement contained in any Loan Document.

 

1.04       Rounding. Any financial ratios required to be maintained by PSP
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05       References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the available
amount of such Letter of Credit at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum available amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum amount may be drawn immediately at
such time.

 

1.08       Conversion of Foreign Currencies.

 

(a)       Consolidated Indebtedness. Consolidated Indebtedness denominated in
any currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the applicable financial statements on which such
Consolidated Indebtedness is reflected.

 

(b)       Dollar Equivalents. The Administrative Agent shall determine the
Dollar Equivalent of any amount as of each Valuation Date (whether to determine
compliance with any covenants specified herein or otherwise), and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. Such determination shall become effective as of such Valuation
Date. The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender or L/C Issuer.

 

51

 

 

(c)       Rounding-Off. The Administrative Agent may set up appropriate rounding
off mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

1.09       Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity). For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

1.10       Limited Condition Transactions. For purposes of (a) determining
compliance with any provision of this Agreement which requires the calculation
of the First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Total Net Leverage Ratio or the Fixed Charge Coverage Ratio, (b) testing
availability under any basket (including any basket measured as a percentage of
Consolidated EBITDA or Consolidated Total Assets) or (c) determining compliance
with the accuracy of any representations and warranties or the absence of any
Default or Event of Default, in each case, in connection with a Limited
Condition Transaction, if PSP makes an LCA Election, the date of determination
for calculation of any such ratios or baskets shall be deemed to be the LCA Test
Date and if, after giving pro forma effect to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent test period ending prior to the LCA
Test Date, PSP or any Restricted Subsidiary could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if PSP has made an LCA Election and any of the ratios or baskets for which
compliance was determined or tested as of the LCA Test Date are exceeded as a
result of fluctuations in any such ratio or basket, including fluctuations in
Consolidated EBITDA or Consolidated Total Assets of PSP or the target Person(s)
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If PSP has made an LCA
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Permitted Acquisition or Investment on or following the relevant LCA Test
Date and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket (other than, in
the period prior to funding of a Permitted Acquisition or Investment financed
with any Incremental Facilities, any basket measured as a percentage of
Consolidated EBITDA) shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

 

52

 

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       The Loans.

 

Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make term loans (each such loan, an “Initial Term Loan”) to
a Borrower on the Closing Date in Dollars in an aggregate amount of up to such
Term Loan Lender’s Term Loan Commitment. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Subject to the terms and
conditions set forth herein, each Initial Revolving Credit Lender severally
agrees to make revolving loans (each such loan, an “Initial Revolving Credit
Loan”) in Dollars or an Alternative Currency to a Borrower from time to time, on
any Business Day during the Initial Availability Period, in an aggregate amount
up to, at any time outstanding, such Initial Revolving Credit Lender’s Initial
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, the Total Outstandings shall not exceed the Total
Revolving Credit Commitments. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, a Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Each
Revolving Credit Borrowing (including any deemed Revolving Credit Borrowings
made pursuant to Section 2.03) shall be allocated pro rata among the outstanding
Tranches of Revolving Credit Commitments.

 

2.02       Borrowings, Conversions and Continuations of Loans.

 

(a)       (1) Except as set forth below in clause (2) with respect to Revolving
Credit Loans that are Eurocurrency Rate Loans and New Term Loans, in each case
denominated in a currency other than Dollars, each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon any Borrower’s irrevocable notice to the Administrative
Agent; provided that such notice may state that such notice is conditioned upon
the receipt of proceeds of any refinancing facilities, the effectiveness of
other credit facilities or the consummation of an acquisition or sale, in which
case such notice may be revoked by the Borrower by notice to the Administrative
Agent on or prior to the specified effective date if such condition is not
satisfied. Each such notice must be received by the Administrative Agent not
later than (i) 12:00 p.m. on the second Business Day prior to the date of the
proposed Loans in the case of Eurocurrency Rate Loans or (ii) 11:00 a.m. on the
same Business Day of the proposed Loans in the case of Base Rate Loans. The
applicable Borrower shall deliver such notice to the Administrative Agent in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether such
Borrower is requesting a Borrowing of Term Loans, a Revolving Credit Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and location of
the account to which funds are to be disbursed, (iv) the Type of Loans to be
borrowed or to which existing Tranche are to be converted, (v) if such Borrowing
is a Revolving Credit Borrowing, whether such Borrowing is in Dollars, Yen,
Pounds Sterling or Euro and (vi) if applicable, the duration of the Interest
Period with respect thereto. If such Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then Loans (other than Loans
denominated in an Alternative Currency) shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If such Borrower fails to specify an
Interest Period with respect to a Eurocurrency Rate Loan, it will be deemed to
have specified an Interest Period of one month.

 

53

 

 

(2)       Each Borrowing and each continuation of Revolving Credit Loans that
are Eurocurrency Rate Loans and New Term Loans, in each case denominated in a
currency other than Dollars, shall be made upon any Borrower’s irrevocable
notice to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. on the fourth Business Day prior
to the date of the proposed borrowing or continuation of such Eurocurrency Rate
Loans; provided, that in the case of a Borrowing or continuation of Revolving
Credit Loans in Yen, such notice must be received by the Administrative Agent
not later than 2:00 p.m. on the fourth Business Day prior to the date of the
proposed borrowing or continuation of such Eurocurrency Rate Loans. Each
Borrowing of or continuation of such Eurocurrency Rate Loans shall be in a
principal amount that is not less than the Minimum Eurocurrency Borrowing
Amount.

 

(b)       Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02, the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds, in
accordance with instructions provided to the Administrative Agent by such
Borrower in the Committed Loan Notice.

 

(c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Upon notice PSP from the Administrative Agent given at
the request of the Required Lenders, during the existence of a Default, Loans
may not be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Lenders; provided, however, that Revolving
Credit Loans may be continued as Eurocurrency Rate Loans with an Interest Period
of one month.

 

(d)       The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate and the Adjusted Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.

 

(e)       After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 10 Interest Periods in effect.

 

54

 

 

(f)        The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

2.03       Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon (among other things) the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until 30 days prior
to the Initial Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day), to issue Letters of Credit denominated in
Dollars for the account of each Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
each Borrower or any of its Wholly-Owned Restricted Subsidiaries on a pro rata
basis in accordance with their respective Pro Rata Share of the Total Revolving
Credit Commitments; provided that, on the Closing Date, the aggregate amount of
any Existing Letters of Credit shall be reallocated among the Revolving Credit
Lenders so that, after giving effect thereto, the Revolving Credit Lenders shall
share ratably participations in such Letters of Credit in accordance with their
Pro Rata Share of the Revolving Credit Commitment (after giving effect to any
L/C Credit Extension and expiration of any Letter of Credit on the Closing
Date); provided, further, that any Letter of Credit issued on behalf of any
Restricted Subsidiary of PSP shall be issued naming PSP as the account party on
any such Letter of Credit, but such Letter of Credit may contain a statement
that it is being issued for the benefit of such Restricted Subsidiary; provided,
further, that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Revolving Credit Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension, (w) the amount available to be drawn under Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s Pro Rata Share of the
Letter of Credit Sublimit, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender plus such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations would exceed
such Revolving Credit Lender’s Revolving Credit Commitment, (y) the Total
Outstandings would exceed the Total Revolving Credit Commitments or (z) the
Outstanding Amount of all L/C Obligations would exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by a Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
first proviso in the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, each Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly each such Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

(ii)      No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

55

 

 

 

(B)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than 12 months after the date of issuance or
last extension (or as otherwise agreed by the Administrative Agent and such L/C
Issuer);

 

(C)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all of the Lenders have approved
such expiry date or the L/C Issuer has approved such expiry date and such
requested Letter of Credit has been Cash Collateralized by the applicant
requesting such Letter of Credit in accordance with Section 2.03(g) at least
five Business Days prior to the Letter of Credit Expiration Date;

 

(D)        the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

 

(E)        except as otherwise agreed by the applicable L/C Issuer, such Letter
of Credit is in an initial stated amount less than $100,000;

 

(F)        any Lender is at such time a Defaulting Lender hereunder, unless such
L/C Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender or
reallocate such risk pursuant to Section 2.15(a)(v); or

 

(G)        if it is determined that the applicant or the account party or the
beneficiary of the Letter of Credit is considered an “affiliate” of L/C Issuer
as such term is defined in Regulation W of the Federal Reserve.

 

(iii)     No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)     Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Agents in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Agents” as used in Article X
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

 



56

 

  

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of each Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application
and including agreed-upon draft language for such Letter of Credit reasonably
acceptable to the applicable L/C Issuer, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 1:00 p.m. at least three Business Days (or such later date
and time as the applicable L/C Issuer may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be; provided that with respect to any Letter of Credit to be
requested to Nomura Corporate Funding Americas, LLC, such Letter of Credit
Application must be received by Nomura Corporate Funding Americas, LLC not later
than 1:00 p.m. at least five Business Days prior to the proposed issuance date
of date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and requested currency thereof and the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Borrowers shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may reasonably require.

 

(ii)      Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by such L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of such Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

 

(iii)     If any Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the applicable L/C Issuer to prevent any such renewal at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such 12-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (or any later date if
the Borrowers have agreed to Cash Collateralize such Letter of Credit prior to
the Letter of Credit Expiration Date for such Letter of Credit); provided,
however, that the applicable L/C Issuer (A) shall have no obligation to permit
any such extension if such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), and (B) shall not permit any such extension if it has not received
notice (in writing) on or before the day that is five Business Days before the
Nonrenewal Notice Date (1) from the Administrative Agent that the Majority
Facility Lenders in respect of the Revolving Credit Facility have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or any Borrower that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied and in each such case directing the L/C
Issuer not to permit such extension.

 

57

 

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon receipt from the beneficiary of any Letter of Credit of a
compliant drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the applicable Borrower and the Administrative Agent thereof. Not later
than 1:00 p.m. on the date immediately following any payment by the applicable
L/C Issuer under a Letter of Credit (such date, an “Honor Date”), such Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing for a Letter of Credit issued on its behalf.
If such Borrower fails to so reimburse the applicable L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof. In such event, such Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) must be
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)      Each Revolving Credit Lender (including the Lender acting as the
applicable L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to such
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
such L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

58

 

 

(iv)     Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.

 

(v)      Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, any Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 5.02 (other than delivery by any Borrower of
a Committed Loan Notice) and that the obligations of the Borrowers pursuant to
this Section 2.03(c) shall survive termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued to such Borrower, together with
interest as provided herein.

 

(vi)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)       At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from any Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

59

 

 

(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the applicable L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of each Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit issued on
behalf of such Borrower and to repay each such L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)      any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Borrower in
respect of such Letter of Credit; or

 

(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.

 

Any Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with PSP’s instructions or other irregularity, PSP will promptly,
upon knowledge, notify the applicable L/C Issuer. PSP shall be conclusively
deemed to have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

60

 

 

(f)            Role of L/C Issuers. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any of the respective correspondents, participants or assignees of
such L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction by final and non-appealable judgment); or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties, nor
any of the respective correspondents, participants or assignees of such L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction by final and non-appealable
judgment) or such L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of documents strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral. Upon the request of the Administrative Agent, (i)
if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 103% of such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be). For
purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and such L/C Issuer (which documents are hereby consented to by the
Revolving Credit Lenders) or to otherwise backstop (with a letter of credit on
customary terms or otherwise) such L/C Obligations to the applicable L/C
Issuer’s and the Administrative Agent’s reasonable satisfaction. Derivatives of
such term have corresponding meanings. The Borrowers hereby grant to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Credit
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked deposit accounts with the Collateral Agent. If at any time the
Administrative Agent or the Collateral Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Collateral Agent or that the total amount of such funds is less than 103% of the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Collateral Agent, pay to the Collateral Agent, as
additional funds to be deposited and held in the deposit accounts with the
Collateral Agent as aforesaid, an amount equal to the excess of (a) 103% of such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent or the Collateral Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the applicable L/C Issuer.

 

61

 

 

(h)           Applicability of ISP98. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers, when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall be stated therein to apply to each
Letter of Credit.

 

(i)            Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent, for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. Such letter of credit fees shall be computed on a quarterly
basis in arrears. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
date on which the Revolving Credit Commitment of each Revolving Credit Lender
shall be terminated as provided herein, on the Letter of Credit Facility
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers. The Borrowers shall pay directly to the applicable L/C Issuer, for
its own account, a fronting fee with respect to each Letter of Credit at a rate
per annum equal to 0.125% unless as otherwise agreed with such L/C Issuer,
computed on the daily amount available to be drawn under each Letter of Credit
on a quarterly basis in arrears. Such fronting fees shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the date on which the Revolving Credit Commitments
shall be terminated as provided herein, on the Letter of Credit Facility
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within five Business Days of
demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

62

 

 

(l)            Resignation or Removal of L/C Issuers. Any L/C Issuer may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Revolving Credit Lenders and the Borrowers. Any L/C Issuer may be removed at
any time by written agreement among the Borrowers, the Administrative Agent and
such L/C Issuer; provided that such L/C Issuer shall not be required to execute
or deliver any written agreement if such L/C Issuer has no Letters of Credit or
reimbursement obligations with respect thereto outstanding. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.03(j). After the resignation or
removal of any L/C Issuer hereunder, such L/C Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents with respect to Letters of Credit
issued by it prior to such resignation or removal, but shall not be required,
and shall be discharged from its obligations, to issue additional Letters of
Credit or to extend or increase the amount of Letters of Credit then
outstanding.

 

(m)          Additional L/C Issuers. The Borrowers may, at any time and from
time to time, designate one or more additional Revolving Credit Lenders to act
as an L/C Issuer under the terms of this Agreement with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and such
Revolving Credit Lender. Any Revolving Credit Lender so designated shall be
deemed to be an “L/C Issuer” (in addition to being a Revolving Credit Lender) in
respect of Letters of Credit issued or to be issued by such Revolving Credit
Lender, and, with respect to such Letters of Credit, the term “L/C Issuer” shall
thereafter apply to the other L/C Issuers and such Revolving Credit Lender. The
acceptance of any designation as an L/C Issuer hereunder by a Revolving Credit
Lender shall be evidenced by an agreement entered into by such Revolving Credit
Lender, in a form satisfactory to the Borrowers and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such Revolving
Credit Lender shall have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “L/C Issuer” shall be deemed to refer to
such Revolving Credit Lender in addition to any other L/C Issuers, as the
context shall require.

 

2.04        [Reserved].

 

2.05        Prepayments.

 

(a)           Optional. (i) Except as set forth in clause (ii) below with
respect to Revolving Credit Loans and New Term Loans denominated in a currency
other than Dollars, the Borrowers may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay any Tranche or Tranches of
Loans in whole or in part without premium or penalty (other than as set forth in
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day
prior to the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall be substantially in the
form of Exhibit I and shall specify the date and amount of such prepayment, the
Class, Tranche(s) and the Type(s) of Loans to be prepaid, and if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans (except that
if the class of Loans to be prepaid includes both Base Rate Loans and
Eurocurrency Rate Loans, absent direction by the Borrowers, the applicable
prepayment shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurocurrency Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrowers in respect of such prepayment
pursuant to Section 3.05). The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice and of the amount of such
Lender’s Pro Rata Share of such prepayment, if any. If such notice is given by
PSP, the Borrowers shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.

 

63

 

 

(ii)        Any Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans and New Term
Loans or any Tranche or Tranches thereof denominated in a currency other than
Dollars in whole or in part without premium or penalty (other than as set forth
in Section 2.05(a)(iv)); provided that such notice must be received by the
Administrative Agent not later than 12:00 p.m. four Business Days prior to any
date of prepayment of Eurocurrency Rate Loans (or such shorter time as the
Administrative Agent may approve in its reasonable discretion). Each prepayment
of Revolving Credit Loans or New Term Loans denominated in a currency other than
Dollars that are Eurocurrency Rate Loans shall be in a principal amount that is
not less than the Minimum Eurocurrency Borrowing Amount, or, if less, the entire
principal amount thereof then outstanding.

 

(iii)       The Borrowers may voluntarily prepay any Tranche of Term Loans
selected by PSP; provided that, other than with respect to any optional
prepayment made solely with the proceeds of long-term Indebtedness permitted to
be incurred under Section 8.02 (including Refinancing Incremental Term Loans),
if the Tranche of Term Loans selected by PSP has a final maturity date that is
later than the final maturity date of any other Tranche of Term Loans then
outstanding, then such optional prepayment shall be made on a pro rata basis
among the Tranche of Term Loans selected by PSP and each such other
earlier-maturing Tranche of Term Loans. Optional prepayments of any Tranche of
Term Loans selected by PSP shall be applied on a pro rata basis in direct order
of maturity to the remaining scheduled installments of principal due in respect
of such Tranche of Term Loans pursuant to Section 2.07. Optional prepayments of
any Tranche of Revolving Credit Loans selected by PSP shall be made on a pro
rata basis among the outstanding Revolving Credit Loans of such Tranche.

 

(iv)       In the event that, on or prior to the date that is six months after
the Closing Date, any Borrower (x) prepays, refinances, substitutes or replaces
any Initial Term Loans in connection with a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii)
that constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction with respect to the Initial Term
Loans, as applicable, the Borrowers shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Loan Lenders, (I) in the case
of clause (x), a prepayment premium of 1.00% of the aggregate principal amount
of the Initial Term Loans so prepaid, refinanced, substituted or replaced and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Initial Term Loans outstanding immediately prior to
such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction. As a condition to effectiveness of
any assignment pursuant to the parenthetical set forth in the first sentence of
Section 11.15 in respect of any amendment of this Agreement effective on or
prior to the date that is six months after the Closing Date, the Borrowers shall
pay to the applicable non-consenting Term Loan Lender a premium equal to the
premium that would apply if such Term Loan Lender’s Initial Term Loans being
assigned were being prepaid and subject to the premium set forth in this Section
2.05(a) for such Initial Term Loans.

 

(b)           Mandatory. (i)  In the event of any termination of any Tranche of
Revolving Credit Commitments, the Borrowers shall, on the date of such
termination, repay or prepay all outstanding Revolving Credit Loans of such
Tranche and replace all outstanding Letters of Credit and/or Cash Collateralize
the L/C Obligations in a cash collateral account established with the Collateral
Agent for the benefit of the Secured Parties in the manner described in Section
2.03(g). If for any reason the Outstanding Amount of Revolving Credit Loans of
any Tranche of Revolving Credit Commitments at any time exceeds the amount of
Revolving Credit Commitments of such Tranche then in effect, the Borrowers shall
immediately prepay all outstanding Revolving Credit Loans of such Tranche and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment in full of the Revolving Credit Loans of the applicable
Tranche, the Total Outstandings exceeds the Total Revolving Credit Commitments
then in effect. Mandatory prepayments of any Tranche of Revolving Credit Loans
shall be made on a pro rata basis among the outstanding Revolving Credit Loans
of such Tranche.

 

64

 

 

(ii)        Not later than the fifth Business Day following the completion of
any Asset Sale or Permitted Sale Leaseback Transaction and/or not later than the
tenth Business Day following the occurrence of any Recovery Event and, in each
case, the receipt of Net Cash Proceeds resulting therefrom by any Loan Party or
any Restricted Subsidiary, PSP shall apply the Required Prepayment Percentage of
such Net Cash Proceeds received with respect thereto to prepay outstanding Term
Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vi) provided that such prepayment shall only be required under
this clause (ii) if the net amount required to be prepaid in any fiscal year is
greater than or equal to $25,000,000. For the avoidance of doubt, no prepayments
shall be required in connection with the Arysta Sale at any time before or after
the Closing Date.

 

(iii)       In the event that any Borrower or any Restricted Subsidiary shall
receive Net Cash Proceeds from the issuance or incurrence of any Indebtedness of
any Borrower or any Restricted Subsidiary, in each case, that is not permitted
pursuant to Section 8.02, the Borrowers shall, substantially simultaneously with
(and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by such Borrower or such Restricted
Subsidiary, apply an amount equal to the Required Prepayment Percentage of such
Net Cash Proceeds to prepay outstanding Loans and/or Cash Collateralize Letters
of Credit in accordance with Section 2.05(b)(vi).

 

(iv)       Commencing with the fiscal year ending on December 31, 2019, no later
than 90 days after the end of each fiscal year of PSP, the Borrowers shall
prepay outstanding Loans and/or Cash Collateralize Letters of Credit in
accordance with Section 2.05(b)(vi), in an aggregate principal amount equal to
the Required Prepayment Percentage of Excess Cash Flow for the fiscal year then
ended less the aggregate amount of all Voluntary Prepayments during such fiscal
year; provided that such prepayment shall only be required under this clause
(iv) if the net amount required to be prepaid in any fiscal year is greater than
or equal to $25,000,000.

 

(v)        PSP shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.05(b), (i) a certificate signed by a
Responsible Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of any prepayment pursuant to
Section 2.05(b)(i) and at least ten Business Days prior written notice of any
prepayment pursuant to Section 2.05(b)(ii), (iii) or (iv) (and, in each case,
the Administrative Agent shall promptly notify each Lender). Each notice of
prepayment shall be substantially in the form of Exhibit I and shall specify the
prepayment date, the Class, Tranche and Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings pursuant to this Section 2.05 shall be subject to
Section 3.05, but shall otherwise be without premium or penalty.

 

(vi)       Mandatory prepayments under Sections 2.05(b)(ii), (iii) and (iv)
shall be applied:

 

first, to prepay outstanding Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) to the full extent thereof
(and the corresponding accrued and unpaid interest and fees on the principal
amount of Term Loans so prepaid), subject to the provisions of sub-paragraph
(viii) below and any re-offer described therein;

 

65

 

 

second, at any time when there shall be no Term Loans outstanding, to prepay
outstanding Revolving Credit Loans on a pro rata basis among the relevant
Tranches of Revolving Credit Loans to the full extent thereof (and the
corresponding accrued and unpaid interest and fees on the principal amount of
Revolving Credit Loans so prepaid), with no corresponding reduction of the
Revolving Credit Commitments; and

 

third, at any time when there shall be no Term Loans outstanding, to Cash
Collateralize any outstanding Letters of Credit (up to an aggregate amount equal
to 103% of the aggregate undrawn face amount of all such Letters of Credit) as
described in Section 2.03(g), with no corresponding reduction of the Revolving
Credit Commitments;

 

with any remaining amounts being retained by the Borrowers to be used in
accordance with the provisions of this Agreement.

 

(vii)      Mandatory prepayments of outstanding Term Loans under this Agreement
shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans pursuant to Section 2.07. Such
mandatory prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders decline a given mandatory prepayment of the Term Loans as described
below, then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied in the case of the applicable principal
amount of such Tranche of the Term Loans being so prepaid, first to Term Loans
that are Base Rate Loans to the full extent thereof before application to Term
Loans that are Eurocurrency Rate Loans in a manner that minimizes the amount of
any payments required to be made by the Borrowers pursuant to Section 3.05.
Notwithstanding anything herein to the contrary, any Term Loan Lender may elect,
by notice to the Administrative Agent by facsimile at least eight Business Days
prior to the applicable prepayment date, to decline all of any prepayment of its
Term Loans pursuant to Section 2.05(b)(ii), (iii) or (iv), in which case the
aggregate amount of the prepayment that would have been applied to prepay such
Term Loans but was so declined shall be retained by the Borrowers (such retained
amounts, the “Retained Declined Proceeds”) to be used in accordance with the
provisions of this Agreement.

 

(c)           Prepayments to Include Accrued Interest, Etc. All prepayments
(other than prepayments of Revolving Credit Loans that are Base Rate Loans that
are not made in connection with the termination or permanent reduction of the
Revolving Credit Commitments) under this Section 2.05 shall be made together
with (i) accrued and unpaid interest to the date of such prepayment on the
principal amount so prepaid and (ii) in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.

 

66

 

 

 

2.06       Termination or Reduction of Commitments

 

(a)           Optional. PSP may, upon notice to the Administrative Agent
(provided that such notice may state that such notice is conditioned upon the
receipt of proceeds of any refinancing facilities, the effectiveness of other
credit facilities or the consummation of an acquisition or sale, in which case
such notice may be revoked by the Borrower by notice to the Administrative Agent
on or prior to the specified effective date if such condition is not satisfied),
terminate the unused portion of the Letter of Credit Sublimit, the unused
Revolving Credit Commitments or the unused Term Loan Commitments, or from time
to time permanently reduce the unused portion of the Letter of Credit Sublimit,
the unused Revolving Credit Commitments or the unused Term Loan Commitment;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. three Business Days prior to the date of termination
or reduction (or such shorter period as the Administrative Agent may determine
in its sole discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce the unused portion
of the Letter of Credit Sublimit or the unused Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings at any time would exceed the Total Revolving Credit
Commitments then in effect. Optional reductions of the unused Revolving Credit
Commitments shall be made on a pro rata basis among the outstanding Tranches of
Revolving Credit Commitments.

 

(b)           Mandatory. (i) Unless previously terminated in accordance with the
terms hereof, (1) the Initial Term Loan Commitments shall automatically
terminate at 5:00 p.m. on the Closing Date, (2) the Initial Revolving Credit
Commitments shall automatically terminate on the Initial Revolving Credit
Maturity Date and (3) the Commitments in respect of any Tranche of New Term
Loans shall automatically terminate on the maturity date set forth in the
applicable Incremental Amendment or other document reasonably satisfactory to
the Administrative Agent, the applicable Borrower(s) and the applicable New Term
Loan Lender(s).

 

(ii)        If after giving effect to any reduction or termination of unused
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
amount of the Total Revolving Credit Commitments, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the unused portions of the Letter of Credit Sublimit, the unused
Revolving Credit Commitments or the unused Term Loan Commitments under this
Section 2.06. Upon any reduction of unused Revolving Credit Commitments or
unused Term Loan Commitments, the Revolving Credit Commitments or Term Loan
Commitments, as applicable, of each Lender shall be reduced by such Lender’s Pro
Rata Share of the amount by which the applicable Facility is reduced. Optional
reductions of the unused Revolving Credit Commitments shall be made on a pro
rata basis among the outstanding Tranches of Revolving Credit Commitments. All
Commitment Fees accrued until the effective date of any termination of the Total
Revolving Credit Commitments shall be paid on the effective date of such
termination.

 

2.07       Repayment of Loans.

 

(a)            (i)        Initial Term Loans. On the last Business Day of each
fiscal quarter of the Borrowers commencing with the fiscal quarter ending on
March 31, 2019, the Borrowers shall pay to the Administrative Agent, for the
account of the Initial Term Loan Lenders, a principal amount of the Initial Term
Loans (as adjusted from time to time pursuant to Sections 2.05 and 2.06(b))
equal to 1.00% per annum of the aggregate principal amount of the Initial Term
Loans as of the Closing Date. To the extent not previously paid, prepaid,
refinanced, substituted or replaced, all Initial Term Loans shall be due and
payable on the Initial Term Loan Maturity Date, together with accrued and unpaid
interest and fees on the principal amount to be paid up to but excluding the
date of payment. All repayments pursuant to this Section 2.07(a) shall be
subject to Section 3.05, but shall otherwise be without premium or penalty.

 

(b)           Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the applicable Revolving Credit Maturity Date the aggregate principal amount of
all Revolving Credit Borrowings outstanding on such date.

 

67

 

 

2.08       Interest.

 

(a)           Subject to the provisions of Section 2.08(b) and Section 2.10, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Adjusted Eurocurrency Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

 

(b)           If any amount payable by any Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09       Fees.

 

In addition to certain fees described in Sections 2.03(i) and (j):

 

(a)           Commitment Fees. The Borrowers shall pay to the Administrative
Agent (x) for the account of each Revolving Credit Lender in accordance with its
Pro Rata Share, (i) a commitment fee equal to the Applicable Rate times the
average daily unused amount of the Revolving Credit Commitments of such
Revolving Credit Lender during the preceding quarter (or other period commencing
with and including the Closing Date or ending with but excluding the applicable
Revolving Credit Maturity Date or the date on which the Commitments of such
Revolving Credit Lender shall expire or be terminated) (the “Commitment Fee”);
provided, however, that any Commitment Fee accrued with respect to any of the
Revolving Credit Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that the Commitment Fee shall otherwise have been
due and payable by the Borrowers prior to such time; provided, further, that no
Commitment Fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The Commitment Fee shall
accrue at all times during the Initial Availability Period (and thereafter so
long as any Revolving Credit Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and to but excluding the last day of the
Initial Availability Period (and, if applicable, thereafter on demand). The
Commitment Fee shall be calculated quarterly in arrears. For the avoidance of
doubt, for purposes of computing the Commitment Fee, Revolving Credit
Commitments shall be deemed to be used to the extent of the Outstanding Amount
of the Revolving Credit Loans and the Outstanding Amount of all L/C Obligations.

 

68

 

 

(b)           Other Fees. (i) The Borrowers shall pay to the Agents for their
own respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)        The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10       Computation of Interest and Fees. All computations of interest for
Base Rate Loans in respect of which the rate of interest is calculated on the
basis of the Prime Rate shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11       Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
so notified shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such Note shall (i) in the case of Term Loans, be in
the form of Exhibit H-1 (a “Term Loan Note”) and (ii) in the case of Revolving
Credit Loans, be in the form of Exhibit H-2 (a “Revolving Credit Note”). Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(b), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

69

 

 

2.12       Payments Generally.

 

(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the relevant currency, as the case may be, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. may be deemed in the Administrative Agent’s sole discretion received on the
next succeeding Business Day and any applicable interest or fees shall continue
to accrue thereon. Except as otherwise provided herein, if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurocurrency Rate Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

 

(b)           (i) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurocurrency Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

70

 

 

(ii)        Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuers, as the case may be, the amount due. In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuers,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrowers by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)           The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 11.04(c).

 

(e)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)            The Borrowers hereby authorize each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time against
any or all of the Borrowers’ accounts with such Lender any amount so due.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.

 

2.13       Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans or any Tranche of the
Loans made by it, or the participations in L/C Obligations, any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans or any Tranche of Loans made by them and/or such sub-participations
in the participations in L/C Obligations held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loans or such participations, as the case may be, pro rata
with each of them (or other share contemplated hereunder); provided, however,
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) (or other
share contemplated hereunder) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrowers agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

71

 

 

2.14       Incremental Facilities.

 

(a)           The Borrowers or any Guarantor or, solely in the case of a New
Term Loan Facility denominated in an Alternative Currency, any Restricted
Subsidiary that is organized in a jurisdiction that is acceptable to the
Administrative Agent (any such Guarantor or Restricted Subsidiary for so long as
loans or commitments remain outstanding under the applicable Incremental
Facility, an “Additional Borrower”) may, by written notice to the Administrative
Agent, request the establishment of one or more new tranches of term facilities
denominated in Dollars, an Alternative Currency or any other currency agreed to
by the applicable Borrower, the Administrative Agent and the Lenders providing
such New Term Loan Facility (each, a “New Term Loan Facility”) and/or increase
the principal amount of the Term Loans, any Incremental Term Loans or any
Extended Term Loans by requesting new term loan commitments to be added to such
Loans (together with any New Term Loan Facility, an “Incremental Term Facility”
and, any Loans made pursuant to an Incremental Term Facility, “Incremental Term
Loans”) and/or request the establishment of one or more new tranches of
Revolving Credit Commitments (each, a “New Revolving Credit Facility”) and/or
request an increase in any Tranche of Revolving Credit Commitments (together
with any New Revolving Credit Facility, an “Incremental Revolving Credit
Facility” and, together with any Incremental Term Facility, “Incremental
Facilities” and, the loans thereunder, “Incremental Revolving Credit Loans” and,
together with any Incremental Term Loans, “Incremental Loans”); provided that no
existing Lender will have an obligation to make any Incremental Facility, nor
will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Facility, in an aggregate amount not in excess of the
sum of (x) the greater of (i) $460,000,000 (or a principal amount equal to the
Dollar Equivalent of $460,000,000) and (ii) 100% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding, less any amount of
Indebtedness incurred pursuant to clause (x)(i) of Section 8.02(p) and (y) an
unlimited amount if, after giving effect to the incurrence of such amount, (i)
in case of Incremental Facilities that are secured on a pari passu basis with
the Obligations, the First Lien Net Leverage Ratio is less than or equal to 3.50
to 1.00 on a Pro Forma Basis, (ii) in case of Incremental Facilities that are
secured on a junior basis to the Obligations, the Senior Secured Net Leverage
Ratio is less than or equal to 5.00 to 1.00 on a Pro Forma Basis and (iii) in
case of Incremental Facilities that are unsecured, the Fixed Charge Coverage
Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis (in each case,
assuming (A) the Indebtedness being incurred as of such date of determination
would be included in the definition of Consolidated Indebtedness, whether or not
such Indebtedness would otherwise be included and (B) any Incremental Revolving
Credit Facilities are fully drawn) and, in each instance, for an amount not less
than $5,000,000 (or a principal amount equal to the Dollar Equivalent of
$5,000,000) individually (or such lesser amount which shall be approved by the
Administrative Agent); provided that Incremental Facilities (1) shall be
incurred pursuant to clause (y) above prior to utilization of any capacity
pursuant to clause (x) above, (2) amounts incurred in reliance on clause (x)
above concurrently with amounts incurred in reliance on clause (y) above shall
not be included as Indebtedness in the First Lien Net Leverage Ratio, the Senior
Secured Net Leverage Ratio or the Fixed Charge Coverage Ratio, as applicable,
for purposes of calculating any amounts that may be incurred pursuant to clause
(y) above on the same day and (3) if all or any portion of any Incremental
Facility was originally incurred or issued in reliance on clause (x) above and
thereafter such amount could have been incurred pursuant to clause (y) above,
such amount of such Incremental Facility shall be reclassified, as the
applicable Borrower may elect from time to time, as having been incurred
pursuant to clause (y) above and thereafter shall not count as utilization of
clause (x) above; provided, further, that, notwithstanding the foregoing or
anything to the contrary set forth herein, (1) Incremental Term Loans may be
incurred without regard to any of the foregoing limits to the extent that the
Net Cash Proceeds of such Incremental Term Loans are used on or about the date
of incurrence to permanently prepay and refinance Term Loans of any Tranche
selected by the applicable Borrower on a dollar-for-dollar basis, and any such
Incremental Term Loans (the “Refinancing Incremental Term Loans”) shall be
deemed to have been incurred pursuant to this proviso, and (2) New Revolving
Credit Facilities may be incurred without regard to the foregoing limits to the
extent that such New Revolving Credit Facilities are used on or about the date
of incurrence to refinance and permanently reduce Revolving Credit Commitments
of any Tranche selected by Borrower on a dollar-for-dollar basis, and any such
Revolving Credit Commitments thereunder (the “Refinancing Incremental Revolving
Credit Commitments”) shall be deemed to have been incurred pursuant to this
proviso. Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which the applicable Borrower proposes that the applicable Incremental
Facility shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period otherwise agreed to by the Administrative Agent in
its sole discretion), (ii) the identity of each Lender or Affiliate or other
Person that is consented to by the Administrative Agent (which consent shall not
be unreasonably withheld) and by the L/C Issuer to the extent such consent, if
any, would be required under Section 11.06 for an assignment of Loans or
Revolving Credit Commitments (any such Affiliate or other Person, a “New
Incremental Lender”) to whom the Borrowers propose any portion of such
Incremental Facility be allocated and the amounts of such allocations and (iii)
whether such Incremental Facility is to be an Incremental Term Facility or
Incremental Revolving Credit Facility. Such Incremental Facility shall become
effective as of such Increased Amount Date; provided that (A) no Event of
Default or Default shall exist on such Increased Amount Date before or after
giving effect to such Incremental Facility (except that, with respect to this
clause (A), solely to the extent the proceeds of such Incremental Facility are
being or will be used to finance a Limited Condition Transaction and if agreed
to by the lenders providing such Incremental Facility, such condition shall be
that no Event of Default under Section 9.01(a), (f) or (g) hereunder shall
exist), (B) both before and after giving effect to such Incremental Facility,
each of the conditions set forth in Section 5.02 shall be satisfied and all fees
and expenses owing in respect of such increase to the Administrative Agent and
the Lenders have been paid (except, solely to the extent the proceeds of such
Incremental Facility are being or will be used to finance a Limited Condition
Transaction and if agreed to by the lenders providing such Incremental Facility,
(x) with respect to Section 5.02(a), such Incremental Facility shall only be
subject to customary “funds certain provisions” and (y) with respect to Section
5.02(b), such condition shall be that no Event of Default under Section 9.01(a),
(f) or (g) hereunder shall exist); (C) any Incremental Facility provided by any
New Incremental Lender shall be effected pursuant to one or more joinder
agreement (an “Incremental Amendment”) in form and substance satisfactory to the
Administrative Agent and executed and delivered by a Borrower (or Additional
Borrower, if applicable) and the Administrative Agent, each of which shall be
recorded in the Register; and (D) the Borrowers shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.

 

72

 

 

(b)           The creation or provision of any Incremental Facility or
Incremental Loan (and, in connection therewith, any amendment to the terms of
this Agreement that is necessary or appropriate to implement the provisions
thereof or that is favorable to the then-existing Lenders, in each case, as
reasonably determined by the Administrative Agent in its sole discretion) shall
not require the approval of any existing Lender other than any existing Lender
providing all or part of any Incremental Commitment.

 

(c)           The terms and provisions of any New Revolving Credit Facility
(other than pricing, maturity and fees) shall be, except as otherwise set forth
herein or in the joinder agreement set forth in Section 2.14(a), substantially
identical to the existing Revolving Credit Facility; provided that, (i) no New
Revolving Credit Facility shall mature earlier than, or require any scheduled
amortization or mandatory commitment reduction prior to, the Revolving Credit
Maturity Date of any Tranche of Revolving Credit Loans (or, in the case of
Refinancing Incremental Revolving Credit Commitments, the final maturity date of
the Tranche of Revolving Credit Commitments that are being refinanced), (ii) any
guarantor of any New Revolving Credit Facility shall also be a Guarantor;
provided, that, in the event any New Revolving Credit Facility is incurred by a
Foreign Subsidiary of PSP, such New Revolving Credit Facility shall be permitted
to be guaranteed by persons that are not Guarantors so long as such New Term
Loan Facility is subject to customary collateral allocation arrangements
reasonably satisfactory to the Administrative Agent, (iii) if secured, such New
Revolving Credit Facility shall not be secured by any assets that do not
constitute Collateral and may not be secured pursuant to security documentation
that is materially more restrictive, when taken as a whole, to the Loan Parties
than the Loan Documents; provided, that, in the event any New Term Loan Facility
is incurred by a Foreign Subsidiary of PSP, such New Term Loan Facility shall be
permitted to be secured by assets in accordance with Section 7.12, which assets
may or may not also secure the Obligations but which shall be subject to
customary collateral allocation arrangements reasonably satisfactory to the
Administrative Agent and (iv) each New Revolving Credit Facility shall rank pari
passu or junior in right of payment and pari passu or junior with respect to
security with the Obligations or may be unsecured (and to the extent
subordinated in right of payment or security, shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent).

 

(d)           The terms and provisions of any Incremental Term Loans shall be,
if such Incremental Term Loans are not Initial Term Loans, except as otherwise
set forth herein or in the joinder agreement set forth in Section 2.14(a),
substantially identical to the Initial Term Loans, as applicable; provided that,
except as otherwise set forth herein or in the joinder agreement set forth in
clause (a), then (i) the weighted average life to maturity of any New Term Loan
Facility shall be no shorter than the weighted average life to maturity such
refinanced Tranche of the Term Loans, (or, in the case of any New Term Loans
that are Refinancing Incremental Term Loans, the weighted average life to
maturity of the Tranche of Term Loans that are being refinanced), (ii) the final
maturity date with respect to any New Term Loans shall be no earlier than the
maturity date of such refinanced Tranche (or, in the case of any New Term Loans
that are refinancing Incremental Term Loans, the final maturity date of the
Tranche of Term Loans that are being refinanced), (iii) if the Yield on any New
Term Loans incurred no later than 12 months after the Closing Date exceeds by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”) the Applicable Rate then in
effect for any Term Loans, then the Applicable Rate then in effect for Term
Loans shall automatically be increased by the Yield Differential, effective upon
the making of the New Term Loans (and if the margins on the New Term Loans are
subject to a leveraged-based pricing grid, appropriate increases to the
Applicable Rates for the Term Loans, consistent with the foregoing, shall be
made) (this clause (iii), the “MFN Adjustment”), (iv) any guarantor of any New
Term Loan Facility shall also be a Guarantor; provided, that, in the event any
New Term Loan Facility is incurred by a Foreign Subsidiary of PSP, such New Term
Loan Facility shall be permitted to be guaranteed by persons that are not
Guarantors so long as such New Term Loan Facility is subject to customary
collateral allocation arrangements reasonably satisfactory to the Administrative
Agent, (v) if secured, such New Term Loan Facility shall not be secured by any
assets that do not constitute Collateral and may not be secured pursuant to
security documentation that is more restrictive to the Loan Parties than the
Loan Documents; provided, that, in the event any New Term Loan Facility is
incurred by a Foreign Subsidiary of PSP, such New Term Loan Facility shall be
permitted to be secured by assets in accordance with Section 7.12, which assets
may or may not also secure the Obligations but which shall be subject to
customary collateral allocation arrangements reasonably satisfactory to the
Administrative Agent, (vi) each New Term Loan Facility shall rank pari passu or
junior in right of payment and pari passu or junior with respect to security
with the Obligations or may be unsecured (and to the extent subordinated in
right of payment or security, shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent) and (vii) any New Term Loan
Facility may be denominated in Euros or Pounds Sterling so long as (A) the
borrower thereunder is a Restricted Subsidiary that is organized in a
jurisdiction that is acceptable to the Administrative Agent and (B) such New
Term Loan Facility is subject to guarantee, collateral and collateral allocation
arrangements that are reasonably satisfactory to PSP and the Administrative
Agent. Each joinder agreement referred to in Section 2.14(a) may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, as reasonably
determined by the Administrative Agent in its sole discretion, to effect the
provision of this Section 2.14.

 

73

 

 

(e)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Loans that are to be additional Term Loans or Revolving Credit
Loans, as applicable, and when originally made, are included in each Borrowing
of outstanding Term Loans or Revolving Credit Loans, as applicable, on a pro
rata basis. This may be accomplished at the discretion of the Administrative
Agent by requiring each outstanding Eurocurrency Rate Loan to be converted into
a Base Rate Loan on the date of each such Incremental Loan, or by allocating a
portion of each such Incremental Loan to each outstanding applicable
Eurocurrency Rate Loans on a pro rata basis, even though as a result thereof
such Incremental Loan may effectively have a shorter Interest Period than the
Loans included in the Borrowing of which they are a part (and notwithstanding
any other provision of this Agreement that would prohibit such an initial
Interest Period). Any conversion of Eurocurrency Rate Loans to Base Rate Loans
made pursuant to the preceding sentence shall be subject to Section 3.05. If any
Incremental Loans is to be allocated to an existing Interest Period for a
Eurocurrency Rate Loan then, subject to Section 2.08(b), the interest rate
applicable to such Incremental Loan for the remainder of such Interest Period
shall equal the Adjusted Eurocurrency Rate for a period approximately equal to
the remainder of such Interest Period (as determined by the Administrative Agent
two Business Days before the date such Incremental Loan is made) plus the
Applicable Rate then in effect. In addition, to the extent any Incremental Term
Loans are to be additional Term Loans, the applicable scheduled amortization
payments under Section 2.07 required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

(f)            Prior to the Increased Amount Date, if the Restricted Subsidiary
incurring the Incremental Facility is an Additional Borrower, (i) such
Subsidiary shall deliver to the Lenders providing the Incremental Facility
(including any New Incremental Lender) and the Administrative Agent, such
documentation and other information reasonably requested by such Lenders or the
Administrative Agent for purposes of complying with all necessary
“know-your-customer” or other similar checks under all applicable laws and
regulations and no written objection submitted by any of the Lenders or the
Administrative Agent within five (5) Business Days of the date of receipt of
such documentation and other information shall have been given by such Lenders
or the Administrative Agent and (ii) if such Additional Borrower is a Foreign
Subsidiary, the Administrative Agent may amend this Agreement (which amendments
may include, without limitation, Section 3.01 and the definition of
“Non-Excluded Taxes”) and the other Loan Documents to include such Subsidiary as
an Additional Borrower hereunder, which amendment must be mutually agreed to by
the Administrative Agent, PSP, the applicable Additional Borrower, and the
Lenders providing the Incremental Facility but without the consent of any other
Lender (provided that no such amendment shall materially adversely affect the
rights of any Lender that has not consented to such amendment); provided that
neither the Administrative Agent nor any Lender shall be materially adversely
affected by the addition of such Additional Borrower. Any obligations in respect
of borrowings by any Borrower or any Additional Borrower under this Agreement
will constitute “Obligations” for all purposes of the Loan Documents. If the
Incremental Facility is incurred in a currency other than Dollars, this
Agreement may be amended to reflect such new currency hereunder, which amendment
must be mutually agreed to by the Administrative Agent and PSP.

 

74

 

 

(g)           For the avoidance of doubt, no amendment, waiver or consent
pursuant to Section 11.01 shall impose any greater restriction on the ability of
any Lender to assign any of its rights or obligations hereunder with respect to
any New Term Loan Facility without the written consent of the holders of a
majority of the aggregate unpaid principal amount of such Term Loan Commitments
and New Term Loans outstanding under such New Term Loan Facility

 

(h)           Any Incremental Facility that is secured on a junior lien basis to
the Obligations or is unsecured shall be established pursuant to separate
documentation from the Loan Documents.

 

For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Incremental Loans in accordance with this Section
2.14.

 

For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Incremental Term Loans pursuant to this
Section 2.14 shall be deemed an optional prepayment under Section 2.05(a).

 

2.15       Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
11.01.

 

75

 

 

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers hereunder; third, to cash
collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15(d); fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and PSP, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15(d);
sixth, to the payment of any amounts owing to the Lenders or the L/C Issuers as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and L/C Exposure are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.15(a)(v). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)       Subject to Section 11.06(b)(viii) hereof, the failure of any
Defaulting Lender to make the Loan to be made by it as part of any Borrowing
shall constitute a material breach by such Defaulting Lender of this Agreement
and, to the extent such Defaulting Lender fails to cure the default pursuant to
Section 2.15(b) hereof within five Business Days shall entitle the Borrowers to
replace the Defaulting Lender with one or more substitute Lenders, and
the Defaulting Lender shall have no right to refuse to be replaced hereunder.
The notice from the Borrowers to the Administrative Agent and such Defaulting
Lender being replaced shall specify an effective date for such replacement,
which date shall be at least two Business Days, but not later than 15 Business
Days, after the date such notice is given. Prior to the effective date of such
replacement, the Defaulting Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Defaulting Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement,
the Defaulting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Defaulting Lender shall be
made in accordance with the terms of Section 11.15.

 

(iv)       Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

             (B)       Each Revolving Credit Lender that is a Defaulting Lender
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Pro Rata
Share of the available amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 2.15(d).

 

             (C)       With respect to any Letter of Credit Fees not required to
be paid to any Revolving Credit Lender that is a Defaulting Lender (as
“Defaulting Revolving Credit Lender”) pursuant to clause (B) above, the
Borrowers shall (x) pay to each non-Defaulting Revolving Credit Lender that
portion of any such fee otherwise payable to such Defaulting Revolving Credit
Lender with respect to such Defaulting Revolving Credit Lender’s obligation to
fund participations in respect of Letters of Credit that have been reallocated
to such non-Defaulting Revolving Credit Lender pursuant to Section 2.15(a)(v)
below, (y) pay to each L/C Issuer the amount of any such fee otherwise payable
to such Defaulting Revolving Credit Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Revolving Credit Lender and (z)
not be required to pay the remaining amount of any such fee.

 

76

 

 

(v)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Revolving Credit Lender’s obligation to fund
participations in respect of Letters of Credit shall be reallocated among the
non-Defaulting Revolving Credit Lenders in accordance with their respective Pro
Rata Shares (calculated without regard to such Defaulting Revolving Credit
Lender’s Revolving Credit Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) the Outstanding Amount of each non-Defaulting Revolving Credit Lender’s
Revolving Credit Loans and L/C Obligations (with the aggregate amount of each
Revolving Credit Lender’s funded participations in L/C Obligations (prior to
giving effect to such reallocation) being deemed ‘held’ by such Revolving Credit
Lender for this purpose) do not exceed the Revolving Credit Commitment of such
non-Defaulting Revolving Credit Lender. Subject to Section 11.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(vi)     Cash Collateral. If the reallocation described in clause (v) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize any L/C Issuer’s Fronting Exposure (after giving effect to any
partial reallocation pursuant to clause (v) above) in accordance with the
procedures set forth in Section 2.15(d) for so long as such Obligations are
outstanding.

 

(b)           Defaulting Lender Cure. If the Borrowers, the Administrative Agent
and each L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(v)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, no L/C Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto (determined after giving effect to
Section 2.15(a)(v) and any cash collateral provided by such Defaulting Lender).

 

77

 

 

(d)           Cash Collateral. (i) At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
the Borrowers shall cash collateralize such L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.15(a)(v) and any cash collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(ii)        The Borrowers, and to the extent provided by any Defaulting
Revolving Credit Lender, such Defaulting Revolving Credit Lender, hereby grant
to the Administrative Agent, for the benefit of each L/C Issuer, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Revolving Credit Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and such L/C Issuer as herein provided (other than
Permitted Liens), or that the total amount of such cash collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Revolving Credit
Lender).

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.15 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Revolving Credit Lender’s obligation to fund participations in respect of
Letters of Credit (including, as to cash collateral provided by a Defaulting
Revolving Credit Lender, any interest accrued on such obligation) for which the
cash collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein.

 

(iv)       Cash collateral (or the appropriate portion thereof) provided to
reduce any L/C Issuer’s Fronting Exposure shall no longer be required to be held
as cash collateral pursuant to this Section 2.15 following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such L/C Issuer that there exists excess cash
collateral; provided that, subject to this Section 2.15 the Person providing
cash collateral and such L/C Issuer may agree that cash collateral shall be held
to support future anticipated Fronting Exposure or other obligations; provided,
further, that to the extent that such cash collateral was provided by a
Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

78

 

 

2.16       Extension of Term Loans and Revolving Credit Commitments.

 

(a)           The Borrowers may at any time and from time to time request that
all or a portion of the (i) Term Loans of one or more Tranches existing at the
time of such request (each, an “Existing Term Loan Tranche”, and the Term Loans
of such Tranche, the “Existing Term Loans”) or (ii) Revolving Credit Commitments
and Revolving Credit Loans of one or more Tranches existing at the time of such
request (each, an “Existing Revolving Tranche” and together with the Existing
Term Loan Tranches, each an “Existing Tranche”, and the Revolving Credit
Commitments of such Existing Revolving Tranche, the “Existing Revolving Credit
Commitments”, and the Revolving Credit Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans” and, together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Credit
Tranche”, as applicable, and each an “Extended Tranche”, and the Term Loans,
Revolving Credit Commitments or Revolving Credit Loans, as applicable, of such
Extended Tranches, the “Extended Term Loans”, “Extended Revolving Credit
Commitments” or “Extended Revolving Credit Loans”, as applicable and,
collectively, the “Extended Loans”) and to provide for other terms consistent
with this Section 2.16; provided that (i) no Event of Default pursuant to
Section 9.01(a), (f) or (g) shall have occurred and be continuing at the time of
such extension or would exist after giving effect to such extension, (ii) any
such request shall be made by PSP to all Lenders within any one or more Tranches
of Term Loans or Revolving Credit Commitments and Revolving Credit Loans, as
applicable, (whether under one or more Tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Term Loans or on
the aggregate Revolving Credit Commitments within any one or more Tranches, as
applicable) and (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers in its sole discretion. In order to
establish any Extended Tranche, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar, when taken as a whole, to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.16 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrowers’ discretion, more restrictive assignment and
participation provisions applicable to Initial Term Loans or Initial Revolving
Credit Commitments, as applicable, set forth in Section 11.06. No Lender shall
have any obligation to agree to have any of its Existing Loans converted into an
Extended Tranche pursuant to any Extension Request. Any Extended Tranche shall
constitute a separate Tranche of Loans from the Specified Existing Tranches and
from any other Existing Tranches (together with any other Extended Tranches so
established on such date).

 

(b)           The Borrowers shall provide the applicable Extension Request at
least ten (10) Business Days (or such shorter period as the Administrative Agent
may agree in its reasonable discretion) prior to the date on which Lenders under
the applicable Existing Tranche or Existing Tranches are requested to respond.
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Specified Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this Section
2.16 (each, an “Extension”), the Borrowers shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this Section
2.16. The Borrowers may amend, revoke or replace an Extension Request pursuant
to procedures reasonably acceptable to the Administrative Agent at any time
prior to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Loan Tranche or Existing Term Loan Tranches are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which point the
Extension Request becomes irrevocable (unless otherwise agreed by Borrower). The
revocation of an Extension Election prior to the Extension Request Deadline
shall not prejudice any Lender’s right to submit a new Extension Election prior
to the Extension Request Deadline.

 

79

 

 

(c)           Extended Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.16(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.16(a), or amendments to
any other terms (including representations and warranties, conditions,
prepayments, covenants or events of default) that are necessary or appropriate
to implement the provisions thereof or that are favorable to the then-existing
Lenders, as reasonably determined by the Administrative Agent in its sole
discretion, and which, in each case, except to the extent expressly contemplated
by the last sentence of this Section 2.16(c) and notwithstanding anything to the
contrary set forth in Section 11.01, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby and any L/C Issuers with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, the
Extending Lenders with respect to the Extended Tranches and any L/C Issuers with
respect to the Extended Tranches. Subject to the requirements of this Section
2.16 and without limiting the generality or applicability of Section 11.01 to
any Section 2.16 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.16 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.16 Additional Amendments do not become effective prior to the time
that such Section 2.16 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Tranches provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such Section
2.16 Additional Amendments to become effective in accordance with Section 11.01;
provided, further, that no Extension Amendment may provide for (i) any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the applicable Existing Tranches or be guaranteed by any
Person other than the Guarantors and (ii) so long as any Existing Term Loan
Tranches are outstanding, any mandatory prepayment provisions that do not also
apply to the Existing Term Loan Tranches (other than Existing Term Loan Tranches
secured on a junior basis by the Collateral or ranking junior in right of
payment, which shall be subject to junior prepayment provisions) on a pro rata
or otherwise more favorable basis. Notwithstanding anything to the contrary in
Section 11.01, any such Extension Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable judgment of PSP and the Administrative Agent,
to effect the provisions of this Section 2.16; provided that the foregoing shall
not constitute a consent on behalf of any Lender to the terms of any Section
2.16 Additional Amendment. Notwithstanding anything to the contrary contained in
this Agreement, on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with Section 2.16(a) (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

 

80

 

 

(d)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrowers may, on notice to the
Administrative Agent and the Non-Extending Lender, replace such Non-Extending
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 11.06 (with the assignment fee and any other costs and
expenses to be paid by the Borrowers in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrowers to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Extended Loans on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Existing Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption. In connection with any
such replacement under this Section 2.16, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Assumption as of such date and PSP
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption on behalf of such Non-Extending Lender.

 

(e)           Following any Extension Date, with the written consent of PSP, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to PSP and
the Administrative Agent at least ten (10) Business Days prior to such
Designation Date (or such shorter period as the Administrative Agent may agree
in its reasonable discretion); provided, further, that no greater amount shall
be paid by or on behalf of PSP or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.

 

With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.16, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that PSP may elect to specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Request in the
Borrowers’ sole discretion and may be waived by the Borrowers) of Existing Loans
of any or all applicable Tranches be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.16.

 

For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Extension in accordance with this Section 2.16.

 

For the avoidance of doubt, any prepayment of Loans with the proceeds received
in connection with the incurrence of Term Loans and Revolving Credit Commitments
pursuant to this Section 2.16 shall be deemed an optional prepayment under
Section 2.05(a).

 

81

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)           Except as required by applicable law, any and all payments by or
on behalf of any Loan Party to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings (including back-up withholding) or
similar charges imposed by any Governmental Authority, and all interest,
penalties or other liabilities with respect thereto (hereinafter referred to as
“Taxes”), excluding, in the case of the Administrative Agent and each Lender,
(A) taxes imposed on or measured by its overall net income, and franchise taxes
imposed on it (in lieu of net income taxes), in each case, by the jurisdiction
(or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized, maintains
a lending office, or is subject to tax by virtue of any present or former
connection (other than solely having executed, delivered, performed its
obligations, received or perfected a security interest under, received payments
under, engaged in any other transaction pursuant to or enforced the Loan
Documents, or sold or assigned an interest in any Loan or Loan Document), (B)
branch profits taxes imposed by a jurisdiction described under clause (A) above,
(C) in the case of a Foreign Lender with respect to a US Borrower (other than an
assignee pursuant to a request by the Borrowers under Section 11.15), any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender under the law applicable at the time such Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Lender (or its assignor, if any) was entitled, immediately before
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to this Section 3.01, (D)
taxes attributable to the failure to comply with Section 11.14 and (E) any U.S.
federal withholding taxes imposed under FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, interest, penalties and other liabilities being hereinafter referred to
as “Non-Excluded Taxes”). Notwithstanding the foregoing, if any Taxes are
required to be deducted from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) such Loan Party shall
make such deductions, (ii) such Loan Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, (iii) if such Tax is a Non-Excluded Tax, the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), each of the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made on account of
Non-Excluded Taxes and (iv) as soon as practicable after the date of such
payment, such Loan Party shall furnish to the Administrative Agent (which shall
forward the same to such Lender) or Lender (as the case may be) the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

 

(b)           In addition, each Loan Party agrees to pay any and all present or
future stamp, court or documentary, intangible, recording, filing or similar
taxes and any other excise or property taxes or charges or similar levies which
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding any such taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 11.15)
(hereinafter referred to as “Other Taxes”).

 

82

 

 

(c)           Each Loan Party agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of any Non-Excluded Taxes and Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) payable or paid by the
Administrative Agent and such Lender or required to be withheld or deducted from
a payment to such party and (ii) any reasonable expenses arising therefrom or
with respect thereto, in each case whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, except for any interest and penalties with respect to
Non-Excluded Taxes or Other Taxes to the extent such Non-Excluded Taxes or Other
Taxes are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Lender. Payment under this
Section 3.01(c) shall be made within 30 days after the date such Lender or the
Administrative Agent makes a demand therefor. A certificate as to the amount of
such payment or liability delivered to the Loan Party by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           If any Lender is entitled to a refund, as determined by such
Lender in its sole discretion exercised in good faith (including any credit in
lieu of a refund) of any Taxes with respect to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), such Lender shall pay over such refund to the
applicable Loan Party (but only to the extent of additional amounts paid by the
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Loan Party, upon the request of such
Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (d), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (d) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Lender to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to any Loan Party
or any other Person.

 

3.02       Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Adjusted Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each Loan Party shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Eurocurrency Rate Loans or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the applicable Loan Party shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

83

 

 

3.03        Inability to Determine Rates.

 

(a)          If the Required Lenders reasonably determine that (i) for any
reason adequate and reasonable means do not exist for determining the
Eurocurrency Rate or the Adjusted Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (including because the
LIBO Rate is not available or published on a current basis), (ii) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 a.m. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Loans as a part of such
Borrowing during its Interest Period or (iii) the Eurocurrency Rate or the
Adjusted Eurocurrency Rate for any Interest Period for such Loans will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Loans for such Interest Period,
the Administrative Agent will promptly so notify PSP and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, in the case of
Eurocurrency Rate Loans will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in Dollars in (or, in the
case of any applicable Loan in an Alternative Currency, in an amount equal to
the Dollar Equivalent thereof) the amount specified therein.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, if at any time (i) there ceases to exist
a LIBO Rate or other interbank rate in the London market regulated or otherwise
overseen or authorized by the ICE Benchmark Administration or U.K. Financial
Conduct Authority for interest periods greater than one Business Day or (ii) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that the circumstances set forth in clause (i) of Section
3.03(a) have arisen and such circumstances are unlikely to be temporary or (iii)
the circumstances in clause (i) of Section 3.03(a) have not arisen but the
supervisor for the administrator of the US LIBO Rate, EURIBO Rate or Alternate
Currency LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the US LIBO Rate, EURIBO Rate or Alternate Currency LIBO Rate shall
no longer be used for determining interest rates for loans, then the
Administrative Agent and PSP or the applicable Borrower shall endeavor to
promptly establish an alternate rate of interest to the Adjusted Eurocurrency
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for fixed periods for syndicated loans in the
United States at such time (it being agreed that such rate shall at no time be
less than 0.00% per annum), and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes as may
be applicable which are agreed by PSP or the applicable Borrower and the
Administrative Agent at such time. Notwithstanding anything to the contrary in
the Loan Documents such amendment shall become effective without any further
action or consent of any other party to Loan Documents so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that they object to such
amendment.

 

84

 

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

(a)          If any Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes or Other Taxes, in each case, addressed by Section 3.01,
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

 

(c)          The Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency Liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrowers
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

 

(d)          Failure or delay on the part of any Lender, any L/C Issuer or the
Administrative Agent to demand compensation pursuant to this Section 3.04 shall
not constitute a waiver of such Lender’s, such L/C Issuer’s or the
Administrative Agent’s right to demand such compensation; provided that the
Borrowers shall not be under any obligation to compensate any Lender, any L/C
Issuer or the Administrative Agent under Section 3.04(a) or (b) for increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender, such L/C Issuer or the Administrative
Agent knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any change in law within such 120-day period. The
protection of this Section 3.04 shall be available to each Lender, each L/C
Issuer and the Administrative Agent regardless of any possible contention of the
invalidity or inapplicability of the change in law that shall have occurred or
been imposed.

 

(e)          Notwithstanding anything herein to the contrary, for purposes of
this Section 3.04, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” or “change in the interpretation of
law”, regardless of the date enacted, adopted or issued.

 

85

 

 

3.05        Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by any
Borrower;

 

(c)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by any
Borrower pursuant to Section 11.15; or

 

(d)          any payment by the Borrowers of the principal of or interest on any
Revolving Credit Loan (or interest due thereon) denominated in a different
currency from the currency in which the applicable Revolving Credit Loan is
denominated;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Adjusted Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the London interbank
eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06        Matters Applicable to all Requests for Compensation.

 

(a)          A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and the calculation thereof in reasonable
detail shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

 

(b)          Upon any Lender’s making a claim for compensation under Section
3.01 or 3.04, the Borrowers may replace such Lender in accordance with Section
11.15.

 

3.07        Pro Rata Treatment. Except as required under Section 3.02 or
otherwise in this Agreement, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fees, each reduction of the Term Loan Commitments or Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders within the Tranche or particular Borrowing being paid or prepaid, as the
case may be, in accordance with the terms of this Agreement, in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

 

86

 

 

3.08        Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Term Loan Commitments, the Total Revolving
Credit Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV
GUARANTY

 

4.01        The Guaranty. (a) Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, for the ratable benefit of the
Secured Parties, as hereinafter provided, as primary obligor and not as surety,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)          Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount as will result in such obligations with respect
hereto and thereto not constituting a fraudulent transfer or conveyance after
giving full effect to the liability under such guarantee set forth in Article IV
hereof and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor.

 

4.02        Obligations Unconditional. (a) The obligations of the Guarantors
under Section 4.01(a) are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02(a) that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor, as
applicable, shall have no right of subrogation, indemnity, reimbursement or
contribution against any Loan Party for amounts paid under this Article IV until
such time as the Obligations have been paid in full.

 

(b)          Without limiting the generality of Section 4.02(a), it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder which shall remain absolute and unconditional as described above:

 

(i)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

87

 

 

(ii)         any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

 

(iii)        the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or

 

(iv)         any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

(c)          With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Loan Documents or any other agreement or instrument referred to in
the Loan Documents or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03        Reinstatement. The obligations of the Guarantors under this Article
IV shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Person in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor agrees that it will indemnify the Arrangers, the
Administrative Agent, the Collateral Agent, the Syndication Agent, each L/C
Issuer and each Lender on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by such Persons in connection with such rescission or restoration,
including any such reasonable costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

4.04        Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations except
through the exercise of rights of subrogation pursuant to Section 4.02 and
through the exercise of rights of contribution pursuant to Section 4.06.

 

4.05        Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors on the one hand, and the Administrative Agent,
for the ratable benefit of the Secured Parties on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 9.02) for purposes of Section 4.01(a)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section
4.01(a).

 

4.06        Rights of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor with respect to the
Obligations in accordance with applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been Fully Satisfied, and none of the Guarantors shall
exercise any such contribution rights until the Obligations have been paid in
full.

 

88

 

 

4.07        Guarantee of Payment; Continuing Guarantee. The guarantee given by
the Guarantors in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations,
whenever arising.

 

4.08        Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a Discharge of Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 4.08
constitute, and this Section 4.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions to Initial Credit Extension. The obligation of each
Lender to honor any Request for Credit Extension on the Closing Date is subject
to the following conditions precedent:

 

(a)          The Administrative Agent shall have received from each Loan Party
that is a party hereto a counterpart of this Agreement signed on behalf of such
party.

 

(b)          The Administrative Agent shall have received: (i) from the Loan
Parties, executed counterparts of the applicable Collateral Agreement, (ii) from
the Borrowers, a Note executed by the Borrowers for each Lender that requests
such a Note, (iii) with respect to each Loan Party, UCC-1 financing statements,
as applicable, in a form appropriate for filing in the state of organization or
formation, the jurisdiction in which its chief executive office is located or
the jurisdiction in which its assets are located, as the case may be, of such
Loan Party or for any Loan Party that is a Foreign Subsidiary, the District of
Columbia, (iv) executed Intellectual Property Security Agreements as required
pursuant to the Pledge and Security Agreement, (v) delivery of stock
certificates for certificated Equity Interests that constitutes Collateral,
together with appropriate instruments of transfer endorsed in blank, and (vi)
all agreements or instruments representing or evidencing the Collateral
accompanied by instruments of transfer and stock powers undated and endorsed in
blank.

 

(c)          The Administrative Agent shall have received a customary closing
certificate from a secretary, assistant secretary or similar officer or
authorized representative of each Loan Party that is a party hereto, in each
case, certifying as to (i) resolutions duly adopted by the board of directors
(or equivalent governing body) of each such Loan Party authorizing the
execution, delivery and performance of this Agreement (and the Loan Documents or
other documents executed in connection herewith or therewith), (ii) the accuracy
and completeness of copies of the certificate or articles of incorporation,
association or organization (or memorandum of association or other equivalent
thereof) of each such Loan Party certified by the relevant authority of the
jurisdiction of organization of each such Loan Party and copies of the by-laws
or operating, management, partnership or similar agreement of each such Loan
Party and that such documents or agreements have not been amended (except as
otherwise attached to such certificate and certified therein as being the only
amendments thereto as of such date), (iii) incumbency (to the extent applicable)
and specimen signatures of each officer, director or authorized representative
executing any Loan Document on behalf of each such Loan Party and (iv) the good
standing (or subsistence or existence) of each such Loan Party from the
Secretary of State (or similar official) of the state or other jurisdiction of
such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party).

 

89

 

 

(d)          The Borrowers shall have paid or caused to have been paid to the
Administrative Agent and the Collateral Agent all reasonable out-of-pocket costs
and expenses of the Administrative Agent required in connection with this
Agreement, including expenses associated with the arrangement, negotiation and
preparation of this Agreement, and the reasonable and documented fees,
disbursements and other charges of Latham & Watkins LLP.

 

(e)          The Administrative Agent shall have received the executed legal
opinions of (i) Kane Kessler P.C., counsel to PSP and, to the limited extent New
York law is applicable, the other Loan Parties party hereto, as customary for
transactions of this type, and (ii) local counsel to the Loan Parties party
hereto, as customary for transactions of this type.

 

(f)           Each Lender shall have received, if requested at least five
Business Days in advance of the Closing Date, a Note, payable to the order of
such Lender, duly executed by the applicable Borrower.

 

(g)          To the extent requested at least 10 Business Days prior to the
Closing Date, the Lenders shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act, and (ii) a Beneficial Ownership
Certification in relation to any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, in each case, at least five
Business Days prior to the Closing Date.

 

(h)          The Administrative Agent shall have received a Request for Credit
Extension prior to (i) 12:00 noon, New York City time, one Business Day prior to
the Closing Date in the case of Base Rate Loans and (ii) 12:00 p.m., New York
City time, three Business Days prior to the Closing Date in the case of
Eurocurrency Rate Loans (in each case, or such shorter period as may be agreed
to by the Administrative Agent in its sole discretion) requesting that each
Lender make the Loans on the requested funding date and specifying the amount to
be borrowed.

 

(i)           The Administrative Agent shall have received a certificate from a
financial officer of PSP substantially in the form attached hereto as Exhibit D,
to the effect that, immediately before and after giving effect to the
Transactions contemplated hereby, PSP and its Subsidiaries, taken as a whole,
are Solvent.

 

(j)           The Administrative Agent shall have received confirmation that the
conditions set forth in Sections 5.02(a) and (b) have been met.

 

(k)          The Administrative Agent shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

 

(l)           The Arrangers shall have received all fees due and payable by a
Borrower on the Closing Date as separately agreed to by such parties and a
Borrower shall have paid or, substantially concurrently with the initial Credit
Extension, shall pay on the Closing Date any other fees separately agreed that
are due and payable on the Closing Date.

 

90

 

 

 

(m)         The Administrative Agent shall have received reasonably satisfactory
evidence that, prior to or substantially simultaneously with the initial Credit
Extension, the Existing Credit Agreement Refinancing shall have been
consummated.

 

(n)          Prior to or substantially contemporaneously with the initial Credit
Extension, the Arysta Sale shall have been consummated.

 

For purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.

 

5.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

(a)          The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)          Solely with respect to any Credit Extension under the Revolving
Credit Facility, if as of the date of such Credit Extension and after giving
effect thereto, the Total Outstandings (excluding Letters of Credit which have
been Cash Collateralized in accordance with this Agreement) shall exceed 30.0%
of the Total Revolving Credit Commitments, the financial covenant set forth in
Section 8.10(a) shall be satisfied, calculated at the time of such Credit
Extension by looking back to the last day of the prior fiscal quarter to
determine if PSP would have been in compliance with the financial covenant set
forth in Section 8.10(a) as of such fiscal quarter end as if the financial
covenant had been tested for such fiscal quarter (after giving pro forma effect
to such Credit Extension).

 

91

 

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party jointly and severally represents and warrants to the Arrangers,
the Administrative Agent, the Collateral Agent, the L/C Issuers and the Lenders
(as of the date such Loan Party becomes a Loan Party and each date such Loan
Party is deemed to make such representations and warranties thereafter) that:

 

6.01        Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing (to
the extent such concepts are applicable in such Loan Party’s jurisdiction of
organization) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business (except, in the case of any Loan
Party other than the Borrowers, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect) and (ii) execute,
deliver and perform its obligations under the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws (including the Act); except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.02        Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, and the consummation of the Transactions (only to the extent
such Loan Party was a Loan Party on the effective date thereof) are within such
Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)(I)
conflict with or result in any breach or contravention of any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries, or (II)
conflict with or result in any breach or contravention of, or the creation of
any material Lien under, or require any material payment to be made under (i)
any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law that would adversely affect the rights of the Lenders, the
Administrative Agent or the Collateral Agent under the Loan Documents. No Loan
Party or any Restricted Subsidiary is in violation of any Law or in breach of
any such Contractual Obligation, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.

 

6.03        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing (other
than security filings and those for which such approval, consent, exemption,
authorization has been obtained or such action has been taken or notice or
filing made) with, any Governmental Authority or any other Person is necessary
or required, except, in each case, to the extent that failure to obtain or file
the same, as applicable, could not be reasonably expected to have a Material
Adverse Effect in connection with (i) the execution, delivery or performance by,
or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions (to the extent such Loan
Party was a Loan Party on the effective date thereof), (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (iv) the exercise by
the Administrative Agent, the Collateral Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

 

6.04        Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party hereto and thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party hereto and thereto in accordance with its terms, except to the
extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

92

 

 

6.05        Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Unaudited Financial Statements delivered to the
Administrative Agent (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present, in all material respects, the financial
condition of the Borrowers and the Restricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
the Restricted Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required by GAAP;
subject, in the case of the Unaudited Financial Statements, to (x) the absence
of footnote disclosures and other presentation items and (y) changes resulting
from normal year-end adjustments, which would not be material in the aggregate.

 

(b)          The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by PSP to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of PSP and its Restricted Subsidiaries
which were not sold in connection with the Arysta Sale as at the 12-month period
ending September 30, 2018 and their estimated results of operations for the
periods covered thereby, assuming that the Transactions had actually occurred at
such date or at the beginning of the periods covered thereby.

 

(c)          No event, change or condition has occurred since December 31, 2017,
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

6.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Restricted Subsidiary or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document, or (b) except as specifically disclosed on Schedule 6.06 (the
“Disclosed Litigation”), either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

6.07        No Default. Neither any Loan Party nor any Restricted Subsidiary is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document

 

6.08        Properties. (a) Except as would not have a Material Adverse Effect,
each Loan Party and each Restricted Subsidiary have good record, valid and
marketable title in fee simple to, or valid leasehold interests in (to the
extent such ownership or leasing concepts are applicable to such property in the
jurisdiction in which it resides), all Material Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for
Permitted Liens and defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of its Restricted Subsidiaries, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is necessary for the
business and operations of the Loan Parties as presently conducted except to the
extent that any failure would not reasonably be expected to result in a Material
Adverse Effect.

 

93

 

 

(b)          Section II.E to the Perfection Certificate dated the Closing Date
contains, in all material respects, a true and complete list of each interest in
Material Real Property located in the United States (i) owned by PSP as of the
Closing Date and (ii) leased, subleased or otherwise occupied or utilized by
PSP, as lessee, sublessee, franchisee or licensee, as of the Closing Date.

 

(c)          No Mortgage encumbers improved Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 7.07.

 

6.09        Environmental Compliance. (a) Each Loan Party and each Restricted
Subsidiary conduct in the ordinary course of business a review of the effect of
existing Environmental Laws, Environmental Liabilities and Environmental Claims
on their respective businesses, operations and properties, and as a result
thereof such Loan Party has reasonably concluded that, except as specifically
disclosed in Schedule 6.09, compliance with such Environmental Laws or any
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)          Except as otherwise set forth on Schedule 6.09 or otherwise would
not reasonably be expected to result in a Material Adverse Effect, Hazardous
Materials have not been Released and are not present at, on, under, in, or about
any of the properties currently or formerly owned, leased or operated by any
Loan Party or any Restricted Subsidiary in a quantity, manner or condition which
could reasonably be expected to (i) require investigation, removal, or
remediation by any Loan Party under Environmental Law or otherwise give rise to
Environmental Liability of any Loan Party, (ii) interfere with any Loan Party’s
continued operations or (iii) impair the fair saleable value of any Collateral.

 

(c)          Except as otherwise set forth on Schedule 6.09, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently owned or operated by any Loan Party or any
Restricted Subsidiary have been properly stored, handled, recycled, re-used or
disposed of in a manner not reasonably expected to cause a Material Adverse
Effect.

 

(d)          Except as otherwise set forth on Schedule 6.09, neither any Loan
Party nor any Restricted Subsidiary is subject to any pending or threatened
Environmental Claims or Environmental Liabilities which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(e)          Each Loan Party and each Restricted Subsidiary are in compliance
with, and possesses all Environmental Permits required pursuant to,
Environmental Laws, except to the extent such non-compliance or failure to
possess could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(f)           No Loan Party or Restricted Subsidiary has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with Environmental Law or any Environmental Liability that
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(g)          No Loan Party or Restricted Subsidiary has assumed or retained, by
contract or operation of law, any Environmental Liabilities of any kind, whether
fixed or contingent, known or unknown that individually or in the aggregate can
reasonably be expected to have a Material Adverse Effect.

 

94

 

 

6.10        Insurance. The properties of the Loan Parties and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or Restricted Subsidiary operates, provided that no
coverage in respect of terrorism shall be required. As of the Closing Date, such
insurance is in full force and effect and all premiums have been duly paid.

 

6.11        Taxes. Each Loan Party and each Restricted Subsidiary have filed all
material Federal, state, foreign and other tax returns and reports required to
be filed, and have paid all material Federal, state, foreign and other taxes,
assessments, fees and other material governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Restricted Subsidiary that would, if made, have a Material Adverse
Effect.

 

6.12        ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws and the Borrowers and all applicable ERISA Affiliates have performed
in all material respects their obligations with respect to each Plan. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and each trust
related to such plan has been determined to be exempt under 501(a) of the Code
and, to the knowledge of the Loan Parties, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Loan Party and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 or 430 of the Code (except where such would not result in material
liability), and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code or Section 303 of ERISA
has been made with respect to any Plan.

 

(b)          There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Except as set forth on Schedule 6.12 or as could not reasonably be
expected to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; (v) as of the most recent valuation date for any Pension Plan
that precedes the Closing Date, the amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefits liabilities) was zero; (vi) as of
the most recent valuation date that precedes the Closing Date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of the Loan Parties and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of Section
4203 of ERISA), when aggregated with such potential liability for a complete
withdrawal from all Multiemployer Plans, based on information available pursuant
to section 4221(e) of ERISA was zero; and (vii) except to the extent required
under Section 4980B of the Code or any applicable state or local law, no Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Parties or any of
their respective ERISA Affiliates.

 

95

 

 

(d)          With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Restricted Subsidiary that is not subject to United States law
(a “Foreign Plan”) except as could not reasonably be expected to have a Material
Adverse Effect:

 

(A)         Any and all employer and employee contributions due and required by
law or by the terms of any Foreign Government Scheme or Arrangement or any
Foreign Plan have been made in all material respects, or, if applicable,
accrued, in accordance with normal accounting practices.

 

(B)         Each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities and
is in compliance in all material respects with applicable law.

 

6.13        Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party (to the extent such Loan Party was a Loan Party on the Closing Date) has
any Subsidiaries other than those specifically disclosed in Schedule 6.13, and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are directly or indirectly owned
by a Loan Party (except for certain immaterial director’s qualifying shares and
as a result of the PDH Minority Interest) free and clear of all Liens except
those created under the Collateral Documents and as otherwise disclosed in
Schedule 6.13. All of the outstanding Equity Interests in each Loan Party and
its Subsidiaries have been validly issued, are fully paid and non-assessable (to
the extent such concepts are applicable in such Loan Party’s jurisdiction of
organization).

 

6.14        Margin Regulations; Investment Company Act. (a) The Borrowers are
not engaged, nor will they engage, principally or as one of their important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

(b)          No Loan Party, nor any Person Governing any Loan Party, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. Neither the making of any
Loan, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.

 

6.15        Disclosure. (a) Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Restricted Subsidiaries is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All written
information heretofore furnished by any Borrower or any of its Restricted
Subsidiaries to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement, the Transactions or any other transaction
contemplated hereby is, and all such information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender will be, true
and accurate in all material respects on the date as of which such information
is stated or certified.

 

96

 

 

(b)          As of the Closing Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all material
respects.

 

6.16        Compliance with Laws. Except as otherwise provided in the
representations above, each Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

6.17        Intellectual Property; Licenses, Etc. Each Loan Party and each
Restricted Subsidiary own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents and all other intellectual
property rights that are used in the operation of the business of the Borrowers
and Restricted Subsidiaries, except to the extent that individually, or, in the
aggregate, it could not reasonably be expected to have a Material Adverse
Effect. To the best knowledge of each Loan Party, no slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Loan Party or any Restricted Subsidiary infringes upon any rights held by
any other Person except where such infringement could not reasonably be expected
to have a Material Adverse Effect. Except as disclosed on Schedule 6.17, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of each Loan Party, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

6.18        Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of proceeds of each Loan, PSP and its
Subsidiaries, on a consolidated basis, are Solvent.

 

6.19        Casualty, Etc. Neither the business nor the properties of any Loan
Party or any Restricted Subsidiary are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.

 

6.20        Perfection, Etc. Except as permitted under the Collateral Documents,
all filings and other actions necessary to perfect and protect the security
interest in the Collateral created under the Collateral Documents have been duly
made or taken and are in full force and effect, and the Collateral Documents
create in favor of the Collateral Agent for the benefit of the Secured Parties a
valid and, together with such filings and other actions, perfected first
priority security interest in the Collateral (subject to Liens permitted under
the Loan Documents), securing the payment of the Obligations, and all filings
and other actions necessary to perfect and protect such security interest have
been duly taken. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

 

6.21        Swap Obligations. Neither the Borrowers nor any Restricted
Subsidiaries have incurred any outstanding obligations under any Swap Contracts,
other than Permitted Swap Obligations.

 

97

 

 

6.22        Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against PSP or any of its Restricted Subsidiaries pending
or, to the knowledge of PSP, threatened. Except as provided on Schedule 6.22,
the hours worked by and payments made to employees of the Borrowers and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, except for such violations that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. All
payments due from PSP or any of its Restricted Subsidiaries, or for which any
claim may be made against PSP or any of its Restricted Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of PSP or any of its Restricted
Subsidiaries, except for such failures that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which PSP or any of its Restricted Subsidiaries is
bound.

 

6.23        OFAC and Anti-Corruption Laws.

 

(a)          Neither of the Borrowers nor their Subsidiaries, nor their
respective directors, officers or, to the knowledge of the Borrower and their
Subsidiaries, their employees or agents, is (i) a Sanctioned Person; (ii)
operating, organized or ordinarily resident in a Sanctioned Country; or (iii)
engaged, directly or knowingly indirectly, in dealings or transactions involving
Sanctioned Persons or Sanctioned Countries, in each of clauses (i), (ii), and
(iii), such that would cause the Borrower or any of its Subsidiaries to be in
violation of Sanctions except to the extent that any such violation would not
reasonably be expected to cause a Material Adverse Effect.  The Borrowers and
their Subsidiaries will not use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner, or other Person to fund activities or business of or with any
Sanctioned Person or Sanctioned Country in violation of Sanctions.

 

(b)          The Borrowers, their Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrowers and their
Subsidiaries, their agents, are and for the past five years have been in
material compliance with Sanctions, except to the extent that failure to comply
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)          Except to the extent disclosed in any public filing by PSP with the
Securities and Exchange Commission prior to the Closing Date or otherwise as
would not reasonably be expected to cause a Material Adverse Effect, the
Borrowers, their Subsidiaries and their respective directors, officers,
employees, and agents of the Borrowers and its Subsidiaries, have taken no
action in the past five years, directly or indirectly, that would result in
violation of the Anti-Corruption Laws.

 

(d)          No part of the proceeds of the loans will be used by the Borrowers
or any of its Subsidiaries in violation of Anti-Corruption Laws.

 

(e)          The Borrowers and their Subsidiaries have instituted and will
continue to maintain policies and procedures designed to promote compliance with
applicable Anti-Corruption Laws to the extent required in each relevant
jurisdiction, except (solely with respect to jurisdictions located outside of
the United States) to the extent such failure would not reasonably be expected
to result in a Material Adverse Effect.

 

6.24        Senior Indebtedness. The Obligations under the Facilities constitute
“senior debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) under
the documentation for all Indebtedness that is subordinated in right of payment
to the Obligations (if applicable).

 

98

 

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, 7.03 and 7.11) cause each Restricted Subsidiary to:

 

7.01        Financial Statements. Deliver to the Administrative Agent, who will
deliver the same to each Lender, in form and detail reasonably satisfactory to
the Administrative Agent:

 

(a)          within 90 days after the end of each fiscal year of PSP, a
consolidated balance sheet of PSP and its Restricted Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, an upcoming maturity date under the Facilities
that is scheduled to occur within one year from the time such report and opinion
are delivered) or any qualification or exception as to the scope of such audit
that would be material to PSP and its Restricted Subsidiaries, taken as a whole
and (ii) to the extent filed with the SEC, a copy of the attestation report
filed with the SEC of such independent certified public accountant of nationally
recognized standing as to PSP’s internal controls pursuant to Section 404 of
Sarbanes-Oxley;

 

(b)          within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of PSP, a consolidated balance sheet of PSP and its
Restricted Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of PSP’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of PSP as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of PSP and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)          no later than 90 days after the end of each fiscal year of PSP, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such following fiscal year and setting forth
the assumptions used for purposes of preparing such budget) in form that is
either (i) consistent with past practice of PSP or (ii) reasonably satisfactory
to the Administrative Agent and, promptly when available, any material revisions
to such budget.

 

99

 

 

7.02        Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of PSP, which shall, among other things, (i) specify
whether a Triggering Event has occurred during the preceding fiscal quarter,
(ii) in the case of a certificate delivered with the financial statements
required by Section 7.01(a) above, beginning with the fiscal year ending
December 31, 2019, set forth PSP’s calculation of Excess Cash Flow and in
reasonable detail the Available Amount as at the end of the fiscal year to which
such financial statements relates and (iii) a list of each Subsidiary of a
Borrower that identifies such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date and the date of the last such list;

 

(b)          promptly upon receipt thereof, copies of all notices, requests and
other documents received by a Borrower or any Restricted Subsidiary under or
pursuant to any indenture, loan or credit or similar agreement, in each case,
that is material, regarding or related to any breach or default by any party
thereto or any other event that could have a Material Adverse Effect and copies
of any amendment, modification or waiver of any provision of any instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

 

(c)          promptly after the assertion or occurrence thereof, written notice
of any Environmental Claim against, of any Environmental Liability incurred by,
or of any non-compliance by, any Borrower or any Restricted Subsidiary with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

 

(d)          promptly, such additional information regarding the business,
financial or corporate affairs of any Borrower or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request, including with respect to
applicable “know-your-customer” and anti-money laundering rules and regulations
(including the Act); and

 

(e)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 7.01(a) and 7.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements if material.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their Subsidiaries or
their respective securities) (each, a “Public Lender”). The Borrowers hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their Subsidiaries or their respective securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrowers notify the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents, (2) notification of changes in
the terms of the Facilities and (3) all information delivered pursuant to
Sections 7.01(a) and (b) and Section 7.02(a).

 

100

 

 

Each document required to be delivered pursuant to Section 7.01(a) or (b) shall
be deemed to have been delivered on the date on which PSP posts such document on
the SEC’s website at www.sec.gov or on the PSP website (each of the foregoing,
an “Informational Website”) so long as PSP notifies the Administrative Agent
immediately upon posting to such Informational Website.

 

7.03        Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          within 10 days after any Responsible Officer of PSP obtains
knowledge of the occurrence of any Default;

 

(b)          within 10 days after any Responsible Officer of PSP obtains
knowledge of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)          of the occurrence of or the reasonably expected occurrence of any
ERISA Event that could reasonably be expected to result in liability to any Loan
Party in excess of the Threshold Amount and provide a written notice specifying
the nature thereof, what action the Loan Party or its ERISA Affiliates has
taken, is taking or proposes to take with respect thereof and, when known, any
action taken or threatened by the IRS, the U.S. Department of Labor or the PBGC
with respect thereto and with reasonable promptness, copies of the following to
the extent requested by the Administrative Agent: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Loan Parties or
any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; and (ii) copies of such other documents or governmental reports or
filings relating to any Plan as the Administrative Agent shall reasonably
request;

 

(d)          of all notices received by the Loan Parties and any of their
respective ERISA Affiliates from a Multiemployer Plan concerning an ERISA Event
that could reasonably be anticipated to have a Material Adverse Effect and
provide copies of such notices; and

 

(e)          the filing or commencement of, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any arbitrator or
Governmental Authority, against PSP or any of its Restricted Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of PSP setting forth details of the occurrence referred to
therein and stating what action the Borrowers have taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

7.04        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or any Restricted Subsidiary
unless such liabilities, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

101

 

 

7.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03 or 8.04; provided, however, that the Borrowers and the Restricted
Subsidiaries may cause to occur or consummate any merger or consolidation
permitted under Section 8.03 or dissolution permitted under Section 8.04(e); (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06        Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment useful and necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
unless such failure to maintain, preserve and protect such properties and
equipment could not reasonably be expected to have a Material Adverse Effect.

 

7.07        Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, provided that insurance coverage in respect
of terrorism shall not be required. Notwithstanding the foregoing, the Borrowers
and the Restricted Subsidiaries may self-insure with respect to such risks with
respect to which companies of established reputation engaged in the same general
line of business in the same general area usually self-insure.

 

(b)          With respect to each Mortgaged Property, obtain flood insurance in
such total amount reasonably satisfactory to the Administrative Agent and as
otherwise sufficient to comply in all material respects with all applicable
rules and regulations promulgated pursuant to the Flood Laws, if at any time the
area in which any improvements located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

 

7.08        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09        Books and Records. Maintain proper books of record and account, in
which full, true and correct entries, in all material respects, in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of PSP or any of its Restricted
Subsidiaries, as the case may be.

 

7.10        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and, upon the occurrence and during the
continuance of an Event of Default, each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, employees and independent public accountants, all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to PSP.

 

102

 

 

7.11        Use of Proceeds. Use the proceeds of the Initial Term Loans incurred
on the Closing Date solely to (a) refinance in full the Existing Credit
Agreement, (b) repay, redeem, retire or defease all or a portion of the Existing
Senior Notes, (c) to pay fees and expenses related to the Transactions, (d) to
repurchase Equity Interests of PSP, (e) to fund Permitted Acquisitions and (f)
for general working capital. The Borrowers will use the proceeds of the
Revolving Credit Loans made (i) on the Closing Date, to pay fees and expenses
related to the Transactions (with any remaining amounts borrowed to be used for
general corporate purposes) in an aggregate amount not to exceed $50,000,000 and
(ii) thereafter, for general corporate purposes. The Borrowers shall be entitled
to request the issuance of Letters of Credit to support payment obligations
incurred in the ordinary course of business by the Borrowers or the Restricted
Subsidiaries.

 

7.12        Additional Guarantees and Collateral. (a) Upon the formation or
acquisition of any new direct or indirect Restricted Subsidiary (other than an
Excluded Subsidiary; provided that (i) any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary but remaining a
Restricted Subsidiary shall be deemed to constitute the acquisition of a
Restricted Subsidiary for all purposes of this Section 7.12) by any Loan Party,
the Borrowers shall, in each case, at the Borrowers’ sole expense:

 

(i)          within 60 days after such formation or acquisition (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
cause each such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent (i) a Subsidiary Joinder Agreement or such other joinder
agreement, in each case, in form and substance satisfactory to the
Administrative Agent, guaranteeing the Borrowers’ obligations under the Loan
Documents, (ii) a joinder to the Pledge and Security Agreement in form and
substance satisfactory to the Administrative Agent, (iii) Uniform Commercial
Code financing statements in the state of incorporation or formation of each
such Subsidiary in order to, with respect to such Subsidiary, perfect and
protect the first priority liens and security interests created under the Pledge
and Security Agreement, certificates, if any, representing the Pledged
Collateral referred to in the Pledge and Security Agreement accompanied by
undated stock powers, endorsements and/or transfer powers, as applicable,
executed in blank and evidence that all other actions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the liens
and security interests created under the Pledge and Security Agreement and the
Intellectual Property Security Agreements have been taken, subject to the terms
thereof, (iv) the results of a recent Lien and judgment search in each relevant
jurisdiction with respect to such Subsidiary, which such search shall reveal no
Liens on any of the assets of such Subsidiary except for Liens expressly
permitted by Section 8.01 or other Liens reasonably acceptable to the Collateral
Agent and except for Liens to be discharged on or prior to such Subsidiary’s
execution of the documents referred to in this clause (i), pursuant to
documentation reasonably satisfactory to the Collateral Agent, (v) such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of such Subsidiary as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Subsidiary is a party or is to be a party and (vi) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that such Subsidiary is duly organized or formed, and that such
Subsidiary is validly existing and in good standing in its state of
incorporation or formation (or such other security documents in form and
substance satisfactory to the Administrative Agent);

 

(ii)         within 60 days after such formation or acquisition (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion with respect
to such Subsidiary, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent, and

 

103

 

 

(iii)        at any time and from time to time, promptly execute and deliver any
further instruments and documents and take all such other action as the
Collateral Agent may deem reasonably necessary in obtaining the full benefits
of, or in perfecting and preserving the Liens of, the Collateral Documents;

 

provided, that each Loan Party shall cause (A) 100% (or such lesser amount held
by the Loan Party) of the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than any Excluded Domestic Subsidiary) and (B) 65%
(or such lesser amount held by the Loan Party) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% (or such lesser amount held by the Loan Party) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each First-Tier Foreign Subsidiary and
Excluded Domestic Subsidiary to be subject at all times to a perfected Lien in
favor of the Collateral Agent for the benefit of the applicable Secured Parties
pursuant to the terms and conditions of the Collateral Documents and Customary
Intercreditor Agreement, together with any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Collateral Agent;

 

(b)          Within 90 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) of the acquisition of either
Material Real Property or a Restricted Subsidiary which holds Material Real
Property and is contemplated to become a Loan Party hereunder, promptly grant to
the Collateral Agent a security interest in and Mortgage on each Material Real
Property owned in fee (or such other similar ownership interest as recognized by
local law) by such Loan Party as is acquired by such Loan Party after the
Closing Date, as additional security for the Obligations, in each case, unless
the Administrative Agent determines in its reasonable discretion that, with
respect to any such property that is located in an area that has been identified
by the Secretary of Housing and Urban Development as an area having special
flood hazards within the meaning of the National Flood Insurance Act of 1968,
the costs of creating or perfecting such security interests are excessive in
relation to the benefits accruing to the Lenders. Such Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent and the Collateral Agent and shall constitute valid
and enforceable perfected Liens subject only to Permitted Liens, Liens pursuant
to Section 8.01(g) or other Liens reasonably acceptable to the Collateral Agent.
Such Mortgages or instruments related thereto shall be duly recorded or filed in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. With respect to each Mortgage,
except as may be agreed to by Collateral Agent, in its reasonable discretion,
the applicable Subsidiary shall deliver:

 

(i)          a mortgagee’s policy of title insurance, if available, (or marked
up unconditional signed title insurance commitment or pro forma for such
insurance having the effect of a policy of title insurance) insuring the Lien of
such Mortgage as a valid first mortgage Lien on the Mortgaged Property and
fixtures described therein in the amount equal to 110% of the fair market value
of such Mortgaged Property and fixtures (but not to exceed 100% of the fair
market value of such Mortgaged Property in jurisdictions that impose mortgage or
intangibles recording tax), which fair market value is delivered to the
Collateral Agent in writing by a Responsible Officer of the applicable Loan
Party, which policy (or marked up unconditional signed title insurance
commitment or pro forma for such insurance having the effect of a policy of
title insurance) (each, a “Title Policy”) shall (A) be issued by the Title
Company, (B) to the extent necessary and available, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) name the Collateral Agent and
each of the other Secured Parties as insureds thereunder, (D) be in the form of
ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies)
where available, (E) contain a “tie-in” or “cluster” endorsement, if available
under applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (F) have been supplemented by such endorsements and
affirmative coverage as shall be reasonably requested by the Collateral Agent
(including, but not limited to, endorsements on matters relating to usury, first
loss, last dollar, zoning (unless the cost of obtaining such zoning endorsement
is prohibitive or Collateral Agent receives a zoning letter reasonably
acceptable to Collateral Agent), contiguity, revolving credit/future advance,
doing business, non-imputation, public road access, survey, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions), and
(G) contain no exceptions to title other than Permitted Liens and other
exceptions reasonably acceptable to the Collateral Agent;

 

104

 

 

(ii)         Surveys with respect to each Mortgaged Property, other than as
agreed by the Administrative Agent or the Title Company;

 

(iii)        an opinion of counsel for the Loan Parties (which counsel shall be
reasonably satisfactory to Collateral Agent) in each state in which a Mortgaged
Property is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent; and

 

(iv)         a completed standard “life of loan” flood hazard determination form
for each Mortgaged Property, and if the property is located in an area
designated by the U.S. Federal Emergency Management Agency (or any successor
agency) as having special flood or mud slide hazards, (A) a notification to the
Borrowers (“Borrower Notice”) and (if applicable) notification to the Borrowers
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) created by the U.S. Congress pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood
Insurance Reform Act of 1994 and the Flood Insurance Reform Act of 2004
(collectively, the “Flood Laws”) is not available because the applicable
community does not participate in the NFIP, (B) documentation evidencing the
Borrowers’ receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (C) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrowers’ application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent and in compliance with the Flood Laws.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
the Loan Parties shall not be required to (i) execute and deliver to the
Collateral Agent Mortgages with respect to (A) any fee owned real property other
than a Material Real Property; (B) secure any portion of the Revolving Credit
Facility with a mortgage on Material Real Property located in New York State;
and (C) any leasehold rights or interests in real property, or (ii) pledge or
grant security interests in any of their property or assets if, in the
reasonable judgment of Collateral Agent, the costs of creating or perfecting
such pledges or security interests in such property or assets are excessive in
relation to the benefits to the Secured Parties.

 

105

 

 

(c)          With respect to any Collateral acquired after the Closing Date or,
in the case of inventory or equipment, any material Collateral moved after the
Closing Date by any Loan Party (other than any Collateral described in Section
7.12(a) or Section 7.12(b)) as to which the Collateral Agent, for the benefit of
the Secured Parties, does not have a first priority perfected security interest,
promptly (and, in any event, within 10 Business Days following the date of such
acquisition (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion)) (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Pledge and Security
Agreement or such other Collateral Documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such Collateral and (ii) take all
actions necessary or advisable to grant to, or continue on behalf of, the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Collateral, including the filing of UCC
financing statements in such jurisdictions as may be required by the Pledge and
Security Agreement or by law or as may be requested by the Administrative Agent
or the Collateral Agent.

 

7.13        Compliance with Environmental Laws. (a) Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; (c) take any and all actions necessary to (i) cure
any violation of applicable Environmental Laws and (ii) cure and have dismissed
with prejudice any Environmental Claim against Company or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder;
and (d) if required by Environmental Law, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
current or former properties, in accordance with the requirements of all
Environmental Laws; except in each case of clauses (a), (b), (c) and/or (d)
above, where such non-compliance, failure to obtain Environmental Permits,
Environmental Claims or requirements of Environmental Law does not or could not
be reasonably expected to have a Material Adverse Effect; provided, however,
that no Loan Party nor any of its Restricted Subsidiaries shall be required to
undertake any such compliance, to obtain any such Environmental Permits, to cure
any such Environmental Claims or to perform any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate financial reserves are
being maintained with respect to such circumstances.

 

7.14        Further Assurances. (a) Promptly upon request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably require from time to
time in order to implement the provisions of the Loan Documents.

 

(b)          Each Loan Party shall (and PSP shall procure that each member of
the Restricted Group shall) take all such action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of creation, perfection, protection or maintenance of any Lien conferred
or intended to be conferred on the Collateral Agent or the Secured Parties by or
pursuant to the Loan Documents.

 

7.15        Collateral and Guarantee Limitations.

 

(a)          Notwithstanding anything to the contrary in Article IV, Sections
7.12 and 7.14, the requirements of such Sections shall not apply to any assets
or new Subsidiary created or acquired after the Closing Date, as applicable, if,
in the judgment of the Administrative Agent, the costs of creating or perfecting
such pledges or security interests in such assets (including any mortgage, stamp
or other similar tax) are (taking into account the present and future direct and
indirect cost and/or burden to the Restricted Group) excessive in relation to
the benefits accruing to the Lenders.

 

106

 

 

(b)          Notwithstanding anything to the contrary in Sections 7.12 and 7.14
or any Loan Document, no Excluded Subsidiary or Foreign Subsidiary shall be
deemed or be obligated to guarantee the Obligations of a US Borrower or any
Subsidiary Guarantor that is a Domestic Subsidiary or provide collateral
therefor, and no pledge shall be required with respect to more than 65% of the
voting Equity Interests and 100% of the nonvoting Equity Interests of any such
person as provided in Section 7.12(a) above to a US Borrower to secure the
Obligations of a US Borrower or any Subsidiary Guarantor that is a Domestic
Subsidiary.

 

(c)          Notwithstanding anything to the contrary in Sections 7.12 and 7.14
or any Loan Document, no Loan Party shall be deemed to be required under any
Loan Document to pledge or otherwise provide as collateral or security the
Equity Interests of an Unrestricted Subsidiary to secure the Obligations of a
Loan Party.

 

(d)          Sections 7.12 and 7.14 or any Loan Document need not be satisfied
with respect to any Excluded Assets. In addition, the Collateral and Guarantee
requirement and the provisions of the Loan Documents shall not require any
account control agreements, lockbox arrangements or the taking of any other
actions to perfect by control any security interest in any deposit accounts,
securities accounts or commodities accounts.

 

Notwithstanding anything to the contrary in this Agreement, the Pledge and
Security Agreement or any other Loan Document, (i) the Administrative Agent may
grant extensions of time for or waivers of the requirements of creating or
perfecting security interests in or the obtaining of title insurance, legal
opinions, appraisals, flood insurance and surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with PSP, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents, (ii) Liens required to be granted from time to time pursuant to
this Agreement and the Pledge and Security Agreement shall be subject to
exceptions and limitations set forth in the Pledge and Security Agreement and
(iii) the Administrative Agent and PSP may make such modifications to the
Mortgages, and execute and/or consent to such easements, covenants, rights of
way or similar instruments (and Administrative Agent may agree to subordinate
the lien of any Mortgage to any such easement, covenant, right of way or similar
instrument of record or may agree to recognize any tenant pursuant to an
agreement in a form and substance reasonably acceptable to the Administrative
Agent), as are reasonable or necessary and otherwise permitted by this Agreement
and the other Loan Documents.

 

7.16        Credit Rating. The Borrowers at all times use commercially
reasonable efforts to cause to be maintained (a) a corporate rating for the
Borrowers from S&P, (b) a corporate family rating for the Borrowers from Moody’s
and (c) a rating for each of the Facilities from each of S&P and Moody’s.

 

7.17        Post-Closing Matters. PSP shall, and shall cause each of its
Restricted Subsidiaries to, take all necessary actions to satisfy the
requirements set forth on Schedule 7.17 within such periods as specified on such
schedule or such longer period as agreed by the Administrative Agent in its sole
discretion.

 

107

 

 

7.18        OFAC and Anti-Corruption Laws. The Borrowers agrees that so long as
any amount payable by any Borrower hereunder remains unpaid or the Commitments
have not been terminated, the Borrowers will, and will cause each the Restricted
Subsidiaries to, unless the Required Lenders shall otherwise consent in writing:

 

(a)          use the proceeds of the Loans in accordance with Section 7.11, but
in no event for any purpose that would be contrary to Section 6.23; and

 

(b)          furnish to the Lenders such other information respecting the
condition, operations or business, financial or otherwise, of the Borrowers or
any of Subsidiary as any Lender, through the Administrative Agent, may from time
to time reasonably request (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations, including the Patriot Act and the
Beneficial Ownership Regulation).

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, no Loan
Party shall, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

 

8.01        Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Loan Party or any of its
Restricted Subsidiaries as debtor, or sign or suffer to exist any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign any accounts or other right to receive income, other than
the following:

 





(a)          Liens pursuant to (i) any Loan Document and (ii) any document
governing any Credit Agreement Refinancing Indebtedness; provided that in the
case of this clause (ii), (a) such Liens do not extend to any assets that are
not Collateral and (b) the applicable parties to such Credit Agreement
Refinancing Indebtedness (or a representative thereof on behalf of such holders)
shall have entered into with the Administrative Agent and/or the Collateral
Agent a Customary Intercreditor Agreement, which agreement shall provide either
that the Liens on the Collateral securing such Credit Agreement Refinancing
Indebtedness shall have either (x) the same priority ranking as the Liens on the
Collateral securing the Obligations (but without regard to control of remedies)
or (y) shall rank junior to the Liens on the Collateral securing the
Obligations; without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to negotiate, execute and
deliver on behalf of the Secured Parties any Customary Intercreditor Agreement
or any amendment (or amendment and restatement) to the Collateral Documents or a
Customary Intercreditor Agreement to the extent necessary to effect the
provisions contemplated by this Section 8.01(a)(ii);



 

(b)          Permitted Liens;

 

(c)          Liens existing on the Closing Date and listed on Schedule 8.01(c)
and any replacements, modifications, renewals or extensions thereof, provided
that the property covered thereby is not increased in any material respect and
the amount not increased or the direct or any contingent obligor changed and any
replacement, modification, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.02(c);

 

(d)          Liens securing Factoring Agreements and Receivables Facilities
incurred pursuant to Section 8.02 hereof in an aggregate amount up to the
greater of (x) $250,000,000 and (y) 55% of Consolidated EBITDA at any time
outstanding;

 

108

 

 

(e)          Liens securing Indebtedness permitted by Section 8.02(m);

 

(f)          Liens securing Indebtedness or any other obligations in an
aggregate amount up to the greater of (i) $185,000,000 and (ii) 40% of
Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding;

 

(g)         (A) Liens securing Indebtedness that is permitted by Section
8.02(g); provided that (i) such security interests are incurred, and the
Indebtedness secured thereby is created, within 120 days after such acquisition
(or construction), (ii) the Indebtedness secured thereby, at the time of
incurrence thereof, does not exceed the lesser of the cost or the fair market
value of such real property, improvements or equipment at the time of such
acquisition (or construction) and (iii) such security interests do not apply to
any other property or assets of PSP or any of its Restricted Subsidiaries (other
than the proceeds of the property or assets subject to such security interests)
and (B) any Lien securing the renewal, extension, refinancing or refunding of
any such Indebtedness without a change in the assets subject to such Lien and to
the extent that such renewal, refinancing or refunding is permitted by Section
8.02(g) and (C) Liens arising out of Permitted Sale Leaseback Transactions
permitted under Section 8.13, so long as such Liens attach only to the property
sold and being leased in such transaction and any accessions and additions
thereto or proceeds and products thereof and related property;

 

(h)         Liens granted to secure Indebtedness permitted by Section 8.02 (the
“Second Lien Indebtedness”) which Liens are junior to the Liens securing the
Obligations; provided that (i) on the date such Second Lien Indebtedness is
incurred, the Senior Secured Net Leverage Ratio on a consolidated basis for PSP
and its Restricted Subsidiaries’ most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such Second Lien Indebtedness is incurred shall not exceed 5.00 to
1.00, determined on a Pro Forma Basis (including a pro forma application of the
net proceeds therefrom), as if the Second Lien Indebtedness had been incurred at
the beginning of such four quarter period and (ii) the agent, trustee or similar
person party to such Second Lien Indebtedness shall enter into a Customary
Intercreditor Agreement in form and substance reasonably satisfactory to the
Administrative Agent;

 

(i)          Liens securing Indebtedness permitted by Section 8.02(p), so long
as the agent, trustee or similar Person party to such Indebtedness shall enter
into a Customary Intercreditor Agreement in form and substance reasonably
satisfactory to the Administrative Agent;

 

(j)          Liens existing on assets acquired by PSP or any of its Subsidiaries
pursuant to any Permitted Acquisition; provided that (i) such Liens secure
Indebtedness permitted pursuant to Section 8.02 and (ii) such Liens attach at
all times only to the same assets to which such Liens attached (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien), and secure only the same Indebtedness or obligations that
such Liens secured immediately prior to such Permitted Acquisition (or any
Permitted Refinancing Indebtedness in respect thereof);

 

(k)         Liens under any escrow arrangement holding the proceeds of any
Indebtedness incurred in accordance with Section 8.02 to finance a Permitted
Acquisition or other transaction; provided, that such Liens shall terminate and
otherwise be discharged upon the consummation of the applicable Permitted
Acquisition or other transaction;

 

(l)          Liens arising from UCC financing statements filings regarding
operating leases or consignment of goods entered into by PSP and its Restricted
Subsidiaries in the ordinary course of business;

 

109

 

 

 

(m)         in the case of any Non-Wholly Owned Subsidiary or joint venture, any
put and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement; and

 

(n)          Liens securing Permitted Swap Obligations in an aggregate amount up
to $25,000,000.

 

For purposes of determining compliance with this Section 8.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
8.01(a) through (n) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 8.01(a) through
(l), the Borrowers may, in their sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if incurred at such later time), such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this Section 8.01 and will be entitled to only include the
amount and type of such Lien or such item of Indebtedness secured by such Lien
(or any portion thereof) in one of the above clauses and such Lien securing such
item of Indebtedness (or portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred pursuant to
any other clause. In addition, with respect to any Lien securing Indebtedness
that was permitted to secure such Indebtedness at the time of the incurrence of
such Indebtedness, such Lien shall also be permitted to secure any increased
amount of such Indebtedness.

 

8.02        Indebtedness. Directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, in the case of the Borrowers, issue any shares
of Disqualified Stock or, in the case of any Restricted Subsidiary, issue any
shares of Disqualified Stock or preferred stock, except:

 

(a)          Indebtedness under this Agreement and the other Loan Documents and
Credit Agreement Refinancing Indebtedness incurred to refinance (in whole or in
part) such Indebtedness;

 

(b)          [reserved];

 

(c)          Indebtedness (including, without limitation, credit lines)
outstanding on the Closing Date and listed on Schedule 8.02 and any Permitted
Refinancing Indebtedness incurred to refinance such Indebtedness;

 

(d)          Indebtedness consisting of Guarantees of the Borrowers or any
Restricted Subsidiaries with respect to (i) Indebtedness of any Borrower or any
of its Restricted Subsidiary to the extent that such Indebtedness is permitted
to be incurred pursuant to this Section 8.02 (other than this Section 8.02(d))
and (ii) Indebtedness of any Person that is not a Restricted Subsidiary,
provided that the aggregate principal amount of such Indebtedness shall not at
any time exceed $50,000,000 (without giving effect to any write-offs or
write-downs of such Indebtedness);

 

(e)          intercompany loans (i) between the Loan Parties, (ii) from an
Immaterial Subsidiary to a Loan Party, in each case, so long as the payee with
respect to such intercompany loans is Solvent, both before and after giving
effect thereto, (iii) from any Loan Party to an Immaterial Subsidiary to the
extent such loans are permitted under clause (b) of the definition of “Permitted
Investments” and subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent, (iv) between Restricted Subsidiaries
that are not Loan Parties, (v) from a Restricted Subsidiary that is not a Loan
Party to a Loan Party to the extent such loans are permitted under clause (b) of
the definition of “Permitted Investments”) and (vi) from a Loan Party to a
Restricted Subsidiary that is not a Loan Party to the extent such loans are
permitted under clause (b) of the definition of “Permitted Investments”.

 

110

 

 

(f)          Indebtedness consisting of Permitted Swap Obligations;

 

(g)          (i) capital lease obligations, mortgage financings, industrial
revenue bonds or purchase money obligations, in each case, incurred for the
purpose of financing all or any part of the purchase price or cost of design,
development, construction or improvement of property, plant or equipment used in
the business of any Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this Section 8.02(g), not to exceed the greater of (x) $140,000,000 and (y) 30%
of Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding and (ii) any Indebtedness incurred by PSP or a Restricted Subsidiary
arising from any Permitted Sale Leaseback Transaction that is permitted under
Section 8.13 and Permitted Refinancing Indebtedness in respect thereof;

 

(h)          Acquired Indebtedness in an aggregate principal amount not to
exceed the greater of (x) $180,000,000 and (y) 40% of Consolidated EBITDA as of
the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding (and any Permitted
Refinancing Indebtedness in respect thereof);

 

(i)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

 

(j)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business in an amount not to exceed $20,000,000 at any
time outstanding;

 

(k)         Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed the greater of (x) $225,000,000 and (y) 50% of Consolidated
EBITDA as of the last day of the last Test Period for which financial statements
have been delivered pursuant to Section 7.01 at any time outstanding;

 

(l)          the incurrence of additional Indebtedness (including Acquired
Indebtedness) by (A) any Borrower or any of its Restricted Subsidiaries or (B)
Persons that are acquired by or merged or amalgamated with or into any Borrower
or any of its Restricted Subsidiaries in accordance with the terms of this
Agreement and in each case, incurred to finance a Permitted Acquisition or any
other acquisition of any Acquired Entity by any Borrower or any Wholly-Owned
Restricted Subsidiary; provided, in each case, that, at the time such additional
Indebtedness is incurred, the Total Net Leverage Ratio on a consolidated basis
for the Borrowers and their Restricted Subsidiaries’ most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
shall not exceed 5.00 to 1.00, in each case, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred at the beginning of such four-quarter
period; provided that, solely with respect to the incurrence of additional
Indebtedness in the form of customary term loans or high-yield notes (other than
Acquired Indebtedness), such additional Indebtedness (1) will have a maturity
date that is no earlier than the date that is six months after the Term Loan
Maturity Date, (2) does not provide for any required, scheduled or mandatory
prepayment on account of principal (including amortization or otherwise, but
excluding a customary offer to redeem or repay with asset sale proceeds or
following a Change of Control) prior to the Term Loan Maturity Date and (3) has
terms (other than with respect to pricing, premiums, optional prepayment or
redemption terms and maturity), when taken as a whole, that are not more
favorable to the holders thereof than those applicable to the holders of Term
Loans;

 

111

 

 

(m)         Indebtedness in an amount not to exceed $25,000,000 outstanding at
any one time for the repurchase, redemption, acquisition or retirement of Equity
Interests of PSP held in a Plan or otherwise held by employees or independent
contractors;

 

(n)          Indebtedness (in addition to the allowances in the other
subsections of this Section 8.02) in an aggregate principal amount at any time
outstanding not to exceed the greater of (x) $225,000,000 and (y) 50% of
Consolidated EBITDA as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 7.01 at any time
outstanding; provided that the Borrowers and the Restricted Subsidiaries shall
not be permitted to incur additional Indebtedness under this Section 8.02(n)
during the existence of an Event of Default or if an Event of Default would
occur after giving effect to the incurrence of such Indebtedness;

 

(o)          unsecured Indebtedness issued or incurred by any Borrower or any
Restricted Subsidiary; provided that (i) such Indebtedness include a maturity
date that is no earlier than the date that is 365 days after the Latest Maturity
Date, (ii) such Indebtedness does not provide for any required, scheduled or
mandatory prepayment on account of principal (including amortization or
otherwise, but excluding a customary offer to redeem or repay with asset sale
proceeds or following a Change of Control) prior to the date that is 365 days
after the Latest Maturity Date, (iii) after giving effect to such incurrence and
the application of proceeds therefrom, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iv) at the time such
unsecured Indebtedness is incurred or issued, as applicable, the Fixed Charge
Coverage Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma Basis (in
each case, assuming (a) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included, and (b) any
Incremental Revolving Credit Facilities are fully drawn) and (v) the terms and
provisions of the documentation governing such Indebtedness are not more
restrictive, when taken as a whole, on the Borrowers and the Restricted
Subsidiaries than the terms and provisions of this Agreement;

 

(p)          (i) additional Indebtedness (including Acquired Indebtedness) of
any Borrower or any Restricted Subsidiary; provided that (A) immediately prior
to and after giving effect thereto, no Default or Event of Default shall exist
or result therefrom, (B) such additional Indebtedness (1) will not mature prior
to the date that is six months after the Term Loan Maturity Date, (2) has no
scheduled amortization or payments of principal prior to the Term Loan Maturity
Date and (3) has terms (other than with respect to pricing, premiums, optional
prepayment or redemption terms and maturity), when taken as a whole, that are
not more favorable to the holders thereof than those applicable to the holders
of Term Loans, (C) to the extent such additional Indebtedness consists of term
loans secured on a pari passu basis with the Obligations, such additional
Indebtedness shall be subject to the MFN Adjustment as if such additional
Indebtedness were a New Term Loan Facility and (D) after giving effect to the
incurrence or issuance of such additional Indebtedness on the date thereof,
either (x) the principal amount of such Indebtedness shall not exceed the
greater of (i) $460,000,000 (or a principal amount equal to the Dollar
Equivalent of $460,000,000) less the amount of Incremental Facilities and/or
Incremental Loans incurred pursuant to Section 2.14(a)(x) and (ii) an unlimited
amount if, after giving effect to the incurrence of such Indebtedness, (X) if
such Indebtedness is secured on a pari passu basis with the Obligations, the
First Lien Net Leverage Ratio is less than or equal to 3.50 to 1.00 on a Pro
Forma Basis, (Y) if such Indebtedness is secured on a junior basis to the
Obligations, the Senior Secured Net Leverage Ratio is less than or equal to 5.00
to 1.00 on a Pro Forma Basis and (Z) if such Indebtedness is unsecured, the
Fixed Charge Coverage Ratio is less than or equal to 2.00 to 1.00 on a Pro Forma
Basis (in each case, assuming (a) the Indebtedness being incurred as of such
date of determination would be included in the definition of Consolidated
Indebtedness, whether or not such Indebtedness would otherwise be included, and
(b) any Incremental Revolving Credit Facilities are fully drawn) or (y) all of
the Net Cash Proceeds (or such lesser amount that would permit the remaining
Indebtedness to be permitted hereunder) of any such Indebtedness are used on the
date of incurrence to permanently prepay and refinance Term Loans on a
dollar-for-dollar basis;

 

112

 

 

(ii)         Guarantee Obligations of any Subsidiary Guarantor in respect of
such Indebtedness of the Borrowers under this clause (p); or

 

(iii)        Permitted Refinancing Indebtedness to the extent incurred to
refinance such Indebtedness under this clause (p);

 

(q)          Indebtedness arising under any performance or surety bond or
obligations in respect of letters of credit related thereto, in each case
entered into in the ordinary course of business;

 

(r)          Indebtedness arising under Factoring Agreements and/or in respect
of any Receivables Facilities in an aggregate outstanding principal amount not
to exceed the greater of (x) $250,000,000 and (y) 55% of Consolidated EBITDA;

 

(s)          Indebtedness of the Borrowers and/or any Restricted Subsidiary (i)
pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business and (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items; and

 

(t)          Contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, earn-out, non-compete, or similar
obligation of the Borrowers or the applicable Loan Party incurred in connection
with the consummation of one or more Permitted Acquisitions or Dispositions
permitted hereunder or any acquisition or disposition consummated prior to the
Closing Date.

 

Further, for purposes of determining compliance with this Section 8.02, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in this Section 8.02
but may be permitted in part under any combination thereof and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in this Section 8.02, the Borrowers may, in their sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if incurred
at such later time), such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when calculating the amount
of Indebtedness that may be incurred pursuant to any other clause; provided,
that all Indebtedness outstanding on the Closing Date under this Agreement shall
at all times be deemed to have been incurred pursuant to clause (a) of this
Section 8.02. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or preferred stock, as applicable, will in each
case not be deemed to be an incurrence of Indebtedness or Disqualified Stock or
preferred stock for purposes of this Section 8.02.

 

113

 

 

For the avoidance of doubt, for the purposes of this Section 8.02, the term
“Indebtedness” shall be deemed to include, in the case of the Borrowers, the
issuance of any shares of Disqualified Stock or, in the case of any Restricted
Subsidiaries, the issuance of any shares of Disqualified Stock or preferred
stock, in each case, to the extent that any of the foregoing would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP.

 

Notwithstanding anything to the contrary in this Section 8.02, Foreign
Subsidiaries may not incur Indebtedness or issue Disqualified Stock or preferred
stock in the aggregate pursuant to Section 8.02(k), (l), (n), (o) or (p) if,
after giving pro forma effect to such incurrence or issuance (including pro
forma application of the net proceeds therefrom), the aggregate amount thereof
incurred or issued pursuant thereto at any one time outstanding shall exceed the
greater of $600,000,000 and 7.0% of Consolidated Total Assets of the Foreign
Subsidiaries as of such date.

 

Notwithstanding any other provision of this Section 8.02, the maximum amount of
Indebtedness that the Borrowers or any Restricted Subsidiary may incur pursuant
to this Section 8.02 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

 

8.03        Fundamental Changes. Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrowers and the Restricted Subsidiaries
on a consolidated basis, taken as a whole, to any other Person, except that, so
long as no Default exists or would result therefrom:

 

(a)          Any Borrower or any Restricted Subsidiary may merge with or acquire
another Person, through a stock, asset or any other similar transaction, which
is in the business of specialty chemicals or any related business and related
equipment (or any business reasonably ancillary or complementary thereto) if (i)
such Borrower or such Restricted Subsidiary is the surviving entity, (ii) such
acquisition is friendly and is done with the recommendation of the acquiree’s
board of directors or similar governing body and (iii) such acquisition
constitutes a Permitted Acquisition;

 

(b)         any Restricted Subsidiary may merge with a Loan Party or a
Wholly-Owned Restricted Subsidiary if (i) such Loan Party or such Wholly-Owned
Restricted Subsidiary, as the case may be, is the surviving entity of such
merger (provided that, if such merger involves (x) a Subsidiary Guarantor, the
surviving entity of such merger shall be a Subsidiary Guarantor and (y) any
Borrower, the surviving entity of such merger shall be the Borrower) and (ii)
immediately after giving effect to such merger, no Default shall have occurred
or be continuing;

 

(c)         PSP or any of its Subsidiaries may enter a Permitted Intercompany
Transaction;

 

(d)         any Restricted Subsidiary may merge or consolidate with any other
Person in order to effect an Investment permitted pursuant to Section 8.05
(other than Investments permitted pursuant to clause (f) of the definition of
“Permitted Investments”); provided that the continuing or surviving Person shall
be a Restricted Subsidiary (and, if such merger or consolidation involves a
Borrower, the continuing or surviving Person shall be such Borrower) and shall
have complied with the applicable provisions of Sections 7.12 and 7.14 and the
Collateral Documents;

 

(e)         any Immaterial Subsidiary may be liquidated or dissolved; and

 

114

 

 

(f)          PSP may effect the Arysta Sale.

 

For the avoidance of doubt, it is understood and agreed that at any time PDH may
merge with and/or into PSP or MacDermid (so long as PSP or MacDermid, as the
case may be, is the continuing or surviving Person in such merger) or another
Loan Party, as the case may be, and nothing herein shall be deemed to prohibit
or otherwise limit such merger.

 

8.04        Dispositions. Make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions (i) by any Borrower or any Restricted Subsidiary to
any Loan Party and (ii) by any Restricted Subsidiary that is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;

 

(d)         other Dispositions (i) for fair market value and for consideration
at least 75% of which is cash or Cash Equivalents; provided that such Cash
Equivalents shall mature within 180 days after the date of such Disposition,
(ii) the proceeds of which shall be reinvested into the business of the
Borrowers and the Restricted Subsidiaries, including through a Permitted
Investment or Permitted Acquisition, within the Reinvestment Period or applied
in accordance with Section 2.05 if and to the extent required thereby and (iii)
so long as the Loan Parties are in Pro Forma Compliance;

 

(e)          the dissolution of any Restricted Subsidiary that (i) is not a Loan
Party and (ii) is not material to the business of the Borrowers and the
Restricted Subsidiaries, taken as a whole;

 

(f)           Dispositions set forth on Schedule 8.04;

 

(g)          other Dispositions in an aggregate amount not to exceed $25,000,000
during any fiscal year;

 

(h)          any issuance or sale of Equity Interests in, or sale of
Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(i)           Mergers and consolidations permitted by Section 8.03;

 

(j)           the lease or sublease of Real Property not constituting
Indebtedness and not constituting a sale and leaseback transaction;

 

(k)          assignments, licenses, sublicenses, leases and subleases of
intellectual property in the ordinary course of business, which do not interfere
in any material respect with the business of any Borrower or any of its
Restricted Subsidiaries;

 

(l)           Dispositions in connection with Factoring Agreements and/or
Receivables Facilities permitted by Section 8.02;

 

(m)         Dispositions of cash and cash equivalents in the ordinary course of
business;

 

(n)          the granting of Liens permitted pursuant to Section 8.01;

 

115

 

 

(o)          Dispositions constituting the Arysta Sale;

 

(p)          terminations or unwinds of derivative transactions; and

 

(q)          Dispositions constituting Restricted Payments permitted by Section
8.05 and Dispositions constituting Permitted Investments.

 

8.05        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, any Loan Party may repurchase its Equity
Interests owned by employees of such Loan Party (or held by any Plans maintained
by the foregoing) or make payments to employees of PSP or any of its Restricted
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or other Plans or in
connection with the death or disability of such employees in an aggregate amount
not to exceed $10,000,000 in any fiscal year (excluding any net repurchases or
payments over issuances of such Equity Interests in such fiscal year to such
employees) plus (x) the amount of net proceeds of any key-man life insurance
policies received during such fiscal year and (y) the amount of any cash bonuses
otherwise payable to members of management, directors or consultants that are
foregoing in return for the receipt of Equity Interests (the “Distribution
Amount”); provided, that the amount of permitted distributions pursuant to this
Section 8.05(a) shall be increased by (A) the unused Distribution Amount for the
immediately preceding fiscal year less (B) an amount equal to the unused
Distribution Amount carried forward to such preceding fiscal year;

 

(b)          the redemption, retirement or defeasance of any Indebtedness PSP or
any Restricted Subsidiaries with the Net Cash Proceeds from an incurrence of
Permitted Refinancing Indebtedness;

 

(c)          the payment of any dividend or distribution by a Restricted
Subsidiary to the holders of its Equity Interests on a pro rata basis;

 

(d)          so long as no Event of Default shall have occurred and be
continuing or would result therefrom, dividends or distributions by PSP at the
times due and in an amount necessary to make payments in accordance with and to
the extent permitted by Section 8.07(f);

 

(e)          dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of any Borrower;

 

(f)          so long as no Event of Default or Default shall have occurred and
be continuing or would result therefrom, PDH. may repurchase its Equity
Interests owned by Tartan Holdings, LLC, or PSP and a Loan Party may purchase
such Equity Interests of PDH, in each case, ultimately in exchange for Equity
Interests of PSP;

 

(g)          in addition to the foregoing and following Restricted Payments, any
Loan Party may make additional Restricted Payments to any other Loan Party;

 

(h)          repurchases of Equity Securities deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units if such Equity Securities represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting shall
be permitted;

 

116

 

 

(i)          [reserved];

 

(j)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Restricted Payments in an aggregate
amount at any time outstanding not to exceed the greater of (x) $185,000,000 and
(y) 40% of Consolidated EBITDA as of the last day of the last Test Period for
which financial statements have been delivered pursuant to Section 7.01 at any
time outstanding;

 

(k)         so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an aggregate amount
not to exceed an amount (which shall not be less than zero) equal to the
portion, if any, of the Available Amount on the date of such election that the
Borrowers elect to apply to this Section 8.05(k), which election shall be
specified in a written notice of a Responsible Officer of PSP calculating in
reasonable detail the amount of Available Amount immediately prior to such
election and the amount thereof elected to be so applied;

 

(l)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances, or other satisfactions prior to the scheduled maturity thereof with
respect to the Indebtedness permitted to be secured under Section 8.01(h) in an
aggregate amount not to exceed $100,000,000;

 

(m)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments by the Borrowers or
any Restricted Subsidiary to the holders of its Equity Interests in an aggregate
amount per annum not to exceed 5.0% of Market Capitalization;

 

(n)         additional Restricted Payments if, after giving effect thereto, the
Total Net Leverage Ratio is less than or equal to 3.50 to 1.00 on a Pro Forma
Basis; provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(o)         to pay customary salary, bonus, severance and other benefits payable
to current or former directors, officers, members of management, managers,
employees or consultants of any parent company (or any immediate family member
of any of the foregoing) to the extent such salary, bonuses, severance and other
benefits are attributable and reasonably allocated to the operations of PSP
and/or the Restricted Subsidiaries, in each case, so long as such parent company
applies the amount of any such Restricted Payment for such purpose;

 

(p)         to tender, redeem and/or make an asset sale offer with respect to
the remainder of the 2022 Senior Notes and the 2023 Senior Notes; and

 

(q)         any payments in connection with the Arysta Sale, including, but not
limited to, any Purchase Price Adjustment, as defined in the Arysta Sale
Agreement.

 

Further, for purposes of determining compliance with this Section 8.05, (A)
Restricted Payments need not be permitted solely by reference to one category of
permitted Restricted Payments (or any portion thereof) described in this Section
8.05 above or Permitted Investments described in the definition thereof but may
be permitted in part under any combination thereof and (B) in the event that a
Restricted Payment (or any portion thereof) or Permitted Investment meets the
criteria of one or more of the categories of permitted Restricted Payments (or
any portion thereof) described in this Section 8.05 above or Permitted
Investment, the Borrowers may, in their sole discretion, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Restricted Payment (or any portion thereof) in any manner that complies
with this Section 8.05 or falls within the definition of a Permitted Investment
and will be entitled to only include the amount and type of such Restricted
Payment (or any portion thereof) in one of the above clauses (or any portion
thereof) or within the definition of Permitted Investment (or any portion
thereof) and such Restricted Payment (or any portion thereof) or Permitted
Investment shall be treated as having been incurred or existing pursuant to only
such clause or clauses (or any portion thereof) without giving pro forma effect
to such item (or portion thereof) when calculating the amount of the Restricted
Payment that may be incurred pursuant to any other clause.

 

117

 

 

8.06        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and Restricted Subsidiaries on the Closing Date or any business
substantially related or incidental thereto or reasonably ancillary or
complementary thereto, including, but not limited to, any line of business in
the specialty chemicals market.

 

8.07        Transactions with Affiliates. Enter into any transaction of any kind
involving aggregate consideration in excess of $5,000,000 with any Affiliate of
any Borrower, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to such Borrower or such
Restricted Subsidiaries as would be obtainable by such Borrower or such
Restricted Subsidiaries at such time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:

 

(a)          participation by any Borrower or any Restricted Subsidiary in, or
effecting any transaction in connection with, any joint enterprise or other
joint arrangement with any Affiliate if such Borrower or such Restricted
Subsidiary, as applicable, participates in the ordinary course of its business
and on a basis no less advantageous than the basis on which such Affiliate
participates;

 

(b)          loans and other transactions among the Loan Parties to the extent
permitted by this Article VIII;

 

(c)          any payment from any Restricted Subsidiary to any Borrower;

 

(d)          intercompany Indebtedness permitted under Section 8.02, Restricted
Payments permitted under Section 8.05 and Permitted Investments;

 

(e)          compensation arrangements with directors and employees entered into
in the ordinary course of business;

 

(f)          fees may be paid (and expenses may be reimbursed) pursuant to and
in accordance with the Advisory Agreement as such agreement is in effect on the
Closing Date, as amended; or

 

(g)         issuance of Equity Interests (other than Disqualified Stock) of PSP;

 

(h)         customary agreements, covenants and restrictions contained in
agreements relating to the sale of assets or Equity Interests of Subsidiaries of
the Borrowers;

 

(i)          transactions between a Borrower or any of the Restricted
Subsidiaries and any person, a director of which is also a director of a
Borrower or any direct or indirect parent company of a Borrower; provided,
however, that (A) such director abstains from voting as a director of such
Borrower or such direct or indirect parent company, as the case may be, on any
matter involving such other person and (B) such person is not an Affiliate of a
Borrower for any reason other than such director’s acting in such capacity;

 

118

 

 

(j)          transactions for the purchase or sale of goods, equipment,
products, parts and services entered into in the ordinary course of business;

 

(k)         transactions pursuant to any Factoring Agreements permitted under
Section 8.02;

 

(l)          sales of accounts receivable, or participations therein, in
connection with any Receivables Facility permitted under Section 8.02; or

 

(m)        so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, fees may be paid (and expenses may be
reimbursed) pursuant to and in accordance with the Advisory Agreement as such
agreement is in effect on the Closing Date.

 

8.08        Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, the 2022/2023
Senior Notes Indenture, the 2025 Senior Note Indenture or any Permitted
Refinancing Indebtedness incurred to refinance any such Indebtedness) that
limits the ability (i) except as permitted under Section 8.01 or the
documentation governing any Credit Agreement Refinancing Indebtedness, of any
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations or any
refinancing thereof or (ii) of any Borrower or any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances, in each case, to any Borrower or any
Restricted Subsidiary or to Guarantee Indebtedness of any Borrower or any
Restricted Subsidiary; provided that the foregoing restrictions in this Section
8.08 shall not apply to:

 

(a)          customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or Unrestricted Subsidiary
pending such sale; provided that such restrictions and conditions apply only to
the Restricted Subsidiary or Unrestricted Subsidiary (or any Equity Interests
therein) that is to be sold and such sale is permitted hereunder;

 

(b)          customary restrictions and conditions contained in any trading,
netting, operating, construction, service, supply, purchase, sale or other
agreement to which the Borrowers or any Restricted Subsidiaries are a party and
was entered into in the ordinary course of business; provided that such
agreement prohibits the encumbrance of solely the property or assets of such
Borrower or such Restricted Subsidiary that are the subject to such agreement;

 

(c)          Contractual Obligations which impose (x) restrictions described in
clause (i) above, but only to the extent that such restrictions do not
materially adversely affect the value of the Collateral granted to secure the
Obligations or (y) restrictions described in clause (ii) above, but only to the
extent that such restrictions do not materially adversely affect the
consolidated cash position of the Loan Parties;

 

(d)          any agreement or other instrument (including an instrument
governing Indebtedness) of a Person acquired by any Borrower or any Restricted
Subsidiary in existence at the time of such acquisition or at the time it merges
with or into any Borrower or any Restricted Subsidiary or assumed in connection
with the acquisition of assets from such Person (but, in any such case, not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired or the property or assets so assumed;

 

(e)          any restrictions created in connection with any Factoring Agreement
or Receivables Facility incurred pursuant to Section 8.02 that, in the good
faith determination of PSP are necessary or advisable to effect the transactions
contemplated under such Factoring Agreement or Receivables Facility;

 

119

 

 

(f)          any contractual encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the agreements referred to in
Section 8.08(d); provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrowers, not materially more restrictive
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing;

 

(g)          customary restrictions on leases, subleases, licenses or
sublicenses or sales otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto;

 

(h)          customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

 

(i)          customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(j)          restrictions on cash or other deposits under contracts entered into
in the ordinary course of business;

 

(k)         Contractual Obligations which arise under applicable laws or any
applicable rule, regulation or order;

 

(l)          any agreement or instrument governing Equity Interests of any
Person that is acquired;

 

(m)        restrictions and conditions on any Restricted Subsidiary organized in
jurisdictions where such restrictions are customary, including the People’s
Republic of China, or any state or other political subdivision thereof; or

 

(n)         any provisions in the 2022/23 Senior Note Indenture, 2025 Senior
Note Indenture and any indentures similar thereto in connection with
Indebtedness permitted hereunder, and any Contractual Obligations relating
thereto.

 

8.09        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

 

8.10        Financial Covenant. (a) Solely in respect of the Revolving Credit
Facility, permit the First Lien Net Leverage Ratio as of the last day of any
such fiscal quarter of PSP to exceed 5.00 to 1.00 provided that, notwithstanding
the foregoing, the financial covenant set forth in this Section 8.10 shall be
tested as of the last day of any such fiscal quarter only in the event that, on
the last day of such fiscal quarter, the Total Outstandings (excluding Letters
of Credit which have been Cash Collateralized in accordance with this Agreement)
is greater than 30.0% of the Total Revolving Credit Commitments (such
occurrence, a “Triggering Event”).

 

120

 

 

(b)          Right to Cure. Notwithstanding anything to the contrary contained
in Section 9.01 or 9.02, in the event that the Borrowers fail to comply with the
requirements of the financial covenant set forth in Section 8.10(a) at any time
when PSP is required to comply with such financial covenant, pursuant to the
terms thereof, then (A) until the expiration of the tenth Business Day
subsequent to the date the relevant financial statements are required to be
delivered pursuant to Section 7.01 (a) or (b) (the last day of such period being
the “Anticipated Cure Deadline”), PSP shall have the right to issue or obtain a
contribution to its equity (which shall be in the form of common equity or
otherwise in a form reasonably acceptable to the Administrative Agent) for cash
(the “Cure Right”), and upon the receipt by PSP of such cash (the “Cure
Amount”), pursuant to the exercise PSP of such Cure Right, the calculation of
Consolidated EBITDA as used in the financial covenant set forth in
Section 8.10(a) shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)          Consolidated EBITDA shall be increased, solely for the purpose of
measuring the financial covenant set forth in Section 8.10(a) and not for any
other purpose under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs (including the
determination of the Available Amount) or determining the Applicable Rate), by
an amount equal to the Cure Amount; provided that (1) the receipt by PSP of the
Cure Amount pursuant to the Cure Right shall be deemed to have no other effect
whatsoever under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs or determining the
Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness (including as
unrestricted cash or Cash Equivalents of the Borrowers and the Restricted
Subsidiaries) on a Pro Forma Basis for the applicable fiscal quarter for which
such Cure Amount was contributed for purposes of calculating the financial
covenant set forth in Section 8.10(a);

 

(ii)         If, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of the financial
covenant set forth in Section 8.10(a), the Borrowers shall be deemed to have
satisfied the requirements of the financial covenant set forth in
Section 8.10(a) as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the financial covenant set forth in Section
8.10(a) that had occurred shall be deemed cured for the purposes of this
Agreement; and

 

(iii)        (B) upon receipt by the Administrative Agent of written notice, on
or prior to the Anticipated Cure Deadline, that the Borrowers intend to exercise
the Cure Right in respect of a fiscal quarter, the Lenders shall not be
permitted to accelerate Loans held by them or to exercise remedies against the
Collateral on the basis of a failure to comply with the requirements of the
financial covenant set forth in Section 8.10(a), unless such failure is not
cured pursuant to the exercise of the Cure Right on or prior to the Anticipated
Cure Deadline. For the avoidance of doubt, the Borrower shall not be able to
obtain any Credit Extension hereunder until receipt by the Administrative Agent
of the Cure Amount.

 

Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal-quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there can be no more than five
fiscal quarters in respect of which the Cure Right is exercised during the term
of this Agreement and (iii) for purposes of this Section 8.10(b), the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenant set forth in
Section 8.10(a).

 

8.11        Amendments of Organization Documents and Certain Other Agreements.
Amend, modify or otherwise alter (a) any of its Organization Documents in any
manner that would conflict with its obligations under the Loan Documents or (b)
the instrument or agreement governing any Indebtedness that is subordinated to
the Obligations if such amendment, modification or alteration is in violation of
the Customary Intercreditor Agreement entered into with respect thereto.

 

121

 

 

8.12        Accounting Changes. Make any (a) significant change in a manner
adverse to the Lenders in accounting policies or reporting practices, except as
permitted or required by generally accepted accounting principles, or (b) change
its fiscal year.

 

8.13        Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (A) (i) the sale of such property is
permitted by Section 8.04 and (ii) any capital lease obligations or Liens
arising in connection therewith are permitted by Sections 8.02 and 8.01,
respectively or (B) in respect of property acquired after the Closing Date, such
transaction (a “Permitted Sale Leaseback Transaction”) is consummated within 365
days of such acquisition of property.

 

8.14        No Other “Designated Senior Indebtedness”. No Borrower shall
designate, nor permit the designation of, any Indebtedness (other than under
this Agreement or the other Loan Documents) as “Designated Senior Indebtedness”
or any other similar term for the purpose of the definition of the same or the
subordination provisions contained in the documentation for all Indebtedness
that is subordinated in right of payment to the Obligations (if applicable) or
any Permitted Refinancing Indebtedness in respect thereof.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any Commitment Fee or other fee due hereunder
or (iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)          Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of (i) Section 7.01 or 7.03(a), if
such failure continues for three Business Days or (ii) Section 7.05, 7.11, 7.17,
or Article VIII; provided that, any Event of Default under Section 8.10 shall
not constitute an Event of Default with respect to any Term Loan Facility until
the earlier of (x) the date that is 30 days after the date such Event of Default
arises with respect to the Revolving Credit Facility and (y) the date on which
the Administrative Agent or the Revolving Credit Lenders exercise any remedies
with respect to the Revolving Credit Facility in accordance with Section 9.02;
provided, further, that any Event of Default under Section 8.10 may be waived,
amended or otherwise modified from time to time pursuant to clause (i) of
Section 11.01; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 9.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days of the earlier of (i) a Responsible Officer of any
Loan Party has knowledge of such failure or (ii) receipt by PSP of notice from
the Administrative Agent or the Required Lenders of such default; or

 

122

 

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading, in each case
in any material respect, when made or deemed made; or

 

(e)          Cross-Default. (i) Any Loan Party or any Significant Subsidiary (or
any group of Restricted Subsidiaries that, when taken together, would constitute
a Significant Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any Significant
Subsidiary (or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 60 days, or an order
for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Significant Subsidiary (or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the material property of any Loan
Party or any Significant Subsidiary and is not released, vacated or fully bonded
within 30 days after its issue or levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Restricted Subsidiary (i) a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Borrower and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

123

 



 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or (ii) any Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)         Change of Control. There occurs any Change of Control; or

 

(l)          Collateral Documents. Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority lien on and security interest in the
Collateral purported to be covered thereby (subject to Liens expressly permitted
under the Loan Documents) (other than by reason of the failure of the Collateral
Agent to retain possession of Collateral physically delivered to it (other than
due to any act or failure to act by PSP or any of its Subsidiaries)) or the
failure of the Collateral Agent to timely file Uniform Commercial Code financing
statements or continuation statements or other perfection filings (other than
due to any act or failure to act by PSP or any of its Subsidiaries) and is not,
upon the written request of an Agent, promptly corrected.

 

9.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, and at the request of the Required
Lenders, shall take any or all of the following actions (it being understood
that during any period during which an Event of Default under Section 8.10
exists solely with respect to the Revolving Credit Facility, the Administrative
Agent may, and at the request of the Majority Facility Lenders in respect of the
Revolving Credit Facility, shall take any of the actions described below solely
as they relate to the Revolving Credit Facility): 

 

(a)         declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;

 

(c)         require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to 103% the then Outstanding Amount thereof); and

 

124

 

 

(d)         exercise, on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an event with respect to any
Borrower described in Section 9.01(f), the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case,
without further act of the Administrative Agent or any Lender.

 

9.03        Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order: 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to each Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to (a) payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, and (b) periodic payments
due under any Secured Hedge Agreement, ratably among the Lenders and the Hedge
Banks, respectively, in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, not otherwise paid pursuant
to clause Third, due under any Secured Hedge Agreement, (c) payments of amounts
due under any Secured Treasury Management Agreement, ratably among the Lenders,
the L/C Issuers, Hedge Banks and the Lender Counterparties in proportion to the
respective amounts described in this clause Fourth payable to or held by them
and (d) to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 103% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

125

 

 

ARTICLE X
THE AGENTS AND THE ARRANGERS

 

10.01      Appointment and Authority. 

 

(a)         Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Barclays Bank PLC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and no Loan Party shall have rights as a third party beneficiary of
any of such provisions.

 

(b)         Each of the Lenders (in its capacities as a Lender and potential
Hedge Bank) and the L/C Issuers hereby irrevocably appoints Barclays Bank PLC to
act on its behalf as the Collateral Agent (for purposes of this Article X, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and hereby authorizes the Collateral Agent to acquire,
hold and enforce any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agents and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 10.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02      Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent. 

 

10.03      Rights as a Lender. The Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with PSP or any of its
Subsidiaries or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. 

 

10.04      Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent: 

126

 

 

(a)         shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the such Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

 

(c)         shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

 

Each Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default is given to such Agent by any Borrower, any Lender or any L/C Issuer.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

10.05      Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, an Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for PSP or any of its
Restricted Subsidiaries), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 

 

127

 

 

10.06      Non-Reliance on Agents and Other Lenders. Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents,
the Syndication Agent, the Arrangers or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agents, the Syndication Agent, the
Arrangers or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. 

 

10.07      Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such retiring
Agent may on behalf of the Lenders and the L/C Issuers, appoint a successor
Agent meeting the qualifications set forth above; provided that if such Agent
shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and, subject to the last sentence of
this Section 10.07, (a) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and L/C Issuer directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section 10.07. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.07). The fees payable
by the Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 11.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. In addition,
notwithstanding the effectiveness of a resignation by the Administrative Agent
hereunder, (a) the retiring Administrative Agent may, in its sole discretion,
continue to provide the services of the Administrative Agent solely with respect
to administering, collecting and delivering any payments of principal, interest,
fees, premium or other amounts in respect of the Loans and maintaining the books
and records relating thereto (such Administrative Agent acting in such capacity,
the “Paying Agent”), (b) the term “Administrative Agent” when used in connection
with any such functions shall be deemed to mean such retiring Administrative
Agent in its capacity as the Paying Agent and (c) such retiring Administrative
Agent shall, in its capacity as the Paying Agent, continue to be vested with and
enjoy all of the rights and benefits of an Administrative Agent hereunder. 

 

10.08      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise: 

128

 

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j) and 2.09) allowed in such judicial proceeding;
and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

10.09      Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Collateral Agent, at its option and in its
discretion, 

 

(a)         to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Total
Revolving Credit Commitments and payment in full of all Obligations (other than
(x) contingent indemnification obligations not yet accrued and payable and
obligations in respect of Secured Treasury Management Agreements and (y)
Obligations under Secured Hedge Agreements; provided that the net termination
liability under or in respect of, and other amounts due and payable under, each
Secured Hedge Agreement at such time shall have been paid or secured in the
manner provided in such Secured Hedge Agreement or by a collateral arrangement
reasonably satisfactory to the relevant Hedge Bank in its sole discretion) and
the expiration or termination of all Letters of Credit, (ii) that is Disposed or
to be Disposed of as part of or in connection with any transaction permitted
hereunder or under any other Loan Document or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders; and

 

(b)         to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary or otherwise
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.09. In each case as
specified in this Section 10.09, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.09.

 

129

 

 

10.10      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or a L/C Issuer hereunder. 

 

10.11      Certain ERISA Matters. 

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent (in its sole discretion) and such
Lender.

 

(b)          In addition, unless either (1) Section 10.11(a)(i) is true with
respect to a Lender or (2) a Lender has provided another representation,
warranty and covenant in accordance with Section 10.11(a)(iv), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

130

 

 

ARTICLE XI
MISCELLANEOUS

 

11.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and PSP or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent
shall: 

 

(a)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(b)         postpone any date scheduled for any payment of principal or interest
under Sections 2.07 or 2.08, or any date fixed in writing by the Administrative
Agent for the payment of fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

 

(c)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;

 

(d)         amend or modify the pro rata requirements of Section 3.07, change
the provision in Section 11.06(a)(i), change any provision of this Section 11.01
or the definitions of “Required Lenders” or “Majority Facility Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(e)         change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class;

 

(f)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(g)         release any Borrower or all or substantially all of the Subsidiary
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender;

 

(h)         impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder with respect to any Facility
without the written consent of the Majority Facility Lenders then in effect in
respect of such Facility. For purposes of this clause, the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
shall be deemed to be held by such Lender;

 

131

 

 

(i)          amend, waive or otherwise modify any of the terms and provisions
(and related definitions) of Section 8.10 (even if the effect of such amendment
would be to reduce the rate of interest on any Loan or L/C Borrowing or to
reduce any fee payable hereunder) or any of the terms and provisions of the
proviso set forth in Section 9.01(b), without the written consent of the
Majority Facility Lenders in respect of the Revolving Credit Facility, and,
notwithstanding anything else in this Agreement to the contrary, any such
amendment, waiver or other modification shall be effective for all purposes of
this Agreement with the written consent of only the Majority Facility Lenders in
respect of the Revolving Credit Facility (or the Administrative Agent with the
prior written consent thereof), on the one hand, and PSP, on the other hand;

 

(j)          modify the protections afforded to an SPC pursuant to the
provisions of Section 11.06(b)(vii) without the written consent of such SPC; or

 

(k)         amend, modify or waive (i) any Loan Document so as to alter the
ratable treatment of Obligations under Secured Hedge Agreements or (ii) the
definition of “Hedge Bank,” “Secured Hedge Agreement,” or “Obligations,” in each
case in a manner that by its terms adversely affects the rights in respect of
Hedge Banks differently from the rights of Lenders generally without the prior
written consent of Hedge Banks holding a majority in interest of the Obligations
in respect of Secured Hedge Agreements then outstanding,

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Notwithstanding anything to the contrary herein, if the Administrative Agent and
the Borrowers have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature, in each case, in any provision of any Loan Document, the
Borrowers and the Administrative Agent shall be permitted to effect amendments
to this Agreement or any other Loan Document, as applicable, solely to address
such matter and such amendment shall become effective without the consent of any
other party to this Agreement so long as, in each case, the Lenders shall have
received at least 10 Business Days' prior written notice thereof and the
Administrative Agent shall not have received, within 10 Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

132

 

 

If, in connection with any proposed change, waiver, discharge or termination of
or to any of the provisions of this Agreement and/or any other Loan Document as
contemplated by Section 11.01, the consent of each Lender, each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender , a
“Non-Consenting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 11.06 (with the assignment fee and any other costs and expenses to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender; provided, further, that the applicable assignee
shall have agreed to the applicable change, waiver, discharge or termination of
this Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans, commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at their option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) prepay the Loans
and, if applicable, terminate the commitments of such Non-Consenting Lender, in
whole or in part, without premium or penalty. In connection with any such
replacement under this Section 11.01, if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (b)
the date as of which all obligations of the Borrowers owing to the
Non-Consenting Lender relating to the Loans, commitments and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrowers shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender.

 

11.02      Notices and Other Communications; Facsimile Copies. 

 

(a)          Notices Generally. Except as provided in Section 11.02(b), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

(i)          if to the Borrowers, the Agents or the L/C Issuers, to the address,
telecopier number or electronic mail address specified for such Person on
Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, telecopier number or
electronic mail address specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.02(b) below shall be effective as provided in such
Section 11.02(b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

133

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer,
any Arranger, the Syndication Agent or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Issuer, any Arranger, the Syndication Agent or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Borrowers, the Agents and the
L/C Issuers may change its address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Agents, and the
L/C Issuers. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)          Reliance by Agents, L/C Issuers and Lenders. The Agents, the L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Agents, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

134

 

 

 

 

11.03      No Waiver; Cumulative Remedies. No failure by any Lender or the
Agents to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. 

 

11.04      Expenses; Indemnity; Damage Waiver. 

 

(a)          Costs and Expenses. The Loan Parties shall (i) reimburse from time
to time, upon presentation of a reasonably detailed statement all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Syndication Agent,
the Arrangers, each Lender, each L/C Issuer and their respective Affiliates
(including the fees and expenses, to one primary counsel and, if reasonably
necessary, to one local counsel in each appropriate jurisdiction and one special
counsel and, solely in the case of an actual or perceived conflict of interest,
one or more additional counsel for each affected group), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) reimburse from time to time, upon presentation
of a reasonably detailed statement, all reasonable and documented out-of-pocket
expenses incurred by the Agents, the Syndication Agent, the Arrangers, any L/C
Issuer, any Lender (including the reasonable fees and expenses to one primary
counsel and, if reasonably necessary, to one local counsel in each appropriate
jurisdiction and one special counsel and, solely in the case of an actual or
perceived conflict of interest, one or more additional counsel for each affected
group), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.04, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)          Indemnification by the Borrowers. The Borrowers shall indemnify the
Agents (and any sub-agent thereof), the Syndication Agent, the Arrangers, each
Lender, each L/C Issuer and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Borrower or any of its Restricted Subsidiaries, or any other
Environmental Claim or Environmental Liability related in any way to any
Borrower or any Restricted Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any of such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

135

 

 

(c)          Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under Section 11.04(a) or
Section 11.04(b) to be paid to the Agents (or any sub-agent thereof), the
Syndication Agent, the Arrangers, the L/C Issuers or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the Syndication Agent, the Arrangers, the L/C Issuers or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agents (or any such sub-agent), the
Syndication Agent, the Arrangers or the L/C Issuers in their capacity as such,
or against any Related Party of any of the foregoing acting for the Agents (or
any such sub-agent), the Syndication Agent, the Arrangers or the L/C Issuers in
connection with such capacity. The obligations of the Lenders under this Section
11.04(c) are subject to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and the Borrowers
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in Section
11.04(b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section 11.04 shall be payable
not later than 20 Business Days after written demand therefor.

 

(f)           Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender, the termination of the Total Revolving Credit Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Agents or any Lender, or the Agents or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agents or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand their applicable share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. 

 

136

 

 

11.06      Successors and Assigns. 

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent, each
L/C Issuer and each Lender (and any attempted assignment without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer any
of its rights or obligations hereunder, except (A) to an assignee in accordance
with the provisions of Section 11.06(b) or Section 11.06(i), (B) by way of
participation in accordance with the provisions of Section 11.06(d), or (C) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.06(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)           Minimum Amounts.

 

(A)         no minimum amount need be assigned in the case of (x) an assignment
of the entire remaining amount of the assigning Lender’s Commitment under any
Facility and the Loans at the time owing to it under such Facility and (y) an
assignment by a Lender to any other Lenders, Affiliates and Approved Funds; and

 

(B)         in any case not described in Section 11.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than, in the case of any Facility, $1,000,000, in the case of any
assignment under such Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, PSP otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
with respect to any Lender and concurrent assignments from members of an
Assignee Group with respect to any Lender to a single Eligible Assignee (or to
an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis. If any such assignment shall be of the
assigning Lender’s Revolving Credit Outstandings and Revolving Credit
Commitments, such assignment shall cover the same percentage of such Lender’s
Revolving Credit Outstandings and Revolving Credit Commitment;

 



137

 

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:

 

(A)         the consent of PSP (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) such assignment is during
the primary syndication of the Loans and Commitments to Persons identified by
the Administrative Agent to PSP on or prior to the Closing Date; provided, that
if PSP has not given the Administrative Agent written notice of its objection to
such assignment within ten (10) Business Days after written notice to PSP, PSP
shall be deemed to have consented to such assignment;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)         the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
(such Assignment and Assumption to be delivered via an electronic settlement
system reasonably acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually)), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Approved Funds by a single Lender and no fee
shall be payable for assignments among related funds or among any Lender and any
of its Affiliates. The assignee, if it shall not be a Lender immediately prior
to the assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and applicable tax forms. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.06(c), from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the applicable Borrower (at its sole expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d);

 

138

 

 

(v)         No such assignment shall be made to the Borrower or any of its
Affiliates or Restricted Subsidiaries, except as set forth in Section 11.06(i);

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person;

 

(vii)       SPC. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
11.06(b)(vii), any SPC may (i) with notice to, but without the prior written
consent of, PSP and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by PSP and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC;

 

(viii)      No Assignment to Defaulting Lender. No such assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender; and

 

(ix)         In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of PSP and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each L/C Issuer, each other
Lender hereunder (and interest accrued thereon) and the Borrowers, and (y)
acquire (and fund as appropriate) its full pro rata share of all outstanding
Term Loans and/or Revolving Credit Commitments, as applicable, and all
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

139

 

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, PSP and each L/C Issuer to such
assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) promptly record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this Section 11.06(c). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Lender (with
respect to any entry relating to such Lender’s Commitment or Loans) and any L/C
Issuer, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or any Borrower or any of its Affiliates
or Restricted Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(b),
(c), (d), (f) or (g) that affects such Participant. Subject to Section 11.06(e),
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Proposed Section
1.163-5(b) of the United States Treasury Regulations (or any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

140

 

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with PSP’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless PSP is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the applicable,
to comply with Section 11.14(a) as though it were a Lender.

 

(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

(h)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(i)           Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to PSP or any of its
Subsidiaries, but only if:

 

(i)          (A) such assignment is made pursuant to a Dutch Auction open to all
Lenders holding Term Loans of the specified Tranche on a pro rata basis or (B)
such assignment is made as an open market purchase;

 

(ii)         no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

(iii)        any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by PSP or any of its
Subsidiaries; and

 

141

 

 

(iv)        PSP and its Subsidiaries do not use the proceeds of any Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or extended pursuant to Section 2.16) to acquire such
Term Loans.

 

11.07      Confidentiality. Each Agent, each Lender and each L/C Issuer agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors (including accountants, legal counsel and other advisors) and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement, any suit, any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the obligations of the Loan Parties; (g) with
the consent of the Borrowers; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(ii) becomes available to each Agent, any Lender, any L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrowers; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, each Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to each Agent and the Lenders in connection with the
administration, settlement and management of this Agreement, the other Loan
Documents, the Commitments, and the Credit Extensions. “Information” means all
information received from any Loan Party or any Restricted Subsidiary relating
to any Loan Party or any Restricted Subsidiary or their respective businesses,
other than any such information that is available to any Agent, any Lender or
any L/C Issuer on a non-confidential basis prior to disclosure by any Loan Party
or any Restricted Subsidiary, provided that, in the case of information received
from any Loan Party or any Restricted Subsidiary after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 

 

Each Agent, each Lender and each L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
any of its Subsidiaries, (b) it has developed compliance procedures regarding
the use of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including federal and
state securities Laws.

 

142

 

 

11.08      Setoff. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default and the making of the request or the granting of the consent specified
by Section 9.02 to authorize the Administrative Agent to declare the Loans due
and payable pursuant to the provisions of Section 9.02, each Lender and each of
their respective Affiliates is authorized at any time and from time to time,
without prior notice to any Loan Party, any such notice being waived by each
Loan Party to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have. 

 

11.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. 

 

11.10      Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. To the
extent permitted under applicable law, delivery by telecopier or e-mail of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier. 

 

11.11      Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. 

 

11.12      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding. 

 

143

 

 

11.13      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

 

11.14     Tax Forms. (a) (i) Each Lender with respect to a Loan or Commitment
extended to a US Borrower, if such Lender is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall, to
the extent it is legally able to do so, deliver to the Administrative Agent and
the Borrowers, prior to receipt of any payment subject to withholding under the
Code (or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or IRS Form W-8BEN-E or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, withholding tax on payments to be made to such Foreign Lender
by the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement) or such other applicable evidence satisfactory to
the Borrowers and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, U.S. withholding tax (including, in the
case of a Foreign Lender claiming any exemption pursuant to Section 881(c) of
the Code, a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to any Borrower described in
Section 881(c)(3)(C) of the Code) (each a “Tax Compliance Certificate”). 

 

(ii)         Each Foreign Lender with respect to a Loan or Commitment extended
to a US Borrower, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall, to the extent that it is legally able to
do so, deliver to the Administrative Agent and the Borrowers on the date when
such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent and the Borrowers (in
the reasonable exercise of their discretion), (A) two duly signed completed
copies of the forms or statements required to be provided by such Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account that is not subject to
U.S. withholding tax, and (B) two duly signed completed copies of IRS Form
W-8IMY (or any successor thereto), together with IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, Tax Compliance Certificates and/or any other
certificate or statement of exemption from each beneficial owner required under
the Code, as applicable.

 

(b)          Each Lender with respect to a Loan or Commitment extended to a US
Borrower that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9 or otherwise establish an exemption from
United States back-up withholding tax.

 

144

 

 

(c)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 11.14(c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(d)          To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of this
Section 11.14(d), each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof (but
only to the extent that the Loan Party has not already indemnified the
Administrative Agent for any Non-Excluded Taxes pursuant to Section 3.01 and
without limiting the obligation of the Loan Party to do so) within 10 days after
demand therefor, any and all taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 11.14(d). The agreements
in this Section 11.14(d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Total Revolving Credit Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

 

(e)          Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Administrative Agent
and the Borrowers in writing of its legal inability to do so.

 

11.15     Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrowers shall have the right to replace a Lender as a party
to this Agreement, the Borrowers may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign all
of its interests, rights and obligations (or if any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Borrowers that requires the consent of a percentage of the Lenders other
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification), with
the assignment fee to be paid by the Borrowers in such instance, pursuant to
Section 11.06(b) to one or more other Lenders or Eligible Assignees procured by
the Borrowers; provided, however, that if the Borrowers elect to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The Borrowers shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05 or 2.05(a)(iv), as applicable), (y) provide appropriate assurances
and indemnities (which may include letters of credit) to each L/C Issuer as it
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 11.15. 

 

145

 

 

11.16      Governing Law. (a) THIS AGREEMENT and any other loan document AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
any other loan document (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS). 

 

(b)          EACH LOAN PARTY HEREBY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH PARTY HERETO IRREVOCABLY WAIVES (I) ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO AND (II) THEIR RIGHTS TO ANY OTHER JURISDICTION THAT
MAY APPLY BY VIRTUE OF THEIR PRESENT OR ANY OTHER FUTURE DOMICILE OR FOR ANY
OTHER REASON. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

(c)          EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW
YORK, NEW YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK,
NEW YORK AS IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND AGENT IN NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS
PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH
LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH LOAN
PARTY AT ITS ADDRESS SET FORTH ON SCHEDULE 11.02, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWERS IN ANY OTHER
JURISDICTION.

 

146

 

 

11.17      Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the parties hereto and thereafter shall be binding
upon and inure to the benefit of each of the parties hereto and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Administrative Agent, the L/C Issuers and the Lenders. 

 

11.18      Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

 

11.19      USA PATRIOT Act Notice. The Administrative Agent (for itself and not
on behalf of any Lender) and each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)) (the “Patriot Act”) and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow the Administrative
Agent or such Lender, as applicable, to identify each Loan Party in accordance
with the Patriot Act and the Beneficial Ownership Regulation. 

 

11.20      Waiver of Notice of Termination. Those Lenders party hereto which are
also party to the Existing Credit Agreement hereby waive any prior notice
requirement under the Existing Credit Agreement with respect to the termination
of commitments thereunder and the making of any prepayments thereunder. 

 

11.21      Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement. 

 

147

 

 

11.22      Joint and Several Obligations. Each Borrower is accepting joint and
several liability hereunder and under the other Loan Documents, the Secured
Hedge Agreements and the Secured Treasury Management Agreements in consideration
of the financial accommodation to be provided by the Lenders, the L/C Issuers,
any Agent, Arranger or Lender or any Affiliate of any of the foregoing and the
Hedge Banks under this Agreement, the other Loan Documents, the Secured Hedge
Agreements and the Secured Treasury Management Agreements, for the mutual
benefit, directly and indirectly, of the other Borrower and in consideration of
the undertakings of the other Borrower to accept joint and several liability for
such Borrower. Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction between them. If and to
the extent that any Borrower shall fail to make any payment with respect to any
Obligation as and when due or to perform any Obligation in accordance with the
terms thereof, then in each such event, the other Borrower will make such
payment with respect to, or perform, such Obligation. The obligations of each
Borrower under the provisions of this Section 10.20 constitute full recourse
obligations of such Borrower, enforceable against it to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever. 

 

Except as otherwise expressly provided herein, each Borrower hereby waives, to
the extent permitted by applicable law, notice of acceptance of its joint and
several liability. Except as otherwise expressly provided herein, each Borrower
hereby waives, to the extent permitted by law, notice of any Loan made under
this Agreement, notice of occurrence of any Default or Event of Default or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, to the extent permitted by
applicable law, any extension or postponement of the time for the payment of any
Obligation, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by any Lender at any time or times in respect of
any default by the other Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any Obligation or the addition, substitution or
release, in whole or in part, of the other Borrower.  Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of any Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with the applicable laws or regulations thereunder
which might, but for the provisions of this Section 11.22, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 11.22, it being the intention of each
Borrower that, so long as any Obligation remains unsatisfied, the obligations of
such Borrower under this Section 11.22 shall not be discharged except by
performance or payment and then only to the extent of such performance or
payment.  The obligations of each Borrower under this Section 11.22 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Lender.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

 

The provisions of this Section 11.22 are made solely for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrower or to exhaust any remedies available to it against the other
Borrower or to resort to any other source or means of obtaining payment of any
Obligation or to elect any other remedy.  If at any time, any payment, or any
part thereof, made in respect of any Obligation, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 11.22 will forthwith be reinstated in effect, as
though such payment had not been made.

 

148

 

 

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, to the extent the joint and several obligations of any Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state, provincial or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Debtor Relief Laws), after taking into account, among
other things, such Borrower’s right of contribution and indemnification from
each other Loan Party under applicable law.

 

11.23      Judgment Currency. (a) The obligations of the Borrowers or any
Additional Borrower under the Loan Documents to make payments in Dollars or an
Alternative Currency, as the case may be (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under the Loan Documents. If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Dollar Equivalent of such amount, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”). 

 

(b)          If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.

 

11.24      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

149

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

150

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  PLATFORM SPECIALTY PRODUCTS CORPORATION       By: /s/ Carey Dorman          
Name: Carey Dorman   Title: Corporate Treasurer       MACDERMID, INCORPORATED  
    By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

[Signature Page to Credit Agreement]

 

 

 

 

  CANNING GUMM, LLC   Alent USA Holding, Inc.   Alent Investments, Inc.   Alent,
Inc.   AR Mexican Holdings, Inc.   AUTOTYPE HOLDINGS (USA) INC.   BAYPORT
CHEMICAL SERVICE, INC.   ECHO INTERNATIONAL, INC.   EI Liquidation, Inc.  
MACDERMID ACUMEN, INC.   MACDERMID ANION, INC.   MACDERMID AUTOTYPE INCORPORATED
  MACDERMID BRAZIL, INC.   MACDERMID Enthone Inc.   MACDERMID ENTHONE AMERICA
LLC   MACDERMID GRAPHICS SOLUTIONS, LLC   MACDERMID HOUSTON, INC.   MACDERMID
INTERNATIONAL INVESTMENTS, LLC   MACDERMID INVESTMENT CORP.   MACDERMID OFFSHORE
SOLUTIONS, LLC   MACDERMID OVERSEAS ASIA LIMITED   MACDERMID PRINTING SOLUTIONS
ACUMEN, INC.   MACDERMID SOUTH AMERICA, INCORPORATED   MACDERMID SOUTH ATLANTIC,
INCORPORATED   MACDERMID TEXAS, INC.   MACDERMID US HOLDINGS, LLC   MRD
ACQUISITION CORP.   NAPP PRINTING PLATE DISTRIBUTION, INC.   NAPP SYSTEMS INC.  
OMI International Corporation   SPECIALTY POLYMERS, INC.   W. CANNING INC.   W.
CANNING USA, LLC

 

  By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

2

 

 

  ALPHA ASSEMBLY SOLUTIONS INC.   COMPUGRAPHICS U.S.A. INC.   MACDERMID GROUP,
INC.   MACDERMID HOLDINGS, LLC   PLATFORM DELAWARE HOLDINGS, INC.

 

  By: /s/ John Capps   Name: John Capps   Title: Secretary         DYNACIRCUITS,
LLC         By: Echo International, Inc., its member         By: /s/ Scot R.
Benson   Name: Scot R. Benson   Title: President         By: MacDermid,
Incorporated, its member         By: /s/ Scot R. Benson   Name: Scot R. Benson  
Title: President         MACDERMID INTERNATIONAL PARTNERS         By: MacDermid,
Incorporated, its partner         By: /s/ Scot R. Benson   Name: Scot R. Benson
  Title: President         By: MacDermid Overseas Asia Limited, its partner    
    By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President

 

3

 

 

  W. CANNING LTD.         By: MacDermid Houston, Inc., its General Partner      
  By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President         By:
MacDermid Texas, Inc., its Limited Partner         By: /s/ Scot R. Benson  
Name: Scot R. Benson   Title: President         ROCKVILLE VENTURE, LLC        
By: MacDermid, Incorporated, its sole member         By: /s/ Scot R. Benson  
Name: Scot R. Benson   Title: President         MACDERMID AMERICAS ACQUISITIONS
INC.         By: /s/ Scot R. Benson   Name: Scot R. Benson   Title: President  
      VERNON-ROCKVILLE VENTURE, LLC         By: Rockville Venture, LLC, its sole
member         By: MacDermid, Incorporated, its sole member         By: /s/ Scot
R. Benson   Name: Scot R. Benson   Title: President

 

4

 

 



  BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Revolving Credit
Lender and L/C Issuer         By: /s/ Sydney Dennis   Name: Sydney Dennis  
Title: Director

 

[Signature Page to Credit Agreement]





 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Initial Term Loan Lender, a
Revolving Credit Lender and an L/C Issuer         By: /s/ John D. Toronto  
Name: John D. Toronto   Title: Authorized Signatory         By: /s/ Lingzi Huang
  Name: Lingzi Huang   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]





 

  UBS AG, STAMFORD BRANCH, as a Revolving Credit Lender and an L/C Issuer      
  By: /s/ Darlene Arias   Name: Darlene Arias   Title: Director         By: /s/
Robert Khan   Name: Robert Khan   Title: Associate Director

 

[Signature Page to Credit Agreement]





 

  HSBC BANK USA, N.A., as a Revolving Credit Lender and an L/C Issuer        
By: /s/ David A. Mandell   Name: David A. Mandell   Title: Managing Director

 

[Signature Page to Credit Agreement]





 

  CITIBANK, N.A., as a Revolving Credit Lender and an L/C Issuer         By: /s/
Kirkwood Roland   Name: Kirkwood Roland   Title: Managing Director & Vice
President

 

[Signature Page to Credit Agreement]





 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Credit Lender and an L/C
Issuer         By: /s/ Marguerite Sutton   Name: Marguerite Sutton   Title: Vice
President         By: /s/ Michael Strobel   Name: Michael Strobel   Title: Vice
President

 

[Signature Page to Credit Agreement]





 

  GOLDMAN SACHS BANK USA, as a Revolving Credit Lender and an L/C Issuer        
By: /s/ Thomas M. Manning   Name: Thomas M. Manning   Title: Authorized
Signatory

 

[Signature Page to Credit Agreement]





 

  NOMURA Corporate FUNDING AMERICAS, LLC, as a Revolving Credit Lender and an
L/C Issuer         By: /s/ Garrett P. Carpenter   Name: Garrett P. Carpenter  
Title: Managing Director

 

[Signature Page to Credit Agreement]





 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and an
L/C Issuer         By: /s/ Nathan R. Rantala   Name: Nathan R. Rantala   Title:
Managing Director

 



[Signature Page to Credit Agreement]



 



 